



Exhibit 10.1




























CREDIT AGREEMENT
Dated as of May 8, 2017
among


INSEEGO CORP.,
as the Borrower,


CERTAIN SUBSIDIARIES OF THE BORROWER PARTY HERETO,
as the Guarantors


and


LAKESTAR SEMI INC.,
as the Lender
 
 
 
 
 
 
 
 
 
 
 
 
 
 





--------------------------------------------------------------------------------





TABLE OF CONTENTS
 
 
Page
ARTICLE I DEFINITIONS AND ACCOUNTING TERMS
1
1.01


Defined Terms
1
1.02


Other Interpretive Provisions
23
1.03


Accounting Terms
24
1.04


Rounding
24
1.05


Times of Day; Rates
25
1.06


UCC Terms
25
ARTICLE II COMMITMENTS AND BORROWINGS
25
2.01


Loans
25
2.02


Advance and Eurodollar Rate Loan
25
2.03


[Reserved]
25
2.04


[Reserved]
25
2.05


Prepayments
25
2.06


[Reserved]
27
2.07


Repayment of Loans
27
2.08


Interest and Default Rate
27
2.09


Fees
28
2.10


Computation of Interest and Fees
28
2.11


Payments Generally
28
ARTICLE III TAXES, YIELD PROTECTION AND ILLEGALITY
28
3.01


Taxes
28
3.02


Illegality
30
3.03


Inability to Determine Rates
30
3.04


Increased Costs; Reserves on Eurodollar Rate Loans
31
3.05


Compensation for Losses
32
3.06


Survival
33
ARTICLE IV CONDITIONS PRECEDENT TO BORROWING
33
ARTICLE V REPRESENTATIONS AND WARRANTIES
35
5.01


Existence, Qualification and Power
35
5.02


Authorization; No Contravention
35
5.03


Governmental Authorization; Other Consents
35
5.04


Binding Effect
35
5.05


Financial Statements; No Material Adverse Effect
36
5.06


Litigation
36
5.07


No Default
36
5.08


Ownership of Property; Liens
37
5.09


Environmental Compliance
37
5.10


Maintenance of Insurance
37
5.11


Taxes
37
5.12


ERISA Compliance
37
5.13


Margin Regulations; Investment Company Act
38
5.14


Disclosure
38










--------------------------------------------------------------------------------





5.15


Solvency
39


5.16


Casualty, Etc
39


5.17


Sanctions Concerns and Anti-Corruption Laws
39


5.18


Subsidiaries; Joint Ventures, Partnerships and Equity Investments
39


5.19


Collateral Representations
40


5.20


EEA Financial Institutions
41


5.21


Designation as Senior Indebtedness
41


5.22


Intellectual Property; Licenses, Etc.
41


5.23


Labor Matters
42


5.24


Compliance with Laws
42


ARTICLE VI AFFIRMATIVE COVENANTS
42


6.01


Financial Statements
42


6.02


Certificates; Other Information
43


6.03


Notices
45


6.04


Payment of Obligations
46


6.05


Preservation of Existence, Etc.
46


6.06


Maintenance of Properties
46


6.07


Maintenance of Insurance
46


6.08


Compliance with Laws
47


6.09


Books and Records
47


6.10


Inspection Rights
47


6.11


Use of Proceeds
47


6.12


Covenant to Guarantee Obligations
47


6.13


Covenant to Give Security
48


6.14


Further Assurances
49


6.15


Compliance with Environmental Laws
49


6.16


Anti-Corruption Laws
50


6.17


Post-Closing Obligations
50


ARTICLE VII NEGATIVE COVENANTS
50


7.01


Liens
50


7.02


Indebtedness
52


7.03


Investments
53


7.04


Fundamental Changes
54


7.05


Dispositions
55


7.06


Restricted Payments
56


7.07


Change in Nature of Business
57


7.08


Transactions with Affiliates
57


7.09


Burdensome Agreements
57


7.10


Use of Proceeds
57


7.11


Financial Covenants
57


7.12


Capital Expenditures
58


7.13


Amendments of Organization Documents; Fiscal Year; Legal Name, State of
Formation; Form of Entity and Accounting Changes
58


7.14


Sale and Leaseback Transactions
58


7.15


Payments, Etc. of Indebtedness
58


7.16


Amendment, Etc. of Indebtedness
58










--------------------------------------------------------------------------------





7.17


[Reserved]
59


7.18


Sanctions
59


7.19


Anti-Corruption Laws
59


ARTICLE VIII EVENTS OF DEFAULT AND REMEDIES
59


8.01


Events of Default
59


8.02


Remedies upon Event of Default
61


8.03


Application of Funds
62


ARTICLE IX CONTINUING GUARANTY
62


9.01


Guaranty
62


9.02


Rights of Lender
62


9.03


Certain Waivers
63


9.04


Obligations Independent
63


9.05


Subrogation
63


9.06


Termination; Reinstatement
63


9.07


Stay of Acceleration
64


9.08


Condition of Borrower
64


9.09


Appointment of Borrower
64


9.10


Right of Contribution
64


ARTICLE X MISCELLANEOUS
64


10.01


Amendments, Etc.
64


10.02


Notices; Effectiveness; Electronic Communications
64


10.03


No Waiver; Cumulative Remedies; Enforcement
65


10.04


Expenses; Indemnity; Damage Waiver
65


10.05


Payments Set Aside
66


10.06


Successors and Assigns
66


10.07


Treatment of Certain Information; Confidentiality
67


10.08


Right of Setoff
68


10.09


Interest Rate Limitation
68


10.10


Counterparts; Integration; Effectiveness
68


10.11


Survival of Representations and Warranties
69


10.12


Severability
69


10.13


Governing Law; Jurisdiction; Etc.
69


10.14


Waiver of Jury Trial
70


10.15


Subordination
70


10.16


No Advisory or Fiduciary Responsibility
71


10.17


Electronic Execution
71


10.18


USA PATRIOT Act Notice
71


10.19


Acknowledgement and Consent to Bail-In of EEA Financial Institutions
72










--------------------------------------------------------------------------------





BORROWER PREPARED SCHEDULES


Schedule 7.01
Existing Liens

Schedule 7.02
Existing Indebtedness





LENDER PREPARED SCHEDULES


Schedule 1.01(a)
Certain Addresses for Notices

Schedule 2.11
Lender’s Wire Instructions

Schedule 6.17
Post-Closing Obligations





EXHIBITS


Exhibit A
Form of Compliance Certificate

Exhibit B
Form of Joinder Agreement

Exhibit C
Form of Solvency Certificate

Exhibit D
Form of Notice of Loan Prepayment








--------------------------------------------------------------------------------





CREDIT AGREEMENT


This CREDIT AGREEMENT is entered into as of May 8, 2017, among INSEEGO CORP., a
Delaware corporation (the “Borrower”), the Guarantors (defined herein), and
LAKESTAR SEMI INC., a Delaware corporation, as the Lender.




PRELIMINARY STATEMENTS:


WHEREAS, the Borrower has requested that the Lender make a single loan to the
Borrower in an original par principal amount of $20,000,000.


WHEREAS, the Lender has agreed to make such loan to the Borrower on the terms
and subject to the conditions set forth herein.


NOW THEREFORE, in consideration of the mutual covenants and agreements herein
contained, the parties hereto covenant and agree as follows:




ARTICLE I


DEFINITIONS AND ACCOUNTING TERMS


1.01    Defined Terms.


As used in this Agreement, the following terms shall have the meanings set forth
below:


“Acquisition” means the acquisition, whether through a single transaction or a
series of related transactions, of (a) a majority of the Voting Stock or other
controlling ownership interest in another Person (including the purchase of an
option, warrant or convertible or similar type security to acquire such a
controlling interest at the time it becomes exercisable by the holder thereof),
whether by purchase of such equity or other ownership interest or upon the
exercise of an option or warrant for, or conversion of securities into, such
equity or other ownership interest, or (b) assets of another Person which
constitute all or substantially all of the assets of such Person or of a
division, line of business or other business unit of such Person.


“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.


“Agreement” means this Credit Agreement.


“Applicable Rate” means, for any day, (i) in the case of Eurodollar Rate Loans,
10.00% per annum and (ii) in the case of Base Rate Loans, 9.00% per annum.


“Approved Fund” means any Fund that is administered or managed by (a) the
Lender, (b) an Affiliate of the Lender or (c) an entity or an Affiliate of an
entity that administers or manages the Lender.

























--------------------------------------------------------------------------------







“Attributable Indebtedness” means, on any date, (a) in respect of any
Capitalized Lease of any Person, the capitalized amount thereof that would
appear on a balance sheet of such Person prepared as of such date in accordance
with GAAP, (b) in respect of any Synthetic Lease Obligation, the capitalized
amount of the remaining lease or similar payments under the relevant lease or
other applicable agreement or instrument that would appear on a balance sheet of
such Person prepared as of such date in accordance with GAAP if such lease or
other agreement or instrument were accounted for as a Capitalized Lease, (c) all
Synthetic Debt of such Person, (d) in respect of any Securitization Transaction,
the outstanding principal amount of such financing, after taking into account
reserve accounts and making appropriate adjustments, determined by the Lender in
its reasonable judgment and (e) in respect of any Sale and Leaseback
Transaction, the present value (discounted in accordance with GAAP at the debt
rate implied in the applicable lease) of the obligations of the lessee for
rental payments during the term of such lease.


“Audited Financial Statements” means the audited Consolidated balance sheet of
the Borrower and its Subsidiaries for the fiscal year ended December 31, 2016,
and the related Consolidated statements of income or operations, shareholders’
equity and cash flows for such fiscal year of the Borrower and its Subsidiaries,
including the notes thereto.


“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.


“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.


“Base Rate” means for any day a fluctuating rate of interest per annum equal to
the higher of (a) the Federal Funds Rate plus one-half of one percent (0.50%)
and (b) the rate last quoted by The Wall Street Journal (or another national
publication selected by the Lender) as the U.S. “Prime Rate”; and if the Base
Rate shall be less than zero, such rate shall be deemed zero for purposes of
this Agreement; provided, that, notwithstanding the foregoing, for purposes of
this Agreement, the Base Rate shall in no event be less than 2.00% at any time.


“Base Rate Loan” means a Loan that bears interest based on the Base Rate.


“Borrower” has the meaning specified in the introductory paragraph hereto.


“Borrowing” means the borrowing of the Loan pursuant to Section 2.01.


“Business Day” means any day other than a Saturday, Sunday or other day on which
commercial banks are authorized to close under the Laws of, or are in fact
closed in, the state of California or New York and, if such day relates to a
Eurodollar Rate Loan, means any such day that is also a London Banking Day.


“Capital Expenditures” means, with respect to any Person for any period, any
expenditure in respect of the purchase or other acquisition of any fixed or
capital asset (excluding normal replacements and maintenance which are properly
charged to current operations and such made with the proceeds from dispositions
or divestitures of fixed or capital assets within ninety (90) days of such
disposition or divestitures (to the extent not required to be prepaid pursuant
to Section 2.05(b))).





--------------------------------------------------------------------------------







“Capitalized Leases” means all leases that have been or should be, in accordance
with GAAP, recorded as capitalized leases.


“Cash Equivalents” means any of the following types of Investments, to the
extent owned by the Borrower or any of its Subsidiaries free and clear of all
Liens (other than Permitted Liens):


(a)    readily marketable obligations issued or directly and fully guaranteed or
insured by the United States or any agency or instrumentality thereof having
maturities of not more than three hundred sixty days (360) days from the date of
acquisition thereof; provided that the full faith and credit of the United
States is pledged in support thereof;


(b)    marketable direct obligations issued or fully guaranteed by any state of
the United States or any political subdivision of any such state or any public
instrumentality thereof having maturities of not more than three hundred sixty
(360) days from the date of acquisition thereof and having one of the two
highest ratings obtainable from either S&P or Moody’s;


(c)    time deposits with, or insured certificates of deposit or bankers’
acceptances of, any commercial bank that (i) is organized under the laws of the
United States, any state thereof or the District of Columbia or is the principal
banking subsidiary of a bank holding company organized under the laws of the
United States, any state thereof or the District of Columbia, and is a member of
the Federal Reserve System, (ii) issues (or the parent of which issues)
commercial paper rated as described in clause (d) of this definition and (iii)
has combined capital and surplus of at least $1,000,000,000, in each case with
maturities of not more than one hundred eighty (180) days from the date of
acquisition thereof;


(d)    commercial paper issued by any Person organized under the laws of any
state of the United States and rated at least “Prime-1” (or the then equivalent
grade) by Moody’s or at least “A-1” (or the then equivalent grade) by S&P, in
each case with maturities of not more than one hundred eighty (180) days from
the date of acquisition thereof; and


(e)    Investments, classified in accordance with GAAP as current assets of the
Borrower or any of its Subsidiaries, in money market investment programs
registered under the Investment Company Act of 1940, which are administered by
financial institutions that have the highest rating obtainable from either
Moody’s or S&P, and the portfolios of which are limited solely to Investments of
the character, quality and maturity described in clauses (a), (b), (c) and (d)
of this definition.


“CFC” means a Person that is a controlled foreign corporation under Section 957
of the Code.


“Change in Law” means the occurrence, after the Closing Date, of any of the
following: (a) the adoption or taking effect of any law, rule, regulation or
treaty, (b) any change in any law, rule, regulation or treaty or in the
administration, interpretation, implementation or application thereof by any
Governmental Authority or (c) the making or issuance of any request, rule,
guideline or directive (whether or not having the force of law) by any
Governmental Authority; provided that notwithstanding anything herein to the
contrary, (i) the Dodd-Frank Wall Street Reform and Consumer Protection Act and
all requests, rules, guidelines or directives thereunder or issued in connection
therewith and (ii) all requests, rules, guidelines or directives promulgated by
the Bank for International Settlements, the Basel Committee on Banking
Supervision (or any successor or similar authority) or the United States or
foreign regulatory authorities, in each case pursuant to Basel III, shall in
each case be deemed to be a “Change in Law”, regardless of the date enacted,
adopted or issued.





--------------------------------------------------------------------------------







“Change of Control” means an event or series of events by which:


(a)    any “person” or “group” (as such terms are used in Sections 13(d) and
14(d) of the Securities Exchange Act of 1934, but excluding any employee benefit
plan of such person or its subsidiaries, and any person or entity acting in its
capacity as trustee, agent or other fiduciary or administrator of any such plan)
becomes the “beneficial owner” (as defined in Rules 13d-3 and 13d-5 under the
Securities Exchange Act of 1934, except that a person or group shall be deemed
to have “beneficial ownership” of all securities that such person or group has
the right to acquire, whether such right is exercisable immediately or only
after the passage of time (such right, an “option right”)), directly or
indirectly, of more than 50% of the Equity Interests of the Borrower entitled to
vote for members of the board of directors or equivalent governing body of the
Borrower on a fully-diluted basis (and taking into account all such securities
that such “person” or “group” has the right to acquire pursuant to any option
right); or


(b)    the Borrower shall dispose of all or substantially all of its assets and
its Subsidiaries assets (other than all or a portion of the MiFi Business); or


(c)    a “fundamental change” or any comparable term under, and as defined in
the Convertible Senior Notes or other Indebtedness in excess of the Threshold
Amount.


“Closing Date” means the date hereof.


“Code” means the Internal Revenue Code of 1986.


“Collateral” means all of the “Collateral” and “Mortgaged Property” referred to
in the Collateral Documents and all of the other property that is or is intended
under the terms of the Collateral Documents to be subject to Liens in favor of
the Lender for the benefit of the Secured Parties.


“Collateral Documents” means, collectively, the Security Agreement, the
Mortgages, each Joinder Agreement, each of the mortgages, collateral
assignments, security agreements, pledge agreements or other similar agreements
delivered to the Lender pursuant to Section 6.13, and each of the other
agreements, instruments or documents that creates or purports to create a Lien
in favor of the Lender for the benefit of the Secured Parties.


“Commitment” means the Lender’s obligation to make a Loan to the Borrower
pursuant to Section 2.01. The Commitment on the Closing Date shall be
$20,000,000.


“Compliance Certificate” means a certificate substantially in the form of
Exhibit A.


“Consolidated” means, when used with reference to financial statements or
financial statement items of the Borrower and its Subsidiaries or any other
Person, such statements or items on a consolidated basis in accordance with the
consolidation principles of GAAP.


“Consolidated EBITDA” means, with respect to any relevant Measurement Period,
the sum of:


(a)    Borrower’s and its Subsidiaries’ consolidated net earnings (or loss),
minus


(b)    Without duplication, the sum of the following amounts for such period to
the extent included in determining consolidated net earnings (or loss) for such
period:





--------------------------------------------------------------------------------







(i)    any extraordinary, unusual, or non-recurring gains,


(ii)    interest income,


(iii)    any software development costs to the extent capitalized during such
period;


(iv)    exchange, translation, or performance gains relating to any hedging
transactions or foreign currency fluctuations,


(v)    any gain from the revaluation of warrants, including the warrant issued
by Novatel Wireless, Inc. to HC2 Holdings Inc.; and


(vi)    income arising by reason of the application of FAS 141R,


plus


(c)    Without duplication, the sum of the following amounts for such period to
the extent included in determining consolidated net earnings (or loss) for such
period:


(i)    any extraordinary, unusual, or non-recurring non-cash losses,


(ii)    interest expense,


(iii)    tax expense based on income, profits or capital, including federal,
foreign, state, franchise and similar taxes (and for the avoidance of doubt,
specifically excluding any sales taxes or any other taxes held in trust for a
Governmental Authority),


(iv)    depreciation and amortization for such period,


(v)    with respect to any Permitted Acquisitions after the Closing Date: (1)
purchase accounting adjustments, including, without limitation, a dollar for
dollar adjustment for that portion of revenue that would have been recorded in
the relevant period had the balance of deferred revenue (unearned income)
recorded on the closing balance sheet and before application of purchase
accounting not been adjusted downward to fair value to be recorded on the
opening balance sheet in accordance with GAAP purchase accounting rules; and (2)
non-cash adjustments in accordance with GAAP purchase accounting rules under
FASB Statement No. 141 and EITF Issue No. 01-3, in the event that such an
adjustment is required by Borrower’s independent auditors, in each case, as
determined in accordance with GAAP,


(vi)    transactions costs incurred in connection with a Permitted Acquisition,
but not to exceed $1,000,000 in the aggregate during any such period,


(vii)    non-cash fees, costs, charges and expenses in respect of earn-outs
incurred in connection with any Permitted Acquisition to the extent permitted to
be incurred under this Agreement that are required by the application of FAS
141R to be and are expensed by Borrower and its Subsidiaries,





--------------------------------------------------------------------------------







(viii)    any loss from the revaluing of warrants, including the Warrant issued
to HC2 Holdings Inc.,


(ix)    non-cash compensation expense (including deferred non-cash compensation
expense), or other non-cash expenses or charges, arising from the sale or
issuance of Equity Interests, the granting of stock options, and the granting of
stock appreciation rights and similar arrangements (including any repricing,
amendment, modification, substitution, or change of any such Equity Interests,
stock option, stock appreciation rights, or similar arrangements) minus the
amount of any such expenses or charges when paid in cash to the extent not
deducted in the computation of net earnings (or loss),


(x)    non-cash restructuring charges and other restructuring charges incurred
prior to the Closing Date,


(xi)    non-cash exchange, translation, or performance losses relating to any
hedging transactions or foreign currency fluctuations,


(xii)    non-cash losses on sales of fixed assets or write-downs of fixed or
intangible assets (including, but not limited to, the write-down of intangible
assets relating to any settlement agreement of any litigation),


(xiii)    fees, costs, and expenses actually incurred in connection with (a) the
entering into the Loan Documents prior to one hundred eighty (180) days after
the Closing Date, (b) the sale of the MiFi Business, including the exchange
involving the Convertible Senior Notes, and (c) dispositions and divestitures
permitted under this Agreement or otherwise consented to by Lender,


(xiv)    expenses arising from losses incurred from patent suits or litigation
incurred during such period in an amount not to exceed (a) $1,000,000 in any 12
consecutive month period plus (b) the actual amount expensed in connection with
the litigation with InterDigital Patent Holdings, Inc. during such Measurement
Period, not to exceed $2,800,000 in the aggregate, and


(xv)    costs and expenses actually incurred in respect of: (a) severance, in
connection with the dismissal of employees, (b) closing of facilities, and (c)
other related expenses, in each case resulting from the restructuring and
integration of business operations in an aggregate amount, for all of clauses
(a), (b), and (c), not to exceed $500,000 during the term of this Agreement;


in each case, determined on a consolidated basis in accordance with GAAP.”


“Consolidated Interest Charges” means, for any Measurement Period, the sum of
(a) all interest, premium payments, debt discount, fees, charges and related
expenses in connection with borrowed money (including capitalized interest) or
in connection with the deferred purchase price of assets, in each case to the
extent treated as interest in accordance with GAAP, (b) all interest paid or
payable with respect to discontinued operations and (c) the portion of rent
expense under Capitalized Leases that is treated as interest in accordance with
GAAP, in each case, of or by the Borrower and its Subsidiaries on a Consolidated
basis for the most recently completed Measurement Period.





--------------------------------------------------------------------------------







“Consolidated Interest Coverage Ratio” means as of any date of determination,
the ratio of (a) Consolidated EBITDA for the most recently completed Measurement
Period to (b) Consolidated Interest Charges for the most recently completed
Measurement Period.


“Contractual Obligation” means, as to any Person, any provision of any security
issued by such Person or of any agreement, instrument or other undertaking to
which such Person is a party or by which it or any of its property is bound.


“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto. Without
limiting the generality of the foregoing, a Person shall be deemed to be
Controlled by another Person if such other Person possesses, directly or
indirectly, power to vote ten percent (10%) or more of the securities having
ordinary voting power for the election of directors, managing general partners
or the equivalent.


“Convertible Notes Documents” means that certain Indenture between the Borrower
and Wilmington Trust, National Association, as trustee, dated as of January 9,
2017 and all other agreements, instruments and other documents pursuant to which
the Convertible Senior Notes have been or will be issued or otherwise setting
forth the terms of the Convertible Senior Notes.


“Convertible Senior Notes” means the 5.50% Convertible Senior Notes of the
Borrower due June 15, 2022 in an aggregate principal amount of $119,750,000
issued and sold pursuant to the Convertible Notes Documents.


“Debtor Relief Laws” means the Bankruptcy Code of the United States, and all
other liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium, rearrangement, receivership, insolvency, reorganization,
or similar debtor relief Laws of the United States or other applicable
jurisdictions from time to time in effect.


“Default” means any event or condition that constitutes an Event of Default or
that, with the giving of any notice, the passage of time, or both, would be an
Event of Default.


“Default Rate” means (a) with respect to any period on or prior to the Maturity
Date (i) with respect to any Obligation for which a rate is specified, a rate
per annum equal to five percent (5.00%) in excess of the rate otherwise
applicable thereto and (ii) with respect to any Obligation for which a rate is
not specified or available, a rate per annum equal to the Base Rate plus the
Applicable Rate plus five percent (5.00%), and (b) with respect to any period
after the Maturity Date (i) with respect to any Obligation for which a rate is
specified, a rate per annum equal to ten percent (10.00%) in excess of the rate
otherwise applicable thereto and (ii) with respect to any Obligation for which a
rate is not specified or available, a rate per annum equal to the Base Rate plus
the Applicable Rate plus ten percent (10.00%) in each case, to the fullest
extent permitted by applicable Law.


“Designated Jurisdiction” means any country or territory to the extent that such
country or territory is the subject of any Sanction.


“Disposition” or “Dispose” means the sale, transfer, license, lease or other
disposition (including any Sale and Leaseback Transaction) of any property by
any Loan Party or Subsidiary (or the granting of any option or other right to do
any of the foregoing), including any sale, assignment, transfer or other
disposal, with or without recourse, of any notes or accounts receivable or any
rights and claims associated





--------------------------------------------------------------------------------







therewith, but excluding any (a) Involuntary Disposition and (b) the disposition
of cash and Cash Equivalents in the ordinary course of business.


“Dollar” and “$” mean lawful money of the United States.


“Domestic Subsidiary” means any Subsidiary that is organized under the laws of
any political subdivision of the United States.


“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
Subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent.


“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.


“EEA Resolution Authority” means any public administrative authority or any
Person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.


“Environmental Laws” means any and all federal, state, local, and foreign
statutes, laws, regulations, ordinances, rules, judgments, orders, decrees,
permits, concessions, grants, franchises, licenses, agreements or governmental
restrictions relating to pollution and the protection of the environment or the
release of any materials into the environment, including those related to
hazardous substances or wastes, air emissions and discharges to waste or public
systems.


“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of the Borrower, any other Loan Party or any of their
respective Subsidiaries directly or indirectly resulting from or based upon (a)
violation of any Environmental Law, (b) the generation, use, handling,
transportation, storage, treatment or disposal of any Hazardous Materials, (c)
exposure to any Hazardous Materials, (d) the release or threatened release of
any Hazardous Materials into the environment or (e) any contract, agreement or
other consensual arrangement pursuant to which liability is assumed or imposed
with respect to any of the foregoing.


“Environmental Permit” means any permit, approval, identification number,
license or other authorization required under any Environmental Law.


“Equity Interests” means, with respect to any Person, all of the shares of
capital stock of (or other ownership or profit interests in) such Person, all of
the warrants, options or other rights for the purchase or acquisition from such
Person of shares of capital stock of (or other ownership or profit interests in)
such Person, all of the securities convertible into or exchangeable for shares
of capital stock of (or other ownership or profit interests in) such Person or
warrants, rights or options for the purchase or acquisition from such Person of
such shares (or such other interests), and all of the other ownership or profit
interests in such Person (including partnership, member or trust interests
therein), whether voting or nonvoting, and whether or not such shares, warrants,
options, rights or other interests are outstanding on any date of determination.





--------------------------------------------------------------------------------







“ERISA” means the Employee Retirement Income Security Act of 1974.


“ERISA Affiliate” means any trade or business (whether or not incorporated)
under common control with the Borrower within the meaning of Section 414(b) or
(c) of the Code (and Sections 414(m) and (o) of the Code for purposes of
provisions relating to Section 412 of the Code).


“ERISA Event” means (a) a Reportable Event with respect to a Pension Plan; (b)
the withdrawal of the Borrower or any ERISA Affiliate from a Pension Plan
subject to Section 4063 of ERISA during a plan year in which such entity was a
“substantial employer” as defined in Section 4001(a)(2) of ERISA or a cessation
of operations that is treated as such a withdrawal under Section 4062(e) of
ERISA; (c) a complete or partial withdrawal by the Borrower or any ERISA
Affiliate from a Multiemployer Plan or notification that a Multiemployer Plan is
in reorganization; (d) the filing of a notice of intent to terminate, the
treatment of a Pension Plan amendment as a termination under Section 4041 or
4041A of ERISA; (e) the institution by the PBGC of proceedings to terminate a
Pension Plan; (f) any event or condition which constitutes grounds under Section
4042 of ERISA for the termination of, or the appointment of a trustee to
administer, any Pension Plan; (g) the determination that any Pension Plan is
considered an at- risk plan or a plan in endangered or critical status within
the meaning of Sections 430, 431 and 432 of the Code or Sections 303, 304 and
305 of ERISA; (h) the imposition of any liability under Title IV of ERISA, other
than for PBGC premiums due but not delinquent under Section 4007 of ERISA, upon
the Borrower or any ERISA Affiliate or (i) a failure by the Borrower or any
ERISA Affiliate to meet all applicable requirements under the Pension Funding
Rules in respect of a Pension Plan, whether or not waived, or the failure by the
Borrower or any ERISA Affiliate to make any required contribution to a
Multiemployer Plan.


“Eurodollar Rate” means for any Interest Period with respect to a Eurodollar
Rate Loan, the rate per annum equal to the London Interbank Offered Rate
(“LIBOR”), or a comparable or successor rate which rate is approved by the
Lender, as published on the applicable Bloomberg screen page (or such other
commercially available source providing such quotations as may be designated by
the Lender from time to time) (in such case, the “LIBOR Rate”) at or about 11:00
a.m., London time, two (2) Business Days prior to the commencement of such
Interest Period, for Dollar deposits (for delivery on the first day of such
Interest Period) with a term equivalent to such Interest Period; provided that
(i) to the extent a comparable or successor rate is approved by the Lender in
connection herewith, the approved rate shall be applied in a manner consistent
with market practice; provided, further that to the extent such market practice
is not administratively feasible for the Lender, such approved rate shall be
applied in a manner as otherwise reasonably determined by the Lender and (ii)
notwithstanding the foregoing, for purposes of this Agreement, the Eurodollar
Rate shall in no event be less than 1.00% at any time.


“Eurodollar Rate Loan” means a Loan that bears interest at a rate based the
Eurodollar Rate.


“Event of Default” has the meaning specified in Section 8.01.


“Excluded Property” means, with respect to any Loan Party, (a) (i) any Equity
Interests in any Immaterial Subsidiary and (ii) any voting stock of any CFC,
solely to the extent that such stock represents more than 65% of the outstanding
voting stock of such CFC, and any stock of any Subsidiary of a CFC, (b) any
United States intent-to-use trademark applications to the extent that, and
solely during the period in which, the grant of a security interest therein
would impair the validity or enforceability of such intent- to-use trademark
applications under applicable federal law, provided that upon submission and
acceptance by the United States Patent and Trademark Office of an amendment to
allege use pursuant to 15 U.S.C. Section 1060(a) (or any successor provision),
such intent-to-use trademark application shall be considered Collateral, and (c)
any rights or interest in any contract, lease, permit, license, or license





--------------------------------------------------------------------------------







agreement covering real or personal property of any Loan Party if under the
terms of such contract, lease, permit, license, or license agreement, or
applicable law with respect thereto, the grant of a security interest or lien
therein is prohibited as a matter of law or under the terms of such contract,
lease, permit, license, or license agreement, and the Equipment and Goods which
are the subject thereof, and such prohibition or restriction has not been waived
or the consent of the other party to such contract, lease, permit, license, or
license agreement has not been obtained (provided, that, (A) the foregoing
exclusions of this clause (c) shall in no way be construed (1) to apply to the
extent that any described prohibition or restriction is unenforceable under
Section 9-406, 9-407, 9-408, or 9-409 of the UCC or other applicable law, or (2)
to apply to the extent that any consent or waiver has been obtained that would
permit Lender's security interest or lien notwithstanding the prohibition or
restriction on the pledge of such contract, lease, permit, license, or license
agreement and (B) the foregoing exclusions of clauses (a) and (b) shall in no
way be construed to limit, impair, or otherwise affect any of Lender's
continuing security interests in and liens upon any rights or interests of the
Borrower in or to (1) monies due or to become due under or in connection with
any described contract, lease, permit, license, license agreement, or stock
(including any accounts or stock), or (2) any proceeds from the sale, license,
lease, or other dispositions of any such contract, lease, permit, license,
license agreement, or stock).


“Excluded Taxes” means any of the following Taxes imposed on or with respect to
a Lender or required to be withheld or deducted from a payment to a Lender, (a)
Taxes imposed on or measured by net income (however denominated), franchise
Taxes, and branch profits taxes, in each case, (i) imposed as a result of such
Lender being organized under the laws of, or having its principal office or, in
the case of any Lender, its applicable lending office located in, the
jurisdiction imposing such tax (or any political subdivision thereof) or (ii)
that are Other Connection Taxes, (b) U.S. federal withholding Taxes imposed on
amounts payable to or for the account of such Lender with respect to an
applicable interest in a Loan or Commitment pursuant to a law in effect on the
date on which (i) such Lender acquires such interest in the Loan or Commitment
or (ii) such Lender changes its lending office, except in each case to the
extent that, pursuant to Section 3.01, amounts with respect to such Taxes were
payable either to such Lender’s assignor immediately before such Lender became a
party hereto or to such Lender immediately before it changed its lending office,
(c) Taxes attributable to such Lender’s failure to comply with Section 3.01(d),
and (d) any U.S. federal withholding Taxes imposed under FATCA.


“Extraordinary Receipt” means any cash received by or paid to or for the account
of any Person not in the ordinary course of business, including, but not limited
to, tax refunds, pension plan reversions, proceeds of insurance (other than
proceeds of business interruption insurance to the extent such proceeds
constitute compensation for lost earnings and proceeds of Involuntary
Dispositions), proceeds from settlements, arbitral awards, proceeds from
judgments, indemnity payments and any purchase price adjustments; provided,
however, that an Extraordinary Receipt shall not include cash receipts from
proceeds or payments of any of the foregoing to the extent that such are
received by any Person (i) and applied to pay (or to reimburse such Person for
its prior payment of) the costs and expenses of such Person with respect thereto
or (ii) in connection with collection actions instituted by such Person against
a third party in connection with accounts receivable owed to such Person.


“Facility” means at any time, (a) on or prior to the Closing Date, the aggregate
amount of the Commitments at such time and (b) thereafter, the aggregate
principal amount of the Loan outstanding at such time.


“Facility Termination Date” means the date as of which all of the following
shall have occurred: (a) the Commitment has terminated, and (b) all Obligations
have been paid in full (other than contingent indemnification obligations).





--------------------------------------------------------------------------------







“FASB ASC” means the Accounting Standards Codification of the Financial
Accounting
Standards Board.


“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future
regulations or official interpretations thereof, any agreements entered into
pursuant to entered into pursuant to Section 1471(b)(1) of the Code and any
intergovernmental agreement, treaty, regulations, guidance or any other
agreement entered into in order to comply with, facilitate, supplement or
implement the foregoing


“Federal Funds Rate” means, for any day, the rate per annum equal to the
weighted average of the rates on overnight federal funds transactions with
members of the Federal Reserve System, as published by the Federal Reserve Bank
of New York on the Business Day next succeeding such day; provided that (a) if
such day is not a Business Day, the Federal Funds Rate for such day shall be
such rate on such transactions on the next preceding Business Day as so
published on the next succeeding Business Day, and (b) if no such rate is so
published on such next succeeding Business Day, the Federal Funds Rate for such
day shall be the average rate (rounded upward, if necessary, to a whole multiple
of 1/100 of 1%) charged to Lender on such day on such transactions as determined
by the Lender.


“Fee Letter” means that certain Fee Letter, dated as of the date hereof, between
the Borrower and the Lender.


“Feeney Earnout” means the outstanding payment obligations, if any, to the
former stockholders of R.E.R. Enterprises, Inc. (dba Feeney Wireless) pursuant
to that certain Agreement and Plan of Merger dated as of March 27, 2015, by and
among Inseego Corp. (as assignee of Novatel Wireless, Inc.), R.E.R. Enterprises,
Inc., the then stockholders of R.E.R. Enterprises, Inc., and the other parties
thereto, as amended.


“Flood Hazard Property” means any Mortgaged Property that is in an area
designated by the
Federal Emergency Management Agency as having special flood or mudslide hazards.


“Foreign Subsidiary” means any Subsidiary that is not a Domestic Subsidiary.


“FRB” means the Board of Governors of the Federal Reserve System of the United
States.


“Fund” means any Person (other than a natural Person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its activities.


“GAAP” means generally accepted accounting principles in the United States set
forth from time to time in the opinions and pronouncements of the Accounting
Principles Board and the American Institute of Certified Public Accountants and
statements and pronouncements of the Financial Accounting Standards Board (or
agencies with similar functions of comparable stature and authority within the
accounting profession) including, without limitation, the FASB Accounting
Standards Codification, that are applicable to the circumstances as of the date
of determination, consistently applied and subject to Section 1.03.


“Governmental Authority” means the government of the United States or any other
nation, or of any political subdivision thereof, whether state or local, and any
agency, authority, instrumentality, regulatory body, court, central bank or
other entity exercising executive, legislative, judicial, taxing,





--------------------------------------------------------------------------------







regulatory or administrative powers or functions of or pertaining to government
(including, without limitation, any supra-national bodies such as the European
Union or the European Central Bank).


“Guarantee” means, as to any Person, (a) any obligation, contingent or
otherwise, of such Person guaranteeing or having the economic effect of
guaranteeing any Indebtedness of the kind described in clauses (a) through (g)
of the definition thereof or other obligation payable or performable by another
Person (the “primary obligor”) in any manner, whether directly or indirectly,
and including any obligation of such Person, direct or indirect, (i) to purchase
or pay (or advance or supply funds for the purchase or payment of) such
Indebtedness or other obligation, (ii) to purchase or lease property, securities
or services for the purpose of assuring the obligee in respect of such
Indebtedness or other obligation of the payment or performance of such
Indebtedness or other obligation, (iii) to maintain working capital, equity
capital or any other financial statement condition or liquidity or level of
income or cash flow of the primary obligor so as to enable the primary obligor
to pay such Indebtedness or other obligation, or (iv) entered into for the
purpose of assuring in any other manner the obligee in respect of such
Indebtedness or other obligation of the payment or performance thereof or to
protect such obligee against loss in respect thereof (in whole or in part), or
(b) any Lien on any assets of such Person securing any Indebtedness of the kind
described in clauses (a) through (g) of the definition thereof or other
obligation of any other Person, whether or not such Indebtedness or other
obligation is assumed or expressly undertaken by such Person (or any right,
contingent or otherwise, of any holder of such Indebtedness to obtain any such
Lien). The amount of any Guarantee shall be deemed to be an amount equal to the
stated or determinable amount of the related primary obligation, or portion
thereof, in respect of which such Guarantee is made or, if not stated or
determinable, the maximum reasonably anticipated liability in respect thereof as
determined by the guaranteeing Person in good faith. The term “Guarantee” as a
verb has a corresponding meaning.


“Guaranteed Obligations” has the meaning set forth in Section 9.01.


“Guarantors” means, collectively, the Subsidiaries of the Borrower as are or may
from time to time become parties to this Agreement pursuant to Section 6.12.


“Guaranty” means, collectively, the Guarantee made by the Guarantors under
Article IX in favor of the Secured Parties, together with each other guaranty
delivered pursuant to Section 6.12.


“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, natural gas, natural gas liquids, asbestos
or asbestos-containing materials, polychlorinated biphenyls, radon gas, toxic
mold, infectious or medical wastes and all other substances, wastes, chemicals,
pollutants, contaminants or compounds of any nature in any form regulated
pursuant to any Environmental Law.


“Immaterial Subsidiary” means, any Subsidiary of a Loan Party that, as of the
date of the most recent financial statements required to be delivered pursuant
to Section 6.01(a) or (b), on an individual basis, had net assets less than
$250,000; provided that the net assets of all Immaterial Subsidiaries, in the
aggregate, shall not exceed $1,000,000.


“Indebtedness” means, as to any Person at a particular time, without
duplication, all of the following, whether or not included as indebtedness or
liabilities in accordance with GAAP:


(a)    all obligations of such Person for borrowed money and all obligations of
such Person evidenced by bonds, debentures, notes, loan agreements or other
similar instruments;





--------------------------------------------------------------------------------







(b)    the maximum amount of all direct or contingent obligations of such Person
arising under letters of credit, bankers’ acceptances, bank guaranties, surety
bonds and similar instruments;


(c)    net obligations of such Person under any Swap Contract;


(d)    all obligations (including, without limitation, earnout obligations to
the extent due and payable) of such Person to pay the deferred purchase price of
property or services (other than trade accounts payable in the ordinary course
of business);


(e)    indebtedness (excluding prepaid interest thereon) secured by a Lien on
property owned or being purchased by such Person (including indebtedness arising
under conditional sales or other title retention agreements), whether or not
such indebtedness shall have been assumed by such Person or is limited in
recourse;


(f)    all Attributable Indebtedness in respect of Capitalized Leases and
Synthetic
Lease Obligations of such Person;


(g)    all obligations of such Person to, prior to December 15, 2020, purchase,
redeem, retire, defease or otherwise make any payment in respect of any Equity
Interest in such Person or any other Person or any warrant, right or option to
acquire such Equity Interest, valued, in the case of a redeemable preferred
interest, at the greater of its voluntary or involuntary liquidation preference
plus accrued and unpaid dividends; and


(h)    all Guarantees of such Person in respect of any of the foregoing.


For all purposes hereof, the Indebtedness of any Person shall include the
Indebtedness of any partnership or joint venture (other than a joint venture
that is itself a corporation or limited liability company) in which such Person
is a general partner or a joint venturer, unless such Indebtedness is expressly
made non-recourse to such Person. The amount of any net obligation under any
Swap Contract on any date shall be deemed to be the Swap Termination Value
thereof as of such date.


“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of a Loan
Party under any Loan Document and (b) to the extent not otherwise described in
(a), Other Taxes.


“Indemnitees” has the meaning specified in Section 10.04(b).


“Information” has the meaning specified in Section 10.07.


“Intellectual Property” has the meaning set forth in the Security Agreement.


“Intercompany Debt” has the meaning specified in Section 7.02(d).


“Interest Payment Date” means, the last Business Day of each calendar month and
the Maturity Date.


“Interest Period” means, as to each Eurodollar Rate Loan, the period commencing
on the date such Eurodollar Rate Loan is disbursed or continued as a Eurodollar
Rate Loan and ending on the date three (3) months thereafter (in each case,
subject to availability); provided that:





--------------------------------------------------------------------------------







(a)    any Interest Period that would otherwise end on a day that is not a
Business Day shall be extended to the next succeeding Business Day unless such
Business Day falls in another calendar month, in which case such Interest Period
shall end on the next preceding Business Day;


(b)    any Interest Period that begins on the last Business Day of a calendar
month (or on a day for which there is no numerically corresponding day in the
calendar month at the end of such Interest Period) shall end on the last
Business Day of the calendar month at the end of such Interest Period; and


(c)    no Interest Period shall extend beyond the Maturity Date.


“Investment” means, as to any Person, any direct or indirect acquisition or
investment by such Person, whether by means of (a) the purchase or other
acquisition of Equity Interests of another Person, (b) a loan, advance or
capital contribution to, Guarantee or assumption of debt of, or purchase or
other acquisition of any other debt or interest in, another Person (including
any partnership or joint venture interest in such other Person and any
arrangement pursuant to which the investor guaranties Indebtedness of such other
Person), or (c) the purchase or other acquisition (in one transaction or a
series of transactions) of assets of another Person which constitute all or
substantially all of the assets of such Person or of a division, line of
business or other business unit of such Person. For purposes of covenant
compliance, the amount of any Investment shall be the amount actually invested,
without adjustment for subsequent increases or decreases in the value of such
Investment, but decreased to the extent of any dividends received in relation
to, or repayments of, such Investments.


“Involuntary Disposition” means any loss of, damage to or destruction of, or any
condemnation or other taking for public use of, any property of any Loan Party
or any Subsidiary.


“IRS” means the United States Internal Revenue Service.


“Joinder Agreement” means a joinder agreement substantially in the form of
Exhibit B executed and delivered in accordance with the provisions of Section
6.12.


“Laws” means, collectively, all international, foreign, federal, state and local
statutes, treaties, rules, guidelines, regulations, ordinances, codes and
administrative or judicial precedents or authorities, including the
interpretation or administration thereof by any Governmental Authority charged
with the enforcement, interpretation or administration thereof, and all
applicable administrative orders, directed duties, requests, governmental
licenses, authorizations and permits of, and agreements with, any Governmental
Authority, in each case whether or not having the force of law.


“Lender” means Lakestar Semi Inc. and its successors and assigns.


“Lender’s Office” means the Lender’s address and, as appropriate, account as set
forth on Schedule 1.01(a), or such other address or account as the Lender may
from time to time notify the Borrower; which office may include any Affiliate of
the Lender or any domestic or foreign branch of the Lender or such Affiliate.


“LIBOR” has the meaning specified in the definition of Eurodollar Rate.


“Lien” means any mortgage, pledge, hypothecation, assignment, deposit
arrangement, encumbrance, lien (statutory or otherwise), charge, or preference,
priority or other security interest or preferential arrangement in the nature of
a security interest of any kind or nature whatsoever (including





--------------------------------------------------------------------------------







any conditional sale or other title retention agreement, any easement, right of
way or other encumbrance on title to real property and any financing lease
having substantially the same economic effect as any of the foregoing).


“Liquidity” means unrestricted cash and Cash Equivalents of the Loan Parties
that are (i) held in an account that is the subject of a Qualifying Control
Agreement; provided that a Qualifying Control Agreement shall not be required
for 30 days after the Closing Date (or such later date as the Lender shall
agree), (ii) not subject to any Lien senior to the Liens of the Lender and (iii)
not held in a restricted account, a payroll account, tax account, trust account,
pension account, royalty account or similar type of account.


“Loan” means the loan made by the Lender to the Borrower under Article II.


“Loan Documents” means, collectively, (a) this Agreement, (b) the Guaranty, (c)
the Collateral Documents, (d) each Joinder Agreement, (e) the Perfection
Certificate, (f) the Fee Letter and (g) all other certificates, agreements,
documents and instruments executed and delivered, in each case, by or on behalf
of any Loan Party pursuant to the foregoing.


“Loan Parties” means, collectively, the Borrower and each Guarantor.


“London Banking Day” means any day on which dealings in Dollar deposits are
conducted by and between banks in the London interbank eurodollar market.


“Master Agreement” has the meaning set forth in the definition of “Swap
Contract.”


“Material Adverse Effect” means (a) a material adverse change in, or a material
adverse effect upon, the operations, business, properties, liabilities (actual
or contingent) or condition (financial or otherwise) of the Borrower or the
Borrower and its Subsidiaries taken as a whole; (b) a material impairment of the
rights and remedies of the Lender under any Loan Document, or of the ability of
the Loan Parties to perform their obligations under the Loan Documents; or (c) a
material adverse effect upon the legality, validity, binding effect or
enforceability against the Loan Parties of the Loan Documents.


“Maturity Date” means May 8, 2018.


“Measurement Period” means, at any date of determination, the most recently
completed four (4) fiscal quarters of the Borrower (or, for purposes of
determining Pro Forma Compliance, the most recently completed four (4) fiscal
quarters of the Borrower for which financial statements have been delivered
pursuant to Section 6.01).


“MiFi Business” means Novatel Wireless Inc.’s mobile broadband business, which
includes its
MiFi branded hotspots and USB modem product lines.


“Moody’s” means Moody’s Investors Service, Inc. and any successor thereto.


“Mortgage” or “Mortgages” means, individually and collectively, as the context
requires, each of the fee mortgages, deeds of trust and deeds executed by a Loan
Party that purport to grant a Lien to the Lender (or a trustee for the benefit
of the Lender) for the benefit of the Secured Parties in any Mortgaged
Properties, in form and substance satisfactory to the Lender.





--------------------------------------------------------------------------------







“Mortgaged Property” means any owned real property of a Loan Party that is or
will become encumbered by a Mortgage in favor of the Lender in accordance with
the terms of this Agreement.


“Multiemployer Plan” means any employee benefit plan of the type described in
Section 4001(a)(3) of ERISA, to which the Borrower or any ERISA Affiliate makes
or is obligated to make contributions, or during the preceding five (5) plan
years, has made or been obligated to make contributions.


“Multiple Employer Plan” means a Plan which has two or more contributing
sponsors (including the Borrower or any ERISA Affiliate) at least two of whom
are not under common control, as such a plan is described in Section 4064 of
ERISA.


“Net Cash Proceeds” means the aggregate cash or Cash Equivalents proceeds
received by any Loan Party or any Subsidiary in respect of any Disposition or
Involuntary Disposition, net of (a) direct costs incurred in connection
therewith (including, without limitation, legal, accounting and investment
banking fees and sales commissions), (b) taxes paid or payable as a result
thereof and (c) the amount necessary to retire any Indebtedness secured by a
Permitted Lien (ranking senior to any Lien of the Lender) on the related
property; it being understood that “Net Cash Proceeds” shall include, without
limitation, any cash or Cash Equivalents received upon the sale or other
disposition of any non-cash consideration received by any Loan Party or any
Subsidiary in any Disposition or Involuntary Disposition.


“Notice of Loan Prepayment” means a notice of prepayment with respect to the
Loan, which shall be substantially in the form of Exhibit D or such other form
as may be approved by the Lender (including any form on an electronic platform
or electronic transmission system as shall be approved by the Lender),
appropriately completed and signed by a Responsible Officer.


“Novatel Convertible Notes Documents” means that certain Indenture between
Novatel Wireless, Inc. and Wilmington Trust, National Association, as trustee,
dated as of June 10, 2015 and all other agreements, instruments and other
documents pursuant to which the Novatel Convertible Senior Notes have been or
will be issued or otherwise setting forth the terms of the Novatel Convertible
Senior Notes.


“Novatel Convertible Senior Notes” means the 5.50% Convertible Senior Notes of
Novatel Wireless, Inc. due June 15, 2020 in an aggregate principal amount of
$250,000 issued and sold pursuant to the Novatel Convertible Notes Documents.


“Obligations” means (a) all advances to, and debts, liabilities, obligations,
covenants and duties of, any Loan Party arising under any Loan Document and (b)
all costs and expenses incurred in connection with enforcement and collection of
the foregoing, including the fees, charges and disbursements of counsel, in each
case whether direct or indirect (including those acquired by assumption),
absolute or contingent, due or to become due, now existing or hereafter arising
and including interest, expenses and fees that accrue after the commencement by
or against any Loan Party or any Affiliate thereof pursuant to any proceeding
under any Debtor Relief Laws naming such Person as the debtor in such
proceeding, regardless of whether such interest, expenses and fees are allowed
claims in such proceeding, but excluding any amounts that arise from a dispute
between such parties and the Loan Parties are the prevailing party in such
dispute.


“OFAC” means the Office of Foreign Assets Control of the United States
Department of the
Treasury.





--------------------------------------------------------------------------------







“Organization Documents” means, (a) with respect to any corporation, the
certificate or articles of incorporation and the bylaws (or equivalent or
comparable constitutive documents with respect to any non-U.S. jurisdiction);
(b) with respect to any limited liability company, the certificate or articles
of formation or organization and operating agreement or limited liability
company agreement (or equivalent or comparable documents with respect to any
non-U.S. jurisdiction); (c) with respect to any partnership, joint venture,
trust or other form of business entity, the partnership, joint venture or other
applicable agreement of formation or organization (or equivalent or comparable
documents with respect to any non- U.S. jurisdiction) and (d) with respect to
all entities, any agreement, instrument, filing or notice with respect thereto
filed in connection with its formation or organization with the applicable
Governmental Authority in the jurisdiction of its formation or organization (or
equivalent or comparable documents with respect to any non-U.S. jurisdiction).


“Other Connection Taxes” means, with respect to any Lender, Taxes imposed as a
result of a present or former connection between such Lender and the
jurisdiction imposing such Tax (other than connections arising from such Lender
having executed, delivered, become a party to, performed its obligations under,
received payments under, received or perfected a security interest under,
engaged in any other transaction pursuant to or enforced any Loan Document, or
sold or assigned an interest in any Loan or Loan Document).


“Other Taxes” means all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, any Loan Document, except any such Taxes that are Other
Connection Taxes imposed with respect to an assignment.


“Outstanding Amount” means, on any date, the aggregate outstanding principal
amount of the
Loan after giving effect to any prepayments or repayments thereof occurring on
such date.


“PBGC” means the Pension Benefit Guaranty Corporation.


“Pension Act” means the Pension Protection Act of 2006.


“Pension Funding Rules” means the rules of the Code and ERISA regarding minimum
required contributions (including any installment payment thereof) to Pension
Plans and set forth in, with respect to plan years ending prior to the effective
date of the Pension Act, Section 412 of the Code and Section 302 of ERISA, each
as in effect prior to the Pension Act and, thereafter, Section 412, 430, 431,
432 and
436 of the Code and Sections 302, 303, 304 and 305 of ERISA.


“Pension Plan” means any employee pension benefit plan (including a Multiple
Employer Plan or a Multiemployer Plan) that is maintained or is contributed to
by the Borrower and any ERISA Affiliate and is either covered by Title IV of
ERISA or is subject to the minimum funding standards under Section 412 of the
Code.


“Perfection Certificate” means the information certificate of the Borrower and
the other Loan
Parties dated as of the date hereof.


“Permitted Acquisition” means an Acquisition by a Loan Party (the Person or
division, line of business or other business unit of the Person to be acquired
in such Acquisition shall be referred to herein as the “Target”), in each case
that is a type of business (or assets used in a type of business) permitted to





--------------------------------------------------------------------------------







be engaged in by the Borrower and its Subsidiaries pursuant to the terms of this
Agreement, in each case so long as:


(a)    no Default or Event of Default shall then exist or would exist after
giving effect thereto;


(b)    the Loan Parties shall demonstrate to the reasonable satisfaction of the
Lender that, after giving effect to the Acquisition on a Pro Forma Basis, (i)
the Loan Parties are in Pro Forma Compliance and (ii) the Consolidated Interest
Coverage Ratio shall be at least 2.0:1.00, calculated using the same Measurement
Period used to determine Pro Forma Compliance;


(c)    the Lender shall have received (or shall receive in connection with the
closing of such Acquisition) a first priority perfected security interest in all
property (including, without limitation, Equity Interests) acquired with respect
to the Target in accordance with the terms of Section 6.13 and the Target, if a
Person, shall have executed a Joinder Agreement to the extent required by
Section 6.12;


(d)    if requested by the Lender, the Lender shall have received at least
fifteen (15) days prior to the consummation of such Acquisition (i) a
description of the material terms of such Acquisition, (ii) audited financial
statements (or, if unavailable, management-prepared financial statements) of the
Target for its two most recent fiscal years and for any fiscal quarters ended
within the fiscal year to date and (iii) consolidated projected income
statements of the Borrower and its Subsidiaries (giving effect to such
Acquisition);


(e)    the Target shall have positive operating cash flow less capital
expenditures as determined in accordance with GAAP for the four (4) fiscal
quarter period prior to the acquisition date;


(f)    such Acquisition shall not be a “hostile” Acquisition and shall have been
approved by the board of directors (or equivalent) and/or shareholders (or
equivalent) of the applicable Loan Party and the Target;


(g)    the purchase consideration payable in respect of a Permitted Acquisition
(including deferred payment obligations) individually or in the aggregate,
during any twelve- month period, shall not exceed $10,000,000; provided that
such limit shall be $25,000,000 so long as the portion of the purchase
consideration that is paid from a source other than the proceeds of Equity
Interests issued after the Closing Date by the Borrower (in connection with
Permitted Acquisitions) does not exceed $10,000,000;


(h)    no Indebtedness will be incurred, assumed, or would exist with respect to
the Borrower or its Subsidiaries as a result of such Acquisition, other than
indebtedness permitted under clauses (c), (f), (k) and (n) of Section 7.02 and
no Liens will be incurred, assumed or would exist with respect to the assets of
the Borrower or its Subsidiaries as a result of such Acquisition other than
Permitted Liens; and


(i)    the assets or Equity Interests acquired (other than a de minimis amount
of assets in relation to the assets being acquired) are located in the United
States or the Person whose stock is being acquired is organized in a
jurisdiction located within the United States, unless otherwise consented to by
Lender in Lender’s sole discretion.





--------------------------------------------------------------------------------







“Permitted Liens” has the meaning set forth in Section 7.01.


“Permitted Refinancing” means, with respect to any Person, any modification,
refinancing, refunding, renewal or extension of any Indebtedness of such Person;
provided that (a) the principal amount (or accreted value, if applicable)
thereof does not exceed the principal amount (or accreted value, if applicable)
of the Indebtedness so modified, refinanced, refunded, renewed or extended
except by an amount equal to unpaid accrued interest and premium thereon plus
other amounts paid, and fees and expenses incurred, in connection with such
modification, refinancing, refunding, renewal or extension and by an amount
equal to any existing commitments unutilized thereunder, (b) other than with
respect to a Permitted Refinancing in respect of Indebtedness permitted pursuant
to Section 7.02(c), Indebtedness resulting from such modification, refinancing,
refunding, renewal or extension has a final maturity date equal to or later than
the final maturity date of the Indebtedness being modified, refinanced,
refunded, renewed or extended, (c) immediately after giving effect thereto, no
Event of Default shall have occurred and be continuing and (d) if the
Indebtedness being modified, refinanced, refunded, renewed or extended is
subordinated in right of payment to the Obligations, Indebtedness resulting from
such modification, refinancing, refunding, renewal or extension is subordinated
in right of payment to the Obligations on terms at least as favorable to the
Secured Parties as those contained in the documentation governing the
Indebtedness being modified, refinanced, refunded, renewed or extended. For the
avoidance of doubt, it is understood that a Permitted Refinancing may constitute
a portion of an issuance of Indebtedness in excess of the amount of such
Permitted Refinancing; provided that such excess amount is otherwise permitted
to be incurred under Section 7.02.


“Permitted Transfers” means (a) Dispositions of inventory in the ordinary course
of business; (b) Dispositions of property to the Borrower or any Subsidiary;
provided, that if the transferor of such property is a Loan Party then the
transferee thereof must be a Loan Party; (c) Dispositions of accounts receivable
in connection with the collection or compromise thereof, (d) the sale or
disposition of Cash Equivalents, and (e) lease, sublease, non-exclusive license
and non-exclusive sublicenses of property of the Borrower or any Subsidiary in
the ordinary course of business.


“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.


“Plan” means any employee benefit plan within the meaning of Section 3(3) of
ERISA (including a Pension Plan), maintained for employees of the Borrower or
any ERISA Affiliate or any such Plan to which the Borrower or any ERISA
Affiliate is required to contribute on behalf of any of its employees.


“Pledged Equity” has the meaning specified in the Security Agreement.


“Pro Forma Basis” and “Pro Forma Effect” means, for any Disposition of all or
substantially all of a division or a line of business or for any Acquisition,
whether actual or proposed, for purposes of determining compliance with the
financial covenants set forth in Section 7.11, each such transaction or proposed
transaction shall be deemed to have occurred on and as of the first day of the
relevant Measurement Period, and the following pro forma adjustments shall be
made:


(a)    in the case of an actual or proposed Disposition, all income statement
items (whether positive or negative) attributable to the line of business or the
Person subject to such Disposition shall be excluded from the results of the
Borrower and its Subsidiaries for such Measurement Period;





--------------------------------------------------------------------------------







(b)    in the case of an actual or proposed Acquisition, income statement items
(whether positive or negative) attributable to the property, line of business or
the Person subject to such Acquisition shall be included in the results of the
Borrower and its Subsidiaries for such Measurement Period;


(c)    interest accrued during the relevant Measurement Period on, and the
principal of, any Indebtedness repaid or to be repaid or refinanced in such
transaction shall be excluded from the results of the Borrower and its
Subsidiaries for such Measurement Period; and


(d)    any Indebtedness actually or proposed to be incurred or assumed in such
transaction shall be deemed to have been incurred as of the first day of the
applicable Measurement Period, and interest thereon shall be deemed to have
accrued from such day on such Indebtedness at the applicable rates provided
therefor (and in the case of interest that does or would accrue at a formula or
floating rate, at the rate in effect at the time of determination) and shall be
included in the results of the Borrower and its Subsidiaries for such
Measurement Period.


“Pro Forma Compliance” means, with respect to any transaction, that such
transaction does not cause, create or result in a Default under Section 7.11
after giving Pro Forma Effect, based upon the results of operations for the most
recently completed Measurement Period to (a) such transaction and (b) all other
transactions which are contemplated or required to be given Pro Forma Effect
hereunder that have occurred on or after the first day of the relevant
Measurement Period.


“Qualifying Control Agreement” means an agreement, among a Loan Party, a
depository institution or securities intermediary and the Lender, which
agreement is in form and substance acceptable to the Lender and which provides
the Lender with “control” (as such term is used in Article 9 of the UCC) over
the deposit account(s) or securities account(s) described therein.


“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents, trustees,
administrators, managers, advisors and representatives of such Person and of
such Person’s Affiliates.


“Reportable Event” means any of the events set forth in Section 4043(c) of
ERISA, other than events for which the thirty (30) day notice period has been
waived.


“Responsible Officer” means the chief executive officer, president, chief
financial officer, treasurer, assistant treasurer or controller of a Loan Party,
and solely for purposes of the delivery of incumbency certificates pursuant to
Article IV, the secretary or any assistant secretary of a Loan Party. Any
document delivered hereunder that is signed by a Responsible Officer of a Loan
Party shall be conclusively presumed to have been authorized by all necessary
corporate, partnership and/or other action on the part of such Loan Party and
such Responsible Officer shall be conclusively presumed to have acted on behalf
of such Loan Party. To the extent requested by the Lender, each Responsible
Officer will provide an incumbency certificate and to the extent requested by
the Lender, appropriate authorization documentation, in form and substance
satisfactory to the Lender.


“Restricted Payment” means (a) any dividend or other distribution, direct or
indirect, on account of any shares (or equivalent) of any class of Equity
Interests of the Borrower or any of its Subsidiaries, now or hereafter
outstanding, (b) any redemption, retirement, sinking fund or similar payment,
purchase or other acquisition for value, direct or indirect, of any shares (or
equivalent) of any class of Equity Interests of the Borrower or any of its
Subsidiaries, now or hereafter outstanding and (c) any payment made to retire,
or to obtain the surrender of, any outstanding warrants, options or other rights
to acquire





--------------------------------------------------------------------------------







shares of any class of Equity Interests of any Loan Party or any of its
Subsidiaries, now or hereafter outstanding.


“S&P” means Standard & Poor’s Financial Services LLC, a subsidiary of The
McGraw-Hill
Companies, Inc., and any successor thereto.


“Sale” means the sale by the Borrower of all outstanding shares of Novatel
Wireless, Inc. pursuant to the terms of that certain Stock Purchase Agreement
dated September 21, 2016 by and between the Borrower and Novatel Wireless, Inc.,
on the one hand, and T.C.L. Industries Holdings (H.K.) Limited and Jade Ocean
Global Limited, on the other hand.


“Sale and Leaseback Transaction” means, with respect to any Loan Party or any
Subsidiary, any arrangement, directly or indirectly, with any Person whereby
such Loan Party or such Subsidiary shall sell or transfer any property used or
useful in its business, whether now owned or hereafter acquired, and thereafter
rent or lease such property or other property that it intends to use for
substantially the same purpose or purposes as the property being sold or
transferred.


“Sanction(s)” means any sanction administered or enforced by the United States
Government (including, without limitation, OFAC), the United Nations Security
Council, the European Union, Her Majesty’s Treasury (“HMT”) or other relevant
sanctions authority.


“SEC” means the Securities and Exchange Commission, or any Governmental
Authority succeeding to any of its principal functions.


“Secured Obligations” means (a) in the case of the Borrower, all Obligations and
(b) in the case of any Guarantor, such Guarantor’s Guaranteed Obligations.


“Secured Parties” means, collectively, the Lender and the Indemnitees.


“Securities Act” means the Securities Act of 1933, including all amendments
thereto and regulations promulgated thereunder.


“Security Agreement” means the security and pledge agreement, dated as of the
Closing Date, executed in favor of the Lender by each of the Loan Parties.


“Securitization Transaction” means, with respect to any Person, any financing
transaction or series of financing transactions (including factoring
arrangements) pursuant to which such Person or any Subsidiary of such Person may
sell, convey or otherwise transfer, or grant a security interest in, accounts,
payments, receivables, rights to future lease payments or residuals or similar
rights to payment to a special purpose subsidiary or affiliate of such Person.


“Solvency Certificate” means a solvency certificate in substantially in the form
of Exhibit C.


“Solvent” and “Solvency” mean, with respect to any Person on any date of
determination, that on such date (a) the present fair saleable value of the
assets of such Person is greater than the total amount of liabilities, including
contingent liabilities, of such Person, (b) the present fair saleable value of
the assets of such Person is not less than the amount that will be required to
pay the probable liability of such Person on its debts as they become absolute
and matured, (c) such Person does not intend to, and does not believe that it
will, incur debts or liabilities beyond such Person’s ability to pay such debts
and liabilities as they mature, (d) such Person will not have an unreasonably
small amount of capital with which to





--------------------------------------------------------------------------------







conduct business, and (e) such Person will be able to pay its debts when they
mature. The amount of contingent liabilities at any time shall be computed as
the amount that, in the light of all the facts and circumstances existing at
such time, represents the amount that can reasonably be expected to become an
actual or matured liability.


“Subsidiary” of a Person means a corporation, partnership, joint venture,
limited liability company or other business entity of which a majority of the
shares of Voting Stock is at the time beneficially owned, or the management of
which is otherwise controlled, directly, or indirectly through one or more
intermediaries, or both, by such Person. Unless otherwise specified, all
references herein to a “Subsidiary” or to “Subsidiaries” shall refer to a
Subsidiary or Subsidiaries of the Borrower.


“Swap Contract” means (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, cap transactions, floor transactions,
collar transactions, currency swap transactions, cross-currency rate swap
transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement, and (b) any and all transactions
of any kind, and the related confirmations, which are subject to the terms and
conditions of, or governed by, any form of master agreement published by the
International Swaps and Derivatives Association, Inc., any International Foreign
Exchange Master Agreement, or any other master agreement (any such master
agreement, together with any related schedules, a “Master Agreement”), including
any such obligations or liabilities under any Master Agreement.


“Swap Termination Value” means, in respect of any one or more Swap Contracts,
after taking into account the effect of any legally enforceable netting
agreement relating to such Swap Contracts, (a) for any date on or after the date
such Swap Contracts have been closed out and termination value(s) determined in
accordance therewith, such termination value(s), and (b) for any date prior to
the date referenced in clause (a), the amount(s) determined as the
mark-to-market value(s) for such Swap Contracts, as determined based upon one or
more mid-market or other readily available quotations provided by any recognized
dealer in such Swap Contracts (which may include the Lender or any Affiliate of
the Lender).


“Synthetic Debt” means, with respect to any Person as of any date of
determination thereof, all obligations of such Person in respect of transactions
entered into by such Person that are intended to function primarily as a
borrowing of funds but are not otherwise included in the definition of
“Indebtedness” or as a liability on the Consolidated balance sheet of such
Person and its Subsidiaries in accordance with GAAP.


“Synthetic Lease Obligation” means the monetary obligation of a Person under (a)
a so-called synthetic, off-balance sheet or tax retention lease, or (b) an
agreement for the use or possession of property (including Sale and Leaseback
Transactions), in each case, creating obligations that do not appear on the
balance sheet of such Person but which, upon the application of any Debtor
Relief Laws to such Person, would be characterized as the indebtedness of such
Person (without regard to accounting treatment).


“Target” has the meaning set forth in the definition of “Permitted Acquisition.”





--------------------------------------------------------------------------------







“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.


“Threshold Amount” means $500,000.


“Type” means, with respect to a Loan, its character as a Base Rate Loan or a
Eurodollar Rate Loan.


“UCC” means the Uniform Commercial Code as in effect in the State of New York;
provided that, if perfection or the effect of perfection or non-perfection or
the priority of any security interest in any Collateral is governed by the
Uniform Commercial Code as in effect in a jurisdiction other than the State of
New York, “UCC” means the Uniform Commercial Code as in effect from time to time
in such other jurisdiction for purposes of the provisions hereof relating to
such perfection, effect of perfection or non- perfection or priority.


“United States” and “U.S.” mean the United States of America.


“U.S. Loan Party” means any Loan Party that is organized under the laws of one
of the states of the United States and that is not a CFC.


“Voting Stock” means, with respect to any Person, Equity Interests issued by
such Person the holders of which are ordinarily, in the absence of
contingencies, entitled to vote for the election of directors (or persons
performing similar functions) of such Person, even if the right to so vote has
been suspended by the happening of such contingency.


“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.


1.02    Other Interpretive Provisions.


With reference to this Agreement and each other Loan Document, unless otherwise
specified herein or in such other Loan Document:


(a)    The definitions of terms herein shall apply equally to the singular and
plural forms of the terms defined. Whenever the context may require, any pronoun
shall include the corresponding masculine, feminine and neuter forms. The words
“include,” “includes” and “including” shall be deemed to be followed by the
phrase “without limitation.” The word “will” shall be construed to have the same
meaning and effect as the word “shall.” Unless the context requires otherwise,
(i) any definition of or reference to any agreement, instrument or other
document (including the Loan Documents and any Organization Document) shall be
construed as referring to such agreement, instrument or other document as from
time to time amended, amended and restated, modified, extended, restated,
replaced or supplemented from time to time (subject to any restrictions on such
amendments, supplements or modifications set forth herein or in any other Loan
Document), (ii) any reference herein to any Person shall be construed to include
such Person’s successors and assigns, (iii) the words “hereto,” “herein,”
“hereof” and “hereunder,” and words of similar import when used in any Loan
Document, shall be construed to refer to such Loan Document in its entirety and
not to any particular provision thereof, (iv) all references in a Loan Document
to Articles, Sections, Preliminary Statements, Exhibits and





--------------------------------------------------------------------------------







Schedules shall be construed to refer to Articles and Sections of, and
Preliminary Statements, Exhibits and Schedules to, the Loan Document in which
such references appear, (v) any reference to any law shall include all statutory
and regulatory rules, regulations, orders and provisions consolidating,
amending, replacing or interpreting such law and any reference to any law or
regulation shall, unless otherwise specified, refer to such law or regulation as
amended, modified, extended, restated, replaced or supplemented from time to
time, and (vi) the words “asset” and “property” shall be construed to have the
same meaning and effect and to refer to any and all tangible and intangible
assets and properties, including cash, securities, accounts and contract rights.


(b)    In the computation of periods of time from a specified date to a later
specified date, the word “from” means “from and including;” the words “to” and
“until” each mean “to but excluding;” and the word “through” means “to and
including.”


(c)    Section headings herein and in the other Loan Documents are included for
convenience of reference only and shall not affect the interpretation of this
Agreement or any other Loan Document.


1.03    Accounting Terms.


(a)    Generally. All accounting terms not specifically or completely defined
herein shall be construed in conformity with, and all financial data (including
financial ratios and other financial calculations) required to be submitted
pursuant to this Agreement shall be prepared in conformity with, GAAP applied on
a consistent basis, as in effect from time to time, applied in a manner
consistent with that used in preparing the Audited Financial Statements, except
as otherwise specifically prescribed herein. Notwithstanding the foregoing, for
purposes of determining compliance with any covenant (including the computation
of any financial covenant) contained herein, Indebtedness of the Borrower and
its Subsidiaries shall be deemed to be carried at 100% of the outstanding
principal amount thereof, and the effects of FASB ASC 825 on financial
liabilities shall be disregarded.


(b)    Changes in GAAP. If at any time any change in GAAP would affect the
computation of any financial ratio or requirement set forth in any Loan
Document, and either the Borrower or Lender shall so request, the Lender and the
Borrower shall negotiate in good faith to amend such ratio or requirement to
preserve the original intent thereof in light of such change in GAAP; provided
that, until so amended, (i) such ratio or requirement shall continue to be
computed in accordance with GAAP prior to such change therein and (ii) the
Borrower shall provide to the Lender financial statements and other documents
required under this Agreement or as reasonably requested hereunder setting forth
a reconciliation between calculations of such ratio or requirement made before
and after giving effect to such change in GAAP. Without limiting the foregoing,
leases shall continue to be classified and accounted for on a basis consistent
with that reflected in the Audited Financial Statements for all purposes of this
Agreement, notwithstanding any change in GAAP relating thereto, unless the
parties hereto shall enter into a mutually acceptable amendment addressing such
changes, as provided for above.


(c)    Pro Forma Treatment. Each Disposition of all or substantially all of a
line of business, and each Acquisition, by the Borrower and its Subsidiaries
that is consummated during any Measurement Period shall, for purposes of
determining compliance with the financial covenants set forth in Section
7.11, be given Pro Forma Effect as of the first day of such Measurement Period.


1.04    Rounding.


Any financial ratios required to be maintained by the Borrower pursuant to this
Agreement shall be calculated by dividing the appropriate component by the other
component, carrying the result to one





--------------------------------------------------------------------------------







place more than the number of places by which such ratio is expressed herein and
rounding the result up or down to the nearest number (with a rounding-up if
there is no nearest number).


1.05    Times of Day; Rates.


Unless otherwise specified, all references herein to times of day shall be
references to Eastern time (daylight or standard, as applicable).


The Lender does not warrant, nor accept responsibility, nor shall the Lender
have any liability with respect to the administration, submission or any other
matter related to the rates in the definition of “Eurodollar Rate” or with
respect to any comparable or successor rate thereto.


1.06    UCC Terms.


Terms defined in the UCC and not otherwise defined herein shall, unless the
context otherwise indicates, have the meanings provided by those definitions.


ARTICLE II


COMMITMENTS AND BORROWINGS


2.01    Loans.


Subject to the terms and conditions set forth herein, the Lender agrees to make
a single loan to the Borrower, in Dollars, on the Closing Date in the amount of
the Commitment. The Borrowing shall consist of a single Loan made by the Lender.
Borrowings repaid or prepaid may not be reborrowed. The Loan on the Closing Date
shall be a Eurodollar Rate Loan.


2.02    Advance and Eurodollar Rate Loan.


(a)    Advances. Upon satisfaction of the conditions set forth in Article IV,
the Lender shall make the requested funds available to the Borrower on the
Closing Date by wire transfer of such funds in accordance with instructions
provided to (and reasonably acceptable to) the Lender by the Borrower.


(b)    Eurodollar Rate Loan. Except as otherwise provided herein, a Eurodollar
Rate Loan shall automatically be continued only on the last day of an Interest
Period for such Eurodollar Rate Loan. During the existence of a Default, at the
Lender’s option upon notice to the Borrower, the Loan may not be continued as a
Eurodollar Rate Loan, and the Lender may require that any or all of the
outstanding Eurodollar Rate Loan be converted immediately to a Base Rate Loan.


2.03    [Reserved].


2.04    [Reserved].


2.05    Prepayments.


(a)    Optional. The Borrower may, upon notice to the Lender pursuant to
delivery to the Lender of a Notice of Loan Prepayment, at any time or from time
to time voluntarily prepay the Loan in whole or in part without premium or
penalty subject to Section 3.05; provided that, unless otherwise agreed by the
Lender (A) such notice must be received by Lender not later than 11:00 a.m. (1)
one (1)





--------------------------------------------------------------------------------







Business Days prior to any date of prepayment of a Eurodollar Rate Loan and (2)
on the date of prepayment of a Base Rate Loan; (B) any prepayment of the Loan
shall be in a principal amount of $1,000,000 or a whole multiple of $500,000 in
excess thereof; or if less, the entire principal amount thereof then
outstanding. Each such notice shall specify the date and amount of such
prepayment. If such notice is given by the Borrower, the Borrower shall make
such prepayment and the payment amount specified in such notice shall be due and
payable on the date specified therein. Any prepayment shall be accompanied by
all accrued interest on the amount prepaid.


(b)    Mandatory.


(i)    Dispositions. If the Loan Parties and their Subsidiaries Dispose of any
property permitted by Section 7.05 (in one or more transactions), or realize any
Net Cash Proceeds resulting from an Involuntary Disposition, within five (5)
Business Days after any such Disposition (other than Permitted Transfers) or
Involuntary Disposition, the Borrower shall prepay the Loan as hereinafter
provided in an aggregate amount equal to 100% of the Net Cash Proceeds received
by such Loan Parties or their Subsidiaries from all such Dispositions and
Involuntary Dispositions in excess of $1,000,000. All prepayments under this
Section 2.05(b) shall be without premium or penalty, and shall be accompanied by
interest on the principal amount prepaid through the date of prepayment.


(ii)    Debt Issuance. Promptly upon the receipt by any Loan Party or any
Subsidiary of the Net Cash Proceeds of any issuance of Indebtedness not
permitted under Section 7.02, the Borrower shall prepay the Loan as hereinafter
provided in an aggregate amount equal to 100% of such Net Cash Proceeds.


(iii)    Extraordinary Receipts. Promptly upon receipt by any Loan Party or any
Subsidiary of any Extraordinary Receipt received by or paid to or for the
account of any Loan Party or any of its Subsidiaries, and not otherwise included
in clause (ii), or (iv) of this Section, the Borrower shall prepay the Loan as
hereinafter provided in an aggregate principal amount equal to 100% of all Net
Cash Proceeds received therefrom.





--------------------------------------------------------------------------------







(iv)    MiFi Break Fee. Promptly upon receipt by any Loan Party or any
Subsidiary of any termination or break-up fee in connection with the Sale, the
Borrower shall prepay the Loan as hereinafter provided in an aggregate principal
amount equal to 100% of all Net Cash Proceeds received therefrom.


If the Borrower determines in good faith that any prepayment described under
this clause (b) (1) in the case of any prepayment attributable to any Foreign
Subsidiary, would violate any local law (e.g., financial assistance, corporate
benefit, thin capitalization, capital maintenance and similar legal principles,
restrictions on upstreaming of cash intra group and the fiduciary and statutory
duties of the directors of the relevant subsidiaries) or (2) would require any
Loan Party or any Subsidiary thereof to incur a material and adverse tax
liability (including any withholding tax), in each case, if the amount subject
to the relevant prepayment were upstreamed or transferred as a distribution or
dividend (any amount limited as set forth in clauses (1) and (2) of this
paragraph, a “Restricted Amount”), the amount of the relevant prepayment shall
be reduced by the Restricted Amount; provided that if the circumstance giving
rise to any Restricted Amount ceases to exist, the relevant Restricted
Subsidiary shall repatriate or distribute the amount that no longer constitutes
a Restricted Amount to the Borrower for application to the Loan as required
above promptly following the date on which the relevant circumstance ceases to
exist.


2.06    [Reserved].


2.07    Repayment of Loans.


The Borrower shall repay to the Lender the aggregate principal amount of the
Loan outstanding on the Maturity Date, unless accelerated sooner pursuant to
Section 8.02.


2.08    Interest and Default Rate.


(a)    Interest. Subject to the provisions of Section 2.08(b), (i) each
Eurodollar Rate Loan shall bear interest on the outstanding principal amount
thereof for each Interest Period from the applicable borrowing date at a rate
per annum equal to the Eurodollar Rate for such Interest Period plus the
Applicable Rate; and (ii) each Base Rate Loan shall bear interest on the
outstanding principal amount thereof from the applicable borrowing date at a
rate per annum equal to the Base Rate plus the Applicable Rate. To the extent
that any calculation of interest or any fee required to be paid under this
Agreement shall be based on (or result in) a rate that is less than zero, such
rate shall be deemed zero for purposes of this Agreement.


(b)    Default Rate.


(i)    If any amount of principal of the Loan is not paid when due (without
regard to any applicable grace periods), whether at stated maturity, by
acceleration or otherwise, such amount shall thereafter bear interest at a
fluctuating interest rate per annum at all times equal to the Default Rate to
the fullest extent permitted by applicable Laws.


(ii)    If any amount (other than principal of the Loan) payable by the Borrower
under any Loan Document is not paid when due (after giving effect to any
applicable grace periods), whether at stated maturity, by acceleration or
otherwise, then upon the request of the Lender such amount shall thereafter,
until paid, bear interest at a fluctuating interest rate per annum at all times
equal to the Default Rate to the fullest extent permitted by applicable Laws.





--------------------------------------------------------------------------------







(iii)    Upon the request of the Lender, while any Event of Default exists
(including a payment default), all other outstanding Obligations may bear
interest, until paid, at a fluctuating interest rate per annum at all times
equal to the Default Rate to the fullest extent permitted by applicable Laws.


(c)    Interest Payments. Interest on each Loan shall be due and payable in
arrears on each Interest Payment Date applicable thereto and at such other times
as may be specified herein. Interest hereunder shall be due and payable in
accordance with the terms hereof before and after judgment, and before and after
the commencement of any proceeding under any Debtor Relief Law.


2.09    Fees.


The Borrower shall pay to the Lender such fees as shall have been separately
agreed upon in writing in the amounts and at the times so specified. Such fees
shall be fully earned when paid and shall not be refundable for any reason
whatsoever.


2.10    Computation of Interest and Fees.


All computations of interest for Base Rate Loans shall be made on the basis of a
year of 365 or
366 days, as the case may be, and actual days elapsed. All other computations of
fees and interest shall be made on the basis of a 360-day year and actual days
elapsed (which results in more fees or interest, as applicable, being paid than
if computed on the basis of a 365 day year). Interest shall accrue on each Loan
for the day on which the Loan is made, and shall not accrue on a Loan, or any
portion thereof, for the day on which the Loan or such portion is paid, provided
that any Loan that is repaid on the same day on which it is made shall, subject
to Section 2.11, bear interest for one (1) day. Each determination by the Lender
of an interest rate or fee hereunder shall be conclusive and binding for all
purposes, absent manifest error.


2.11    Payments Generally.


All payments to be made by the Borrower shall be made free and clear of and
without condition or deduction for any counterclaim, defense, recoupment or
setoff. Except as otherwise expressly provided herein, all payments by the
Borrower hereunder shall be made to the Lender in accordance with the
instructions set forth on Schedule 2.11, in Dollars and in immediately available
funds not later than 2:00 p.m. on the date specified herein. All payments
received by the Lender after 2:00 p.m. shall be deemed received on the next
succeeding Business Day and any applicable interest or fee shall continue to
accrue. Except as otherwise specifically provided for in this Agreement, if any
payment to be made by the Borrower shall come due on a day other than a Business
Day, payment shall be made on the next following Business Day, and such
extension of time shall be reflected in computing interest or fees, as the case
may be.


ARTICLE III


TAXES, YIELD PROTECTION AND ILLEGALITY


3.01    Taxes.


(a)    For purposes of this Section 3.01, the term “applicable law” includes
FATCA. Any and all payments by or on account of any obligation of the Loan
Parties under any Loan Document shall be made without deduction or withholding
for any Taxes except as required by applicable law. If any such





--------------------------------------------------------------------------------







Taxes are imposed (as determined in the good faith discretion of the applicable
Loan Party) on any payments made by a Loan Party (including payments under this
paragraph), the Loan Party will pay the Taxes and, if such Tax is an Indemnified
Tax, will also pay to the Lender, at the time interest is paid, any additional
amount which is necessary to preserve the after-tax yield the Lender would have
received if such Taxes had not been imposed. As soon as practicable after any
payment of Taxes by any Loan Party to a Governmental Authority, as provided in
this Section 3.01, the Loan Party will deliver to the Lender the original or a
certified copy of a receipt issued by such Governmental Authority evidencing
such payment, a copy of any return reporting such payment or other evidence of
such payment reasonably satisfactory to the Lender. The Loan Party will confirm
that it has paid the Taxes required under this Section 3.01 by giving the Lender
official tax receipts (or notarized copies) within thirty (30) days after the
due date.


(b)    The Loan Parties shall timely pay any Other Taxes to the relevant
Governmental Authority in accordance with applicable law.


(c)    The Loan Parties shall indemnify the Lender, within 10 days after demand
therefor, for the full amount of any Indemnified Taxes (including Indemnified
Taxes imposed or asserted on or attributable to amounts payable under this
Section) payable or paid by the Lender or required to be withheld or deducted
from a payment to such Lender and any reasonable expenses arising therefrom or
with respect thereto, whether or not such Indemnified Taxes were correctly or
legally imposed or asserted by the relevant Governmental Authority. A
certificate as to the amount of such payment or liability delivered to a Loan
Party by the Lender shall be conclusive absent manifest error.


(d)    Any Lender that is entitled to an exemption from or reduction of
withholding Tax with respect to payments made under any Loan Document shall
deliver to Borrower, at the time or times reasonably requested by Borrower, such
properly completed and executed documentation reasonably requested by Borrower
as will permit such payments to be made without withholding or at a reduced rate
of withholding. Without limiting the generality of the foregoing:


(i)    Prior to the date that any Lender that is not a “U.S. Person” within the
meaning of Section 7701(a)(30) of the Code (a “Foreign Lender”) becomes a party
hereto, such Lender shall deliver to Borrower such certificates, documents or
other evidence, as required by the Code (including IRS Forms W-8ECI, W-8BEN-E,
or W-8IMY as applicable, or appropriate successor forms), properly completed,
currently effective and duly executed by such Lender, along with any applicable
attachments, to permit Borrower to determine the withholding or deduction
required to be made, if any.


(ii)    Any Lender that is not a Foreign Lender shall deliver to Borrower on or
prior to the date on which such Lender becomes a Lender under this Agreement
(and from time to time thereafter upon the reasonable request of Borrower),
executed originals of IRS Form W-9 certifying that such Lender is exempt from
U.S. federal backup withholding Tax.


(iii)    Each Lender shall deliver further copies of such forms or other
appropriate certifications on or before the date that any such forms expire or
become obsolete and after the occurrence of any event requiring a change in the
most recent form delivered to Borrower or as reasonably requested by Borrower.


(iv)    Each Lender shall deliver to Borrower at the time or times prescribed by
law and at such time or times reasonably requested by Borrower such
documentation required under FATCA (including as prescribed by Section
1471(b)(3)(C)(i) of the Code) and such additional documentation reasonably
requested by Borrower as may be necessary for Borrower to comply with its
obligations under





--------------------------------------------------------------------------------







FATCA and to determine that such Lender has complied with such Lender’s
obligations under FATCA or to determine the amount to deduct and withhold from
such payment.


For purposes of this Section 3.01(d), a reference to “Lender” shall include any
participant to whom such Lender has sold a participation. Notwithstanding
anything to the contrary, the completion, execution and submission of the
documentation described in Section 3.01(d)(iii) shall not be required if in the
Lender’s reasonable judgment such completion, execution or submission would
subject such Lender to any material unreimbursed cost or expense or would
materially prejudice the legal or commercial position of such Lender.


(e)    If Lender determines, in its sole discretion exercised in good faith,
that it has received a refund of any Taxes as to which it has been indemnified
pursuant to this Section 3.01 (including by the payment of additional amounts
pursuant to this Section 3.01), it shall pay to the Loan Parties an amount equal
to such refund (but only to the extent of indemnity payments made under this
Section with respect to the Taxes giving rise to such refund), net of all
out-of-pocket expenses and without interest (other than any interest paid by the
relevant Governmental Authority with respect to such refund). The Loan Parties,
upon the request of Lender, shall repay to Lender the amount paid over pursuant
to this paragraph (e) (plus any penalties, interest or other charges imposed by
the relevant Governmental Authority) in the event that Lender is required to
repay such refund to such Governmental Authority. Notwithstanding anything to
the contrary in this paragraph (e), in no event will Lender be required to pay
any amount to any Loan Party pursuant to this paragraph (e) the payment of which
would place Lender in a less favorable net after-Tax position than Lender would
have been in if the Tax subject to indemnification and giving rise to such
refund had not been deducted, withheld or otherwise imposed and the
indemnification payments or additional amounts with respect to such Tax had
never been paid. This paragraph shall not be construed to require Lender to make
available its Tax returns (or any other information relating to its Taxes that
it deems confidential) to a Loan Party or any other Person.


3.02    Illegality.


If Lender determines that any Law has made it unlawful, or that any Governmental
Authority has asserted that it is unlawful, for Lender or its Lending Office to
perform any of its obligations hereunder or to make, maintain or fund or charge
interest with respect to the Loan or to determine or charge interest rates based
upon the Eurodollar Rate, or any Governmental Authority has imposed material
restrictions on the authority of Lender to purchase or sell, or to take deposits
of, Dollars in the London interbank market, then, on notice thereof by Lender to
the Borrower, any obligation of Lender to issue, make, maintain, fund or charge
interest with respect to the Loan or continue Eurodollar Rate Loans shall be
suspended until Lender notifies the Borrower that the circumstances giving rise
to such determination no longer exist. Upon receipt of such notice, the Borrower
shall, upon demand from Lender, prepay or, if applicable, convert the Eurodollar
Rate Loan of Lender to a Base Rate Loan, either on the last day of the Interest
Period therefor, if Lender may lawfully continue to maintain such Eurodollar
Rate Loan to such day, or immediately, if Lender may not lawfully continue to
maintain such Eurodollar Rate Loan. Upon any such prepayment or conversion, the
Borrower shall also pay accrued interest on the amount so prepaid or converted.


3.03    Inability to Determine Rates.


If in connection with any request for a Eurodollar Rate Loan or a continuation
thereof, the Lender determines that (a) Dollar deposits are not being offered to
banks in the London interbank eurodollar market for the applicable amount and
Interest Period of such Eurodollar Rate Loan, or (b) adequate and reasonable
means do not exist for determining the Eurodollar Rate for any requested
Interest Period with





--------------------------------------------------------------------------------







respect to a proposed Eurodollar Rate Loan, the Lender will promptly so notify
the Borrower. Thereafter, the obligation of the Lender to make or maintain
Eurodollar Rate Loans shall be suspended (to the extent of the affected
Eurodollar Rate Loans or Interest Periods), in each case until the Lender
revokes such notice. Upon receipt of such notice, the Borrower may revoke any
pending request for a Borrowing of, or continuation of Eurodollar Rate Loans or,
failing that, will be deemed to have converted such request into a request for a
Borrowing of Base Rate Loans in the amount specified therein.


3.04    Increased Costs; Reserves on Eurodollar Rate Loans. In the event any
permitted assignee of the Lender is a bank:


(a)    Increased Costs Generally. If any Change in Law shall:


(i)    impose, modify or deem applicable any reserve, special deposit,
compulsory loan, insurance charge or similar requirement against assets of,
deposits with or for the account of, or credit extended or participated in by,
the Lender (except any reserve requirement contemplated by Section 3.04(d));


(ii)    subject the Lender to any taxes (other than Indemnified Taxes and
Excluded Taxes) on its loans, loan principal, letters of credit, commitments, or
other obligations, or its deposits, reserves, other liabilities or capital
attributable thereto; or


(iii)    impose on the Lender or the London interbank market any other
condition, cost or expense affecting this Agreement or Eurodollar Rate Loans
made by the Lender;


and the result of any of the foregoing shall be to increase the cost to the
Lender of making, converting to, continuing or maintaining the Loan (or of
maintaining its obligation to make any such Loan), or to reduce the amount of
any sum received or receivable by the Lender hereunder (whether of principal,
interest or any other amount) then, upon request of the Lender, the Borrower
will pay to the Lender such additional amount or amounts as will compensate the
Lender for such additional costs incurred or reduction suffered.


(b)    Capital Requirements. If the Lender determines that any Change in Law
affecting the Lender or the Lender’s Office or the Lender’s holding company, if
any, regarding capital or liquidity requirements has or would have the effect of
reducing the rate of return on the Lender’s capital or on the capital of the
Lender’s holding company, if any, as a consequence of this Agreement, the
Commitments of the Lender or the Loan made by the Lender, to a level below that
which the Lender or the Lender’s holding company could have achieved but for
such Change in Law (taking into consideration the Lender’s policies and the
policies of the Lender’s holding company with respect to capital adequacy), then
from time to time the Borrower will pay to the Lender such additional amount or
amounts as will compensate the Lender or the Lender’s holding company for any
such reduction suffered.


(c)    Certificates for Reimbursement. A certificate of the Lender setting forth
the amount or amounts necessary to compensate the Lender or its holding company,
as the case may be, as specified in subsection (a) or (b) of this Section and
delivered to the Borrower shall be conclusive absent manifest error. The
Borrower shall pay the Lender the amount shown as due on any such certificate
within ten (10) days after receipt thereof.


(d)    Reserves on Eurodollar Rate Loans. The Borrower shall pay to the Lender,
(i) as long as the Lender shall be required to maintain reserves with respect to
liabilities or assets consisting of or including eurocurrency funds or deposits
(currently known as “Eurocurrency liabilities”), additional





--------------------------------------------------------------------------------







interest on the unpaid principal amount of each Eurodollar Rate Loan equal to
the actual costs of such reserves allocated to such Loan by the Lender (as
determined by the Lender in good faith, which determination shall be
conclusive), and (ii) as long as the Lender shall be required to comply with any
reserve ratio requirement or analogous requirement of any central banking or
financial regulatory authority imposed in respect of the maintenance of the
Commitments or the funding of the Loans, such additional costs (expressed as a
percentage per annum and rounded upwards, if necessary, to the nearest five
decimal places) equal to the actual costs allocated to such Commitment or Loan
by the Lender (as determined by the Lender in good faith, which determination
shall be conclusive), which in each case shall be due and payable on each date
on which interest is payable on such Loan, provided the Borrower shall have
received at least ten (10) days’ prior notice of such additional interest or
costs from the Lender. If the Lender fails to give notice ten (10) days prior to
the relevant Interest Payment Date, such additional interest shall be due and
payable ten (10) days from receipt of such notice.


(e)    Delay in Requests. Failure or delay on the part of the Lender to demand
compensation pursuant to the foregoing provisions of this Section 3.04 shall not
constitute a waiver of the Lender’s right to demand such compensation, provided
that the Borrower shall not be required to compensate the Lender pursuant to the
foregoing provisions of this Section for any increased costs incurred or
reductions suffered more than nine (9) months prior to the date that the Lender
notifies the Borrower of the Change in Law giving rise to such increased costs
or reductions and of the Lender’s intention to claim compensation therefor
(except that, if the Change in Law giving rise to such increased costs or
reductions is retroactive, then the nine (9) month period referred to above
shall be extended to include the period of retroactive effect thereof).


3.05    Compensation for Losses. In the event any permitted assignee of the
Lender is a bank:


Upon demand of the Lender from time to time, the Borrower shall promptly
compensate the Lender for and hold the Lender harmless from any loss, cost or
expense incurred by it as a result of:


(a)    any payment or prepayment of the Loan to the extent it is a Eurodollar
Rate Loan on a day other than the last day of the Interest Period for the Loan
(whether voluntary, mandatory, automatic, by reason of acceleration, or
otherwise);


(b)    any failure by the Borrower (for a reason other than the failure of the
Lender to make a Loan) to prepay, borrow, continue or convert any Loan other
than a Base Rate Loan on the date or in the amount notified by the Borrower;


including any loss of anticipated profits and any loss or expense arising from
the liquidation or reemployment of funds obtained by it to maintain such Loan or
from fees payable to terminate the deposits from which such funds were obtained.
The Borrower shall also pay any customary administrative fees charged by the
Lender in connection with the foregoing.


For purposes of calculating amounts payable by the Borrower to the Lender under
this Section 3.05, the Lender shall be deemed to have funded each Eurodollar
Rate Loan made by it at the Eurodollar Rate for such Loan by a matching deposit
or other borrowing in the London interbank eurodollar market for a comparable
amount and for a comparable period, whether or not such Eurodollar Rate Loan was
in fact so funded.





--------------------------------------------------------------------------------







3.06    Survival.


All of the Borrower’s obligations under this Article III shall survive
termination of the Commitments, repayment of all other Obligations hereunder.




ARTICLE IV


CONDITIONS PRECEDENT TO BORROWING


The obligation of the Lender to make its Loan hereunder on the Closing Date is
subject to satisfaction of the following conditions precedent; provided that any
matters addressed in Section 6.17 shall not be deemed closing conditions
hereunder:


(a)    Execution of Credit Agreement; Loan Documents. The Lender shall have
received (i) counterparts of this Agreement, executed by a Responsible Officer
of each Loan Party, (ii) counterparts of the Security Agreement and each other
Collateral Document, executed by a Responsible Officer of the applicable Loan
Parties and a duly authorized officer of each other Person party thereto, as
applicable, and (iii) counterparts of any other Loan Document, executed by a
Responsible Officer of the applicable Loan Party and a duly authorized officer
of each other Person party thereto.


(b)    Officer’s Certificate. The Lender shall have received a certificate of a
Responsible Officer dated the Closing Date, certifying as to the Organization
Documents of each Loan Party (which, to the extent filed with a Governmental
Authority, shall be certified as of a recent date by such Governmental
Authority), the resolutions of the governing body of each Loan Party, the good
standing, existence or its equivalent of each Loan Party and of the incumbency
(including specimen signatures) of the Responsible Officers of each Loan Party.


(c)    Legal Opinions of Counsel. The Lender shall have received an opinion or
opinions (including, if requested by the Lender, local counsel opinions) of
counsel for the Loan Parties, dated the Closing Date and addressed to the
Lender, in form and substance acceptable to the Lender.


(d)    Personal Property Collateral. The Lender shall have received, in form and
substance satisfactory to the Lender:


(i)    (A) searches of UCC filings in the jurisdiction of incorporation or
formation, as applicable, of each Loan Party and each jurisdiction where any
Collateral is located or where a filing would need to be made in order to
perfect the Lender’s security interest in the Collateral, copies of the
financing statements on file in such jurisdictions and evidence that no Liens
exist other than Permitted Liens and (B) tax lien, judgment and bankruptcy
searches;


(ii)    searches of ownership of Intellectual Property in the appropriate
governmental offices and such patent/trademark/copyright filings as requested by
the Lender in order to perfect the Lender’s security interest in the
Intellectual Property;


(iii)    completed UCC financing statements for each appropriate jurisdiction as
is necessary, in the Lender’s sole discretion, to perfect the Lender’s security
interest in the Collateral;





--------------------------------------------------------------------------------







(iv)    stock or membership certificates, if any, evidencing the Pledged Equity
and undated stock or transfer powers duly executed in blank; in each case to the
extent such Pledged Equity is certificated;


(v)    to the extent required to be delivered, filed, registered or recorded
pursuant to the terms and conditions of the Collateral Documents, all
instruments, documents and chattel paper in the possession of any of the Loan
Parties, together with allonges or assignments as may be necessary or
appropriate to create and perfect the Lender’s security interest in the
Collateral; and


(vii)    Qualifying Control Agreements satisfactory to the Lender to the extent
required to be delivered pursuant to Section 6.13.


(e)    Insurance. The Lender shall have received copies of the Loan Parties’
insurance policies, certificates, and endorsements of insurance or insurance
binders evidencing the insurance required by this Agreement.


(f)    Solvency Certificate. The Lender shall have received a Solvency
Certificate signed by a Responsible Officer of the Borrower that, after giving
effect to the initial borrowings under the Loan Documents and the other
transactions contemplated hereby, the Borrower is individually, and together
with its Subsidiaries on a consolidated basis, Solvent.


(g)    Letter of Direction. The Lender shall have received a letter of direction
with respect to the Loan to be made on the Closing Date.


(h)    Existing Indebtedness of the Loan Parties. All of the existing
Indebtedness for borrowed money of the Borrower and its Subsidiaries (other than
Indebtedness permitted to exist pursuant to Section 7.02) shall be repaid in
full and all security interests related thereto shall be terminated on or prior
to the Closing Date.


(i)    Fees and Expenses. The Lender shall have received all fees and expenses,
if any, owing pursuant to this Agreement, including the fees and expenses of
Willkie Farr & Gallagher LLP.


(j)    Other Documents. All other documents provided for herein or which the
Lender may reasonably request or require.


(k)    Additional Information. Such additional information and materials which
the Lender shall reasonably request or require.


(l)    Representations and Warranties. The representations and warranties of the
Borrower and each other Loan Party contained in Article V or any other Loan
Document shall (i) with respect to representations and warranties that contain a
materiality qualification, be true and correct and (ii) with respect to
representations and warranties that do not contain a materiality qualification,
be true and correct in all material respects.


(m)    Default. No Default or Event of Default shall exist or would result from
the making of the Loan or from the application of the proceeds thereof.





--------------------------------------------------------------------------------







ARTICLE V


REPRESENTATIONS AND WARRANTIES


Each Loan Party represents and warrants to the Lender, as of the Closing Date
that:


5.01    Existence, Qualification and Power.


Each Loan Party and each of its Subsidiaries (a) is duly organized or formed,
validly existing and, as applicable, in good standing under the Laws of the
jurisdiction of its incorporation or organization, (b) has all requisite power
and authority and all requisite governmental licenses, authorizations, consents
and approvals to (i) own or lease its assets and carry on its business and (ii)
execute, deliver and perform its obligations under the Loan Documents to which
it is a party, and (c) is duly qualified and is licensed and, as applicable, in
good standing under the Laws of each jurisdiction where its ownership, lease or
operation of properties or the conduct of its business requires such
qualification or license; except in each case referred to in clause (b)(i) or
(c), to the extent that failure to do so could not reasonably be expected to
have a Material Adverse Effect. The copy of the Organization Documents of each
Loan Party provided to the Lender pursuant to the terms of this Agreement is a
true and correct copy of each such document as in effect on the Closing Date,
each of which is valid and in full force and effect.


5.02    Authorization; No Contravention.


The execution, delivery and performance by each Loan Party of each Loan Document
to which such Person is or is to be a party have been duly authorized by all
necessary corporate or other organizational action, and do not and will not (a)
contravene the terms of any of such Person’s Organization Documents; (b)
conflict with or result in any breach or contravention of, or the creation of
any Lien under, or require any payment to be made under (i) any Contractual
Obligation (including pursuant to the Convertible Notes Documents) to which such
Person is a party or affecting such Person or the properties of such Person or
any of its Subsidiaries or (ii) any order, injunction, writ or decree of any
Governmental Authority or any arbitral award to which such Person or its
property is subject; or (c) violate any Law.


5.03    Governmental Authorization; Other Consents.


No approval, consent, exemption, authorization, or other action by, or notice
to, or filing with, any Governmental Authority or any other Person is necessary
or required in connection with (a) the execution, delivery or performance by, or
enforcement against, any Loan Party of this Agreement or any other Loan
Document, (b) the grant by any Loan Party of the Liens granted by it pursuant to
the Collateral Documents, (c) the perfection or maintenance of the Liens created
under the Collateral Documents (including the first priority nature thereof) or
(d) the exercise by the Lender of its rights under the Loan Documents or the
remedies in respect of the Collateral pursuant to the Collateral Documents,
other than (i) authorizations, approvals, actions, notices and filings which
have been duly obtained and (ii) filings to perfect the Liens created by the
Collateral Documents.


5.04    Binding Effect.


This Agreement has been, and each other Loan Document, when delivered hereunder,
will have been, duly executed and delivered by each Loan Party that is party
thereto. This Agreement constitutes, and each other Loan Document when so
delivered will constitute, a legal, valid and binding obligation of each Loan
Party that is a party thereto, enforceable against such Loan Party in accordance
with its terms,





--------------------------------------------------------------------------------







subject to applicable bankruptcy, insolvency, reorganization, moratorium or
other laws affecting creditors’ rights generally and subject to general
principals of equity.


5.05    Financial Statements; No Material Adverse Effect.


(a)    Audited Financial Statements. The Audited Financial Statements (i) were
prepared in accordance with GAAP consistently applied throughout the period
covered thereby, except as otherwise expressly noted therein; (ii) fairly
present the financial condition of the Borrower and its Subsidiaries as of the
date thereof and their results of operations, cash flows and changes in
shareholders’ equity for the period covered thereby in accordance with GAAP
consistently applied throughout the period covered thereby, except as otherwise
expressly noted therein; and (iii) show all material indebtedness and other
material liabilities, direct or contingent, of the Borrower and its Subsidiaries
as of the date thereof, including material liabilities for taxes, commitments
and Indebtedness.


(b)    Reserved.


(c)    Material Adverse Effect. Since the date of the balance sheet included in
the Audited Financial Statements, there has been no event or circumstance,
either individually or in the aggregate, that has had or could reasonably be
expected to have a Material Adverse Effect.


(d)    No Undisclosed Liabilities. Except as fully reflected in the financial
statements described in subsection (a) above and the Indebtedness incurred under
this Agreement, the Indebtedness set forth on Schedule 7.02, the Convertible
Notes Documents and the Novatel Convertible Notes Documents, (i) there are as of
the Closing Date (and after giving effect to the Loan), no liabilities or
obligations (excluding current obligations incurred in the ordinary course of
business) with respect to the Borrower or its Subsidiaries of any nature
whatsoever (whether absolute, accrued, contingent or otherwise and whether or
not due and including obligations or liabilities for taxes, long-term leases and
unusual forward or other long-term commitments), and (ii) the Borrower does not
have knowledge of any basis for the assertion against any the Borrower or its
Subsidiaries of any such liability or obligation which, in the case of clause
(i) or (ii), either individually or in the aggregate, could reasonably be
expected to have, a Material Adverse Effect.


5.06    Litigation.


There are no actions, suits, proceedings, claims or disputes pending or, to the
knowledge of the Loan Parties, threatened, at law, in equity, in arbitration or
before any Governmental Authority, by or against any Loan Party or any
Subsidiary or against any of their properties or revenues that (a) purport to
affect or pertain to this Agreement or any other Loan Document or any of the
transactions contemplated hereby, or (b) either individually or in the aggregate
could reasonably be expected to have a Material Adverse Effect.


5.07    No Default.


Neither any Loan Party nor any Subsidiary thereof is in default under or with
respect to, or a party to, any Contractual Obligation that could, either
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect. No Default has occurred and is continuing or would result from
the consummation of the transactions contemplated by this Agreement or any other
Loan Document.





--------------------------------------------------------------------------------







5.08    Ownership of Property; Liens.


Each Loan Party and each of its Subsidiaries has good record and marketable
title in fee simple to, or valid leasehold interests in, all real property
necessary or used in the ordinary conduct of its business, except for such
defects in title as could not, individually or in the aggregate, reasonably be
expected to have a Material Adverse Effect. The property of each Loan Party and
each of its Subsidiaries is subject to no Liens, other than as permitted by
Section 7.01.


5.09    Environmental Compliance.


(a)    The Loan Parties have no knowledge of any claims alleging potential
liability or responsibility for violation of any Environmental Law on their
respective businesses, operations and properties that could, individually or in
the aggregate, reasonably be expected to have a Material Adverse Effect.


(b)    Neither any Loan Party nor any of its Subsidiaries is undertaking, and
has not in the year prior to the Closing Date completed, either individually or
together with other potentially responsible parties, any investigation or
assessment or remedial or response action relating to any actual or threatened
release, discharge or disposal of Hazardous Materials at any site, location or
operation, either voluntarily or pursuant to the order of any Governmental
Authority or the requirements of any Environmental Law; and all Hazardous
Materials generated, used, treated, handled or stored at, or transported to or
from, any property currently or formerly owned or operated by any Loan Party or
any of its Subsidiaries have been disposed of in a manner not reasonably
expected to result in material liability to any Loan Party or any of its
Subsidiaries.


5.10    Maintenance of Insurance.


The properties of the Borrower and its Subsidiaries are insured with financially
sound and reputable insurance companies not Affiliates of the Borrower, in such
amounts, with such deductibles and covering such risks as are customarily
carried by companies engaged in similar businesses and owning similar properties
in localities where the applicable Loan Party or the applicable Subsidiary
operates.


5.11    Taxes.


Each Loan Party and its Subsidiaries have filed all federal and other material
Tax returns and reports required to be filed, and have paid all federal, state
and other material Taxes, assessments, fees and other governmental charges
levied or imposed upon them or their properties, income or assets otherwise due
and payable, except those which are being contested in good faith by appropriate
proceedings diligently conducted and for which adequate reserves have been
provided in accordance with GAAP. There is no proposed Tax assessment against
any Loan Party or any Subsidiary that would, if made, have a Material Adverse
Effect, nor is there any Tax sharing agreement applicable to the Borrower or any
Subsidiary.


5.12    ERISA Compliance.


(a)    Each Plan is in compliance in all material respects with the applicable
provisions of ERISA, the Code and other federal or state laws. Each Pension Plan
that is intended to be a qualified plan under Section 401(a) of the Code has
received a favorable determination letter or is subject to a favorable opinion
letter from the IRS to the effect that the form of such Plan is qualified under
Section 401(a) of the Code and the trust related thereto has been determined by





--------------------------------------------------------------------------------







the IRS to be exempt from federal income tax under Section 501(a) of the Code,
or an application for such a letter is currently being processed by the IRS. To
the knowledge of the Loan Parties, nothing has occurred that would prevent or
cause the loss of such tax-qualified status.


(b)    There are no pending or, to the knowledge of the Loan Parties, threatened
claims, actions or lawsuits, or action by any Governmental Authority, with
respect to any Plan that could reasonably be expected to have a Material Adverse
Effect. There has been no prohibited transaction or violation of the fiduciary
responsibility rules with respect to any Plan that has resulted or could
reasonably be expected to result in a Material Adverse Effect.


(c)    (i) No ERISA Event has occurred, and no Loan Party nor any ERISA
Affiliate is aware of any fact, event or circumstance that could reasonably be
expected to constitute or result in an ERISA Event with respect to any Pension
Plan; (ii) the Borrower and each ERISA Affiliate has met all applicable
requirements under the Pension Funding Rules in respect of each Pension Plan,
and no waiver of the minimum funding standards under the Pension Funding Rules
has been applied for or obtained; (iii) as of the most recent valuation date for
any Pension Plan, the funding target attainment percentage (as defined in
Section 430(d)(2) of the Code) is sixty percent (60%) or higher and no Loan
Party nor any ERISA Affiliate knows of any facts or circumstances that could
reasonably be expected to cause the funding target attainment percentage for any
such plan to drop below sixty percent (60%) as of the most recent valuation
date; (iv) no Loan Party nor any ERISA Affiliate has incurred any liability to
the PBGC other than for the payment of premiums, and there are no premium
payments which have become due that are unpaid; (v) neither the Borrower nor any
ERISA Affiliate has engaged in a transaction that could be subject to Section
4069 or Section 4212(c) of ERISA; and (vi) no Pension Plan has been terminated
by the plan administrator thereof nor by the PBGC, and no event or circumstance
has occurred or exists that could reasonably be expected to cause the PBGC to
institute proceedings under Title IV of ERISA to terminate any Pension Plan.


5.13    Margin Regulations; Investment Company Act.


(a)    Margin Regulations. The Borrower is not engaged and will not engage,
principally or as one of its important activities, in the business of purchasing
or carrying margin stock (within the meaning of Regulation U issued by the FRB),
or extending credit for the purpose of purchasing or carrying margin stock.
Following the application of the proceeds of the Borrowing on the Closing Date,
not more than twenty-five percent (25%) of the value of the assets (either of
the Borrower only or of the Borrower and its Subsidiaries on a Consolidated
basis) subject to the provisions of Section 7.01 or Section 7.05 or subject to
any restriction contained in any agreement or instrument between the Borrower
and the Lender or any Affiliate of the Lender relating to Indebtedness and
within the scope of Section 8.01(e), will be margin stock.


(b)    Investment Company Act. No Loan Party is required to be registered as an
“investment company” under the Investment Company Act of 1940.


5.14    Disclosure.


The Borrower has disclosed to the Lender all agreements, instruments and
corporate or other restrictions to which it or any of its Subsidiaries or any
other Loan Party is subject, and all other matters known to it, that,
individually or in the aggregate, could reasonably be expected to result in a
Material Adverse Effect. No report, financial statement, certificate or other
information furnished (whether in





--------------------------------------------------------------------------------







writing or orally) by or on behalf of any Loan Party to the Lender in connection
with the transactions contemplated hereby and the negotiation of this Agreement
or delivered hereunder or under any other Loan Document (in each case as
modified or supplemented by other information so furnished) contains any
material misstatement of material fact or omits to state any material fact
necessary to make the statements therein, in the light of the circumstances
under which they were made, not materially misleading; provided that, with
respect to projected financial information, each Loan Party represents only that
such information was prepared in good faith based upon assumptions believed to
be reasonable at the time.


5.15    Solvency.


The Borrower is, individually and together with its Subsidiaries on a
Consolidated basis, Solvent.


5.16    Casualty, Etc.


Neither the businesses nor the properties of any Loan Party or any of its
Subsidiaries are affected by any fire, explosion, accident, strike, lockout or
other labor dispute, drought, storm, hail, earthquake, embargo, act of God or of
the public enemy or other casualty (whether or not covered by insurance) that,
either individually or in the aggregate, could reasonably be expected to have a
Material Adverse Effect.


5.17    Sanctions Concerns and Anti-Corruption Laws.


(a)    Sanctions Concerns. No Loan Party nor any of its Subsidiaries is (i)
currently the subject or target of any Sanctions, (ii) included on OFAC’s List
of Specially Designated Nationals, HMT’s Consolidated List of Financial
Sanctions Targets and the Investment Ban List, or any similar list enforced by
any other relevant sanctions authority or (iii) located, organized or resident
in a Designated Jurisdiction.


(b)    Anti-Corruption Laws. The Loan Parties and their Subsidiaries have
conducted their business in compliance in all material respects with the United
States Foreign Corrupt Practices Act of
1977, the UK Bribery Act 2010 and other similar anti-corruption legislation in
other jurisdictions.




5.18    Subsidiaries; Joint Ventures, Partnerships and Equity Investments.


(a)    Subsidiaries, Joint Ventures, Partnerships and Equity Investments. Set
forth on Schedule 1 to the Perfection Certificate, is the following information
which is true and complete as of the Closing Date or as of the last date such
Schedule was required to be updated in accordance with Sections 6.02, 6.13 and
6.14: (i) a list of all Subsidiaries, joint ventures and partnerships and other
equity investments of the Loan Parties, (ii) the number of outstanding shares of
each class of Equity Interests in each Subsidiary, (iii) the number and
percentage of outstanding shares of each class of Equity Interests owned by the
Loan Parties and their Subsidiaries, (iv) the class or nature of such Equity
Interests (i.e. common, preferred, etc.), (v) ownership information (e.g.
publicly held or if private or partnership, the owners and partners of each of
the Loan Parties), (vi) all subscriptions, options, warrants or calls relating
to such Equity Interests, including any right of conversion or exchange and
(vii) each stockholders’ agreement, restrictive agreement, voting agreement or
similar agreement relating to any such Equity Interests. The outstanding Equity
Interests in all Subsidiaries are validly issued, fully paid





--------------------------------------------------------------------------------







and non-assessable and are owned free and clear of all Liens. There are no
outstanding subscriptions, options, warrants, calls, rights or other agreements
or commitments (other than stock options granted to employees or directors and
directors’ qualifying shares) of any nature relating to the Equity Interests of
any Loan Party (other than Borrower) or any Subsidiary thereof, except as
contemplated in connection with the Loan Documents.


(b)    Loan Parties. Set forth on Schedule 2 to the Perfection Certificate is a
complete and accurate list of all Loan Parties, showing as of the Closing Date,
or as of the last date such Schedule was required to be updated in accordance
with Sections 6.02, 6.13 and 6.14 (as to each Loan Party) (i) the exact legal
name, (ii) any former legal names of such Loan Party in the four (4) months
prior to the Closing Date, (iii) the jurisdiction of its incorporation or
organization, as applicable, (iv) the type of organization, (v) the address of
its chief executive office, (vi) its U.S. federal taxpayer identification number
or, in the case of any non-U.S. Loan Party that does not have a U.S. taxpayer
identification number, its unique identification number issued to it by the
jurisdiction of its incorporation or organization, and (vii) the organization
identification number.


5.19    Collateral Representations.


(a)    Collateral Documents. The provisions of the Collateral Documents are
effective to create in favor of the Lender a legal, valid and enforceable first
priority Lien (subject to Permitted Liens) on all right, title and interest of
the respective Loan Parties in the Collateral described therein. Except for
filings completed prior to the Closing Date and as contemplated hereby and by
the Collateral Documents, no filing or other action will be necessary to perfect
or protect such Liens.


(b)    Intellectual Property. Set forth on Schedule 12 to the Perfection
Certificate, as of the Closing Date or as of the last date such Schedule was
required to be updated in accordance with Sections 6.02, 6.13 and 6.14, is a
list of all Intellectual Property registered or pending for registration with
the United States Copyright Office or the United States Patent and Trademark
Office owned by each of the Loan Parties (including the name/title, current
owner, registration or application number).


(c)    Documents, Instruments, and Tangible Chattel Paper. Set forth on Schedule
11 to the Perfection Certificate, as of the Closing Date or as of the last date
such Schedule was required to be updated in accordance with Sections 6.02, 6.13
and 6.14, is a description of all Documents, Instruments, and Tangible Chattel
Paper of the Loan Parties (including the Loan Party owning such Document,
Instrument and Tangible Chattel Paper).


(d)    Deposit Accounts, Electronic Chattel Paper, Letter-of-Credit Rights, and
Securities Accounts.


(i)    Set forth on Schedule 7 to the Perfection Certificate, as of the Closing
Date or as of the last date such Schedule was required to be updated in
accordance with Sections 6.02, 6.13 and 6.14, is a description of all Deposit
Accounts and Securities Accounts of the Loan Parties, including the name of (A)
the applicable Loan Party, (B) in the case of a Deposit Account, the depository
institution, the account number and the purpose of the account, and (C) in the
case of a Securities Account, the Securities Intermediary or issuer, the account
number and the type of investments held in such account.





--------------------------------------------------------------------------------







(ii)    Set forth on Schedule 11 to the Perfection Certificate, as of the
Closing Date or as of the last date such Schedule was required to be updated in
accordance with Sections 6.02, 6.13 and 6.14, is a description of all Electronic
Chattel Paper (as defined in the UCC) and Letter-of-Credit Rights (as defined in
the UCC) of the Loan Parties, including the name of (A) the applicable Loan
Party, (B) in the case of Electronic Chattel Paper, the account debtor and (C)
in the case of Letter-of-Credit Rights, the issuer or nominated person, as
applicable.


(e)    Commercial Tort Claims. Set forth on Schedule 3 to the Perfection
Certificate, as of the Closing Date or as of the last date such Schedule was
required to be updated in accordance with Sections 6.02, 6.13 and 6.14, is a
description of all Commercial Tort Claims of the Loan Parties (detailing such
Commercial Tort Claim in reasonable detail).


(f)    Pledged Equity Interests. Set forth on Schedule 14 to the Perfection
Certificate, as of the Closing Date or as of the last date such Schedule was
required to be updated in accordance with Sections 6.02, 6.13 and 6.14, is a
list of all Pledged Equity and in each case, detailing the Grantor (as defined
in the Security Agreement), the Person whose Equity Interests are pledged, the
number of shares of each class of Equity Interests pledged, the certificate
number, if any, of such Equity Interests and percentage ownership of outstanding
shares of each class of Equity Interests pledged.


(g)    Properties. Set forth on Schedule 13 to the Perfection Certificate, as of
the Closing Date or as of the last date such Schedule was required to be updated
in accordance with Sections 6.02, 6.13 and 6.14, is a list of all Mortgaged
Properties (including (i) the name of the Loan Party owning such Mortgaged
Property, (ii) the property address, (iiiii) the city, county, state and zip
code which such Mortgaged Property is located and (iiv) an indication if such
location is leased or owned, and if leased, the name of the lessee). Set forth
on Schedule 15 to the Perfection Certificate, as of the Closing Date or as of
the last date such Schedule was required to be updated in accordance with
Sections 6.02, 6.13 and 6.14, is a list of (A) each headquarter location of the
Loan Parties, and (B) each location where any inventory is located at any
premises owned or leased by a Loan Party with a Collateral value in excess of
$100,000 (in each case, including (1) an indication if such location is leased
or owned, (2) if leased, the name of the lessor, and if owned, the name of the
Loan Party owning such property, (3) the address of such property (including,
the city, county, state and zip code) and (4) to the extent owned, the
approximate fair market value of such property).


5.20    EEA Financial Institutions.


No Loan Party is an EEA Financial Institution.


5.21    Designation as Senior Indebtedness.


The Secured Obligations constitute “Permitted Secured Debt” or any similar
designation (with respect to indebtedness that having the maximum rights as
“senior debt”) under and as defined in the Convertible Notes Documents.


5.22    Intellectual Property; Licenses, Etc.


The Borrower and each of its Subsidiaries own, or possess the right to use, all
of the trademarks, service marks, trade names, copyrights, patents, patent
rights, licenses and other intellectual property





--------------------------------------------------------------------------------







rights that are reasonably necessary for the operation of their respective
businesses, without conflict with the rights of any other Person which, either
individually or in the aggregate, would reasonably be expected to have a
Material Adverse Effect. To the knowledge of the Borrower, no slogan or other
advertising device, product, process, method, substance, part or other material
now employed by the Borrower or any of its Subsidiaries infringes upon any
rights held by any other Person, other than as, either individually or in the
aggregate, would not reasonably be expected to have a Material Adverse Effect.
No claim or litigation regarding any of the foregoing is pending or, to the
knowledge of the Borrower, threatened, which, either individually or in the
aggregate, would reasonably be expected to have a Material Adverse Effect.


5.23    Labor Matters.


There are no (i) Multiemployer Plans covering the employees of the Loan Parties
as of the Closing Date or (ii) collective bargaining agreements covering the
employees of the Borrower or any of its Subsidiaries as of the Closing Date.
Neither the Borrower nor any Subsidiary has suffered any strikes, walkouts, work
stoppages or other material labor difficulty within the last five (5) years
preceding the Closing Date.


5.24    Compliance with Laws.


Each Loan Party and each Subsidiary thereof is in compliance in all material
respects with the requirements of all Laws and all orders, writs, injunctions
and decrees applicable to it or to its properties, except in such instances in
which (i) such requirement of Law or order, writ, injunction or decree is being
contested in good faith by appropriate proceedings diligently conducted or (ii)
the failure to comply therewith, either individually or in the aggregate, could
not reasonably be expected to have a Material Adverse Effect.


ARTICLE VI


AFFIRMATIVE COVENANTS


Each of the Loan Parties hereby covenants and agrees that on the Closing Date
and thereafter until the Facility Termination Date, such Loan Party shall, and
shall cause each of its Subsidiaries to:


6.01    Financial Statements.


Deliver to the Lender, in form and detail satisfactory to the Lender:


(a)    Audited Financial Statements. As soon as available, but in any event
within one hundred twenty (120) days after the end of each fiscal year of the
Borrower, a Consolidated balance sheet of the Borrower and its Subsidiaries as
at the end of such fiscal year, and the related Consolidated statements of
income or operations, changes in shareholders’ equity and cash flows for such
fiscal year, all in reasonable detail and prepared in accordance with GAAP, such
Consolidated statements to be audited and accompanied by a report and opinion of
an independent certified public accountant of nationally recognized standing
reasonably acceptable to the Lender, which report and opinion shall be prepared
in accordance with generally accepted auditing standards and shall not be
subject to any “going concern” or like qualification or exception or any
qualification or exception as to the scope of such audit (other than an
exception or explanatory paragraph with respect to the maturity of any
Indebtedness for an opinion





--------------------------------------------------------------------------------







delivered in the fiscal year in which such Indebtedness matures or any impending
Default with respect thereto).


(b)    Quarterly Financial Statements. As soon as available, but in any event
within forty-five (45) days after the end of each of the first three (3) fiscal
quarters of each fiscal year of the Borrower (commencing with the fiscal quarter
ended March 31, 2017), a Consolidated balance sheet of the Borrower and its
Subsidiaries as at the end of such fiscal quarter, and the related Consolidated
statements of income or operations and cash flows for such fiscal quarter and
for the portion of the Borrower’s fiscal year then ended, setting forth in each
case in comparative form the figures for the corresponding fiscal quarter of the
previous fiscal year and the corresponding portion of the previous fiscal year,
all in reasonable detail and prepared in accordance with GAAP and including
management discussion and analysis of operating results inclusive of operating
metrics in comparative form, such Consolidated statements to be certified by a
Responsible Officer of the Borrower as fairly presenting the financial
condition, results of operations and cash flows of the Borrower and its
Subsidiaries, subject only to normal year-end audit adjustments and the absence
of footnotes.


(c)    Monthly Financial Statements. To the extent requested by the Lender, as
soon as available, but in any event within thirty (30) days after the end of
each of the months of each fiscal year of the Borrower, (i) a Consolidated
balance sheet of the Borrower and its Subsidiaries as of the end of such month,
and the related Consolidated statements of income or operations and cash flows
for such month and for the portion of the Borrower’s fiscal year then ended
setting forth in each case in comparative form for the corresponding month of
the previous fiscal year and the corresponding portion of the previous fiscal
year, all in reasonable detail and duly certified by a Responsible Officer as
fairly presenting the financial condition, results of operations and cash flows
of the Borrower and its Subsidiaries, subject only to normal year-end audit
adjustments and the absence of footnotes and (ii) a report setting forth key
metrics, including, but not limited to, (x) the number of Ctrack fleet
subscribers, and (y) the retention rate in respect of the Ctrack subscriber
base, in each case as of the end of the applicable month.


(d)    Business Plan and Budget. To the extent requested by the Lender, as soon
as available, but in any event within thirty (30) days after the end of each
fiscal year of the Borrower, an annual business plan and budget of the Borrower
and its Subsidiaries on a Consolidated basis, including forecasts prepared by
management of the Borrower, in form satisfactory to the Lender, of Consolidated
balance sheets and statements of income or operations and cash flows of the
Borrower and its Subsidiaries on a monthly basis for the immediately following
fiscal year.


As to any information contained in materials filed with the SEC or furnished
pursuant to Section 6.02(f), the Borrower shall not be separately required to
furnish such information under Section 6.01(a) or (b) above, but the foregoing
shall not be in derogation of the obligation of the Borrower to furnish the
information and materials described in Sections 6.01(a) and (b) above at the
times specified therein.


6.02    Certificates; Other Information.


Within five (5) Business Days after Lender’s request, deliver to the Lender, in
form and detail satisfactory to the Lender the following:


(a)    [Reserved].





--------------------------------------------------------------------------------







(b)    Compliance Certificate. Concurrently with the delivery of the financial
statements referred to in Sections 6.01(a) and (b) (commencing with the delivery
of the financial statements for the fiscal quarter ended June 30, 2017), (i) a
duly completed Compliance Certificate signed by the chief financial officer or
Responsible Officer of the Borrower, and in the event of any change in generally
accepted accounting principles used in the preparation of such financial
statements, the Borrower shall also provide, if necessary for the determination
of compliance with Section 7.11, a statement of reconciliation conforming such
financial statements to GAAP, and (ii) a copy of management’s discussion and
analysis with respect to such financial statements. Unless the Lender requests
executed originals, delivery of the Compliance Certificate may be by electronic
communication including fax or email and shall be deemed to be an original and
authentic counterpart thereof for all purposes.


(c)    Updated Schedules. Updated Schedules to this Agreement and the Perfection
Certificate to the extent required by Section 6.13.


(d)    [Reserved].


(e)    Audit Reports; Management Letters; Recommendations. Copies of any
material detailed audit reports, management letters or recommendations submitted
to the board of directors (or the audit committee of the board of directors) of
any Loan Party by independent accountants in connection with the accounts or
books of any Loan Party or any of its Subsidiaries, or any audit of any of them.


(f)    Annual Reports; Etc. Copies of each annual report, proxy or financial
statement or other report or communication sent to the stockholders of the
Borrower, and copies of all annual, regular, periodic and special reports and
registration statements which the Borrower may file or be required to file with
the SEC under Section 13 or 15(d) of the Securities Exchange Act of 1934, or
with any national securities exchange, and in any case not otherwise required to
be delivered to the Lender pursuant hereto.


(g)    Debt Securities Statements and Reports. Copies of any statement or report
furnished to any holder of debt securities of any Loan Party or of any of its
Subsidiaries pursuant to the terms of any indenture, loan or credit or similar
agreement and not otherwise required to be furnished to the Lender pursuant to
Section 6.01 or any other clause of this Section.


(h)    SEC Notices. Copies of each notice or other correspondence received from
the SEC (or comparable agency in any applicable non-U.S. jurisdiction)
concerning any investigation or possible investigation or other inquiry by such
agency regarding financial or other operational results of any Loan Party or any
Subsidiary thereof.


(i)    Notices. Copies of all notices, requests and other documents (including
amendments, waivers and other modifications) so received under or pursuant to
any indenture, loan, credit or similar agreement and, from time to time upon
reasonable request by the Lender, such information and reports regarding such
indentures, loan, credit and similar agreements as the Lender may reasonably
request.


(j)    Environmental Notice. Notice of any action or proceeding filed against or
of any noncompliance by any Loan Party or any of its Subsidiaries with any
Environmental Law or Environmental Permit that could (i) reasonably be expected
to have a Material Adverse Effect or





--------------------------------------------------------------------------------







(ii) cause any property described in the Mortgages to be subject to any
restrictions on ownership, occupancy, use or transferability under any
Environmental Law.


(k)    Additional Information. Such additional information regarding the
business, financial, legal or corporate affairs of any Loan Party or any
Subsidiary thereof, or compliance with the terms of the Loan Documents, as the
Lender may from time to time reasonably request.


Documents required to be delivered pursuant to Section 6.01(a) or (b) or Section
6.02(f) (to the extent any such documents are included in materials otherwise
filed with the SEC) may be delivered electronically and if so delivered, shall
be deemed to have been delivered on the date (a) on which the Borrower posts
such documents, or provides a link thereto on the Borrower’s website on the
Internet at the website address listed on Schedule 1.01(a); or (b) on which such
documents are posted on the Borrower’s behalf on an Internet or intranet
website, if any, to which the Lender has access (whether a commercial, third-
party website or whether sponsored by the Lender).


6.03    Notices.


Promptly, but in any event within two (2) Business Days, notify the Lender:


(a)    of the occurrence of any Default;


(b)    of any matter that has resulted or could reasonably be expected to result
in a Material Adverse Effect, including, but not limited to, (i) breach or
non-performance of, or any default under, a Contractual Obligation of the
Borrower or any Subsidiary; (ii) any dispute, litigation, investigation,
proceeding or suspension between the Borrower or any Subsidiary and any
Governmental Authority; or (iii) the commencement of, or any material
development in, any litigation or proceeding affecting the Borrower or any
Subsidiary, including pursuant to any applicable Environmental Laws;


(c)    of the occurrence of any ERISA Event;


(d)    of any material change in accounting policies or financial reporting
practices by any Loan Party or any Subsidiary thereof; and


(e)    of any (i) occurrence of any Disposition of property or assets for which
the Borrower is required to make a mandatory prepayment pursuant to Section
2.05(b)(i), (ii) issuance of Indebtedness for which the Borrower is required to
make a mandatory prepayment pursuant to Section 2.05(b)(ii), (iii) receipt of
any Extraordinary Receipt for which the Borrower is required to make a mandatory
prepayment pursuant to Section 2.05(b)(iii) and (iv) receipt of any termination
or break-up fee in connection with the sale of the MiFi Business for which the
Borrower is required to make a mandatory prepayment pursuant to Section
2.05(b)(iv).


Each notice pursuant to this Section 6.03 shall be accompanied by a statement of
a Responsible Officer of the Borrower setting forth details of the occurrence
referred to therein and to the extent applicable, stating what action the
Borrower has taken and proposes to take with respect thereto. Each notice
pursuant to Section 6.03(a) shall describe with particularity any and all
provisions of this Agreement and any other Loan Document that have been
breached.





--------------------------------------------------------------------------------







6.04    Payment of Obligations.


Pay and discharge as the same shall become due and payable, all its obligations
and liabilities, including (i) all tax liabilities, assessments and governmental
charges or levies upon it or its properties or assets, unless the same are being
contested in good faith by appropriate proceedings diligently conducted and
adequate reserves in accordance with GAAP are being maintained by the Borrower
or such Subsidiary; (ii) all lawful claims which, if unpaid, would by law become
a Lien upon its property; and (iii) all Indebtedness, as and when due and
payable, but subject to any subordination provisions contained in any instrument
or agreement evidencing such Indebtedness; provided that such payment and
discharge shall not be required where failure to make such payment would not
reasonably be expected to have a Material Adverse Effect.


6.05    Preservation of Existence, Etc.


(a)    Preserve, renew and maintain in full force and effect its legal existence
and good standing under the Laws of the jurisdiction of its organization except
in a transaction permitted by Section 7.04 or 7.05;


(b)    take all reasonable action to maintain all rights, privileges, permits,
governmental licenses and franchises necessary or desirable in the normal
conduct of its business, except to the extent that failure to do so could not
reasonably be expected to have a Material Adverse Effect; and


(c)    preserve or renew all of its registered patents, trademarks, trade names
and service marks, the non-preservation of which could reasonably be expected to
have a Material Adverse Effect.


6.06    Maintenance of Properties.


(a)    Maintain, preserve and protect all of its material tangible properties
and equipment necessary in the operation of its business in good working order
and condition, ordinary wear and tear excepted; and


(b)    make all necessary repairs thereto and renewals and replacements thereof
except where the failure to do so could not reasonably be expected to have a
Material Adverse Effect.


6.07    Maintenance of Insurance.


(a)    Maintenance of Insurance. Maintain with financially sound and reputable
insurance companies not Affiliates of the Borrower, insurance with respect to
its properties and business against loss or damage of the kinds customarily
insured against by Persons engaged in the same or similar business, of such
types and in such amounts as are customarily carried by companies engaged in
similar businesses and owning similar properties in localities where the
applicable Loan Party or the applicable Subsidiary operates.


(b)    Evidence of Insurance. Cause the Lender to be named as loss payee or
mortgagee, as its interest may appear, and/or additional insured with respect of
any such insurance providing liability coverage or coverage in respect of any
Collateral, and cause, unless otherwise agreed to by the Lender, each provider
of any such insurance to agree, by endorsement upon the policy or policies
issued by it or by independent instruments furnished to the Lender that





--------------------------------------------------------------------------------







it will give the Lender thirty (30) days prior written notice before any such
policy or policies shall be altered or cancelled (or ten (10) days prior notice
in the case of cancellation due to the nonpayment of premiums). Annually, upon
expiration of current insurance coverage, the Loan Parties shall provide, or
cause to be provided, to the Lender, such evidence of insurance as required by
the Lender, including, but not limited to: (i) copies of such insurance
policies, (ii) declaration pages for each insurance policy and (iii) lender’s
loss payable endorsement if the Lender for the benefit of the Secured Parties is
not on the declarations page for such policy. Lender agrees that upon receipt of
any proceeds from any such insurance to deliver such proceeds to Borrower unless
an Event of Default shall exist.


(c)    Redesignation. Promptly notify the Lender of any Mortgaged Property that
is, or becomes, a Flood Hazard Property.


6.08    Compliance with Laws.


Comply with the requirements of all Laws and all orders, writs, injunctions and
decrees applicable to it or to its business or property, except in such
instances in which (a) such requirement of Law or order, writ, injunction or
decree is being contested in good faith by appropriate proceedings diligently
conducted; or (b) the failure to comply therewith could not reasonably be
expected to have a Material Adverse Effect.


6.09    Books and Records.


Maintain proper books of record and account, in which full, true and correct in
all material respects entries shall be made of all material financial
transactions and matters involving the assets and business of such Loan Party or
such Subsidiary, as the case may be.


6.10    Inspection Rights.


Permit representatives and independent contractors of the Lender, no more than
four (4) times during the term of this Agreement unless an Event of Default has
occurred and is continuing, to visit and inspect any of its properties, to
examine its corporate, financial and operating records, and make copies thereof
or abstracts therefrom, and to discuss its affairs, finances and accounts with
its directors, officers, and independent public accountants, all at the expense
of the Borrower and at such reasonable times during normal business hours and as
often as may be reasonably desired, upon reasonable advance notice to the
Borrower; provided, however, that when an Event of Default exists the Lender (or
any of its respective representatives or independent contractors) may do any of
the foregoing at the expense of the Borrower at any time during normal business
hours and without advance notice.


6.11    Use of Proceeds.


Use the proceeds of the Loan to pay Indebtedness owed to Wells Fargo Bank and
for other general corporate purposes not in contravention of any Law or of any
Loan Document.


6.12    Covenant to Guarantee Obligations.


(a)    The Loan Parties will cause each of their Subsidiaries (other than any
CFC or any direct or indirect Subsidiary of a CFC) whether newly formed, after
acquired or otherwise existing (within thirty (30) days after such Subsidiary is
formed or acquired (or such longer period of time as agreed to by the Lender in
its reasonable discretion)) to become a Guarantor





--------------------------------------------------------------------------------







hereunder by way of execution of a Joinder Agreement; provided, however, no
Foreign Subsidiary shall be required to become a Guarantor to the extent such
Guaranty would result in a material adverse tax consequence for the Borrower. In
connection therewith, the Loan Parties shall give notice to the Lender not less
than ten (10) days prior to creating a Subsidiary (or such shorter period of
time as agreed to by the Lender in its reasonable discretion), or acquiring the
Equity Interests of any other Person. In connection with the foregoing, the Loan
Parties shall deliver to the Lender, with respect to each new Guarantor to the
extent applicable, substantially the same documentation required pursuant to
clauses (b)-(e) and (j) of Article IV and 6.13 and such other documents or
agreements as the Lender may reasonably request, including without limitation,
updated schedules to the Perfection Certificate.


(b)    Notwithstanding any provision of this Agreement or any other Loan
Document to the contrary, unless otherwise agreed in writing by the Borrower,
(a) no more than 65% of the voting stock in any CFC that is a direct
(first-tier) Subsidiary of a Loan Party shall be directly or indirectly pledged
or similarly hypothecated to guarantee or support any obligation of the Borrower
(aggregating all arrangements that result in a direct or indirect pledge of such
stock), (b) for the avoidance of doubt, no stock of any Subsidiary of a CFC
shall be directly or indirectly pledged or similarly hypothecated to guarantee
or support any obligation of the Borrower (aggregating all arrangements that
result in a direct or indirect pledge of such stock), (c) no CFC (or any
Subsidiary of a CFC) shall guarantee or support any obligation of the Borrower,
and (d) no security or similar interest shall be granted in the assets of any
CFC (or any Subsidiary of a CFC), which security or similar interest guarantees
or supports any obligation of the Borrower. The parties hereto agree that any
pledge, guaranty or security or similar interest made or granted in
contravention of this Section 6.12(b) shall be void ab initio.


6.13    Covenant to Give Security.


Except with respect to Excluded Property:


(a)    Equity Interests and Personal Property. Each Loan Party will cause the
Pledged Equity and all of its tangible and intangible personal property now
owned or hereafter acquired by it to be subject at all times to a first
priority, perfected Lien (subject to Permitted Liens to the extent permitted by
the Loan Documents) in favor of the Lender for the benefit of the Secured
Parties to secure the Secured Obligations pursuant to the terms and conditions
of the Collateral Documents. Each Loan Party shall provide opinions of counsel
and any filings and deliveries reasonably necessary in connection therewith to
perfect the security interests therein, all in form and substance reasonably
satisfactory to the Lender.


(b)    Real Property. If any Loan Party intends to acquire a fee ownership
interest in any real property (“Real Estate”) after the Closing Date and such
Real Estate has a fair market value in excess of $500,000, it shall provide to
the Lender promptly a Mortgage and such other documentation as the Lender may
request to cause such Real Estate to be subject at all times to a first
priority, perfected Lien (subject in each case to Permitted Liens) in favor of
the Lender for the benefit of the Secured Parties to secure the Secured
Obligations pursuant to the terms and conditions of the Collateral Documents.


(c)    Landlord Waivers. In the case of (i) each headquarter location of the
Loan Parties, each other location where any significant administrative or
governmental functions are performed and each other location where the Loan
Parties maintain any books or records





--------------------------------------------------------------------------------







(electronic or otherwise) and (ii) any personal property Collateral located at
any other premises leased by a Loan Party containing personal property
Collateral with a value in excess of $100,000, the Loan Parties will provide the
Lender with such estoppel letters, consents and waivers from the landlords on
such real property to the extent (A) requested by the Lender and (B) the Loan
Parties are able to secure such letters, consents and waivers after using
commercially reasonable efforts (such letters, consents and waivers shall be in
form and substance satisfactory to the Lender) within one hundred eighty (180)
days of the Closing Date.


(d)    Account Control Agreements. Subject to Section 6.17, each of the Loan
Parties shall not open, maintain or otherwise have any deposit or other accounts
(including securities accounts) at any bank or other financial institution, or
any other account where money or securities are or may be deposited or
maintained with any Person, other than (a) deposit accounts that are maintained
at all times with depositary institutions as to which the Lender shall have
received a Qualifying Control Agreement, (b) securities accounts that are
maintained at all times with financial institutions as to which the Lender shall
have received a Qualifying Control Agreement, (c) deposit accounts established
solely as payroll and other zero balance accounts and (d) other deposit
accounts, so long as at any time the balance in any such account does not exceed
$100,000 and the aggregate balance in all such accounts does not exceed
$100,000.


(e)    Updated Schedules. Concurrently with the delivery of any Collateral
pursuant to the terms of this Section, the Borrower shall provide the
Administrative Agent with the applicable updated Schedules to the Perfection
Certificate.


(f)    Further Assurances. At any time upon request of the Lender, promptly
execute and deliver any and all further instruments and documents and take all
such other action as the Lender may deem necessary or desirable to maintain in
favor of the Lender, for the benefit of the Secured Parties, Liens and insurance
rights on the Collateral that are duly perfected in accordance with the
requirements of, or the obligations of the Loan Parties under, the Loan
Documents and all applicable Laws.


6.14    Further Assurances.


Promptly upon request by the Lender, (a) correct any material defect or error
that may be discovered in any Loan Document or in the execution, acknowledgment,
filing or recordation thereof, and (b) do, execute, acknowledge, deliver,
record, re-record, file, re-file, register and re-register any and all such
further acts, deeds, certificates, assurances and other instruments as the
Lender may reasonably require from time to time in order to (i) carry out more
effectively the purposes of the Loan Documents, (ii) to the fullest extent
permitted by applicable Law, subject any Loan Party’s or any of its
Subsidiaries’ properties, assets, rights or interests to the Liens now or
hereafter intended to be covered by any of the Collateral Documents, (iii)
perfect and maintain the validity, effectiveness and priority of any of the
Collateral Documents and any of the Liens intended to be created thereunder and
(iv) assure, convey, grant, assign, transfer, preserve, protect and confirm more
effectively unto the Secured Parties the rights granted or now or hereafter
intended to be granted to the Secured Parties under any Loan Document or under
any other instrument executed in connection with any Loan Document.


6.15    Compliance with Environmental Laws.


Comply, and cause all lessees and other Persons operating or occupying its
properties to comply, in all material respects, with all applicable
Environmental Laws and Environmental Permits; obtain and renew all Environmental
Permits necessary for its operations and properties; and conduct any





--------------------------------------------------------------------------------







investigation, study, sampling and testing, and undertake any cleanup, removal,
remedial or other action necessary to remove and clean up all Hazardous
Materials from any of its properties, in accordance with the requirements of all
Environmental Laws; provided, however, that neither the Borrower nor any of its
Subsidiaries shall be required to undertake any such cleanup, removal, remedial
or other action to the extent that its obligation to do so is being contested in
good faith and by proper proceedings and appropriate reserves are being
maintained with respect to such circumstances in accordance with GAAP.


6.16    Anti-Corruption Laws.


Conduct its business in compliance in all material respects with the United
States Foreign Corrupt Practices Act of 1977, the UK Bribery Act 2010 and other
similar anti-corruption legislation in other jurisdictions and maintain policies
and procedures designed to promote and achieve compliance with such laws.


6.17    Post-Closing Obligations.


As promptly as practicable, and in any event within the time periods after the
Closing Date specified in Schedule 6.17 (or such later date as the Lender shall
agree) the Loan Parties shall deliver the documents or take the actions
specified on Schedule 6.17 that would have been required to be delivered or
taken on the Closing Date.


ARTICLE VII


NEGATIVE COVENANTS


Each of the Loan Parties hereby covenants and agrees that on the Closing Date
and thereafter until the Facility Termination Date, no Loan Party shall, nor
shall it permit any Subsidiary to, directly or indirectly:


7.01    Liens.


Create, incur, assume or suffer to exist any Lien upon any of its property,
assets or revenues, whether now owned or hereafter acquired, except for the
following (the “Permitted Liens”):


(a)    Liens pursuant to any Loan Document;


(b)    Liens existing on the Closing Date and listed on Schedule 7.01 and any
renewals or extensions thereof, provided that (i) the property covered thereby
is not changed, (ii) the amount secured or benefited thereby to the extent
constituting Indebtedness is not increased except as contemplated by Section
7.02(b), (iii) the direct or any contingent obligor with respect thereto is not
changed, and (iv) any renewal or extension of the obligations secured or
benefited thereby is permitted by Section 7.02(b);


(c)    Liens for taxes not yet due or which are being contested in good faith
and by appropriate proceedings diligently conducted, if adequate reserves with
respect thereto are maintained on the books of the applicable Person in
accordance with GAAP;


(d)    Statutory Liens such as carriers’, warehousemen’s, mechanics’,
materialmen’s, repairmen’s, landlord’s, supplier’s, laborer’s or other like
Liens arising in the ordinary course of business which are not overdue for a
period of more than thirty (30) days or which are being





--------------------------------------------------------------------------------







contested in good faith and by appropriate proceedings diligently conducted;
provided adequate reserves with respect thereto are maintained on the books of
the applicable Person;


(e)    pledges or deposits in the ordinary course of business in connection with
workers’ compensation, unemployment insurance and other social security
legislation, other than any Lien imposed by ERISA;


(f)    deposits to secure the performance of bids, trade contracts (including
with suppliers) and leases (other than Indebtedness), statutory obligations,
surety and appeal bonds, performance bonds and other obligations of a like
nature, including reimbursement and indemnification obligations, incurred in the
ordinary course of business;


(g)    easements, rights-of-way, restrictions and other similar encumbrances
affecting real property which, in the aggregate, are not substantial in amount,
and which do not in any case materially detract from the value of the property
subject thereto or materially interfere with the ordinary conduct of the
business of the applicable Person;


(h)    Liens securing judgments, orders or awards for the payment of money (or
appeal or other surety bonds relating to such judgments) not constituting an
Event of Default under Section 8.01(h);


(i)    Liens securing Indebtedness permitted under Section 7.02(c); provided
that (i) such Liens do not at any time encumber any property other than the
property financed by such Indebtedness and (ii) the Indebtedness secured thereby
does not exceed the cost or fair market value, whichever is lower, of the
property being acquired on the date of acquisition;


(j)    bankers’ Liens, rights of setoff and other similar Liens existing solely
with respect to cash and Cash Equivalents on deposit in one or more accounts
maintained by the Borrower or any of its Subsidiaries, in each case in the
ordinary course of business in favor of the bank or banks with which such
accounts are maintained, securing solely the customary amounts owing to such
bank with respect to cash management and operating account arrangements;
provided, that in no case shall any such Liens secure (either directly or
indirectly) the repayment of any Indebtedness;


(k)    Liens arising out of judgments or awards not resulting in an Event of
Default; provided the applicable Loan Party or Subsidiary shall in good faith be
prosecuting an appeal or proceedings for review;


(l)    any interest or title of a lessor, licensor, sublicensor or sublessor
under any lease, license, sublicense or sublease entered into by any Loan Party
or any Subsidiary thereof in the ordinary course of business and covering only
the assets so leased, licensed, sublicensed or subleased;


(m)    [reserved];


(n)    Liens on property of a Person existing at the time of a Permitted
Acquisition or such Person is merged into or consolidated with the Borrower or
any Subsidiary of the Borrower or becomes a Subsidiary of the Borrower; provided
that such Liens were not created in contemplation of such Permitted Acquisition
or merger, consolidation or Investment and do not extend to any assets other
than those of the Person merged into or consolidated with the Borrower





--------------------------------------------------------------------------------







or such Subsidiary or acquired by the Borrower or such Subsidiary, and the
applicable Indebtedness secured by such Lien is permitted under Section 7.02(f);


(o)    [reserved];


(p)    Liens in favor of Wells Fargo Bank securing the Borrowers’ obligation to
reimburse Wells Fargo for any fees, costs and expenses associated with or
arising from legal fees, Deposit Accounts, securities accounts, credit, purchase
or debit cards and treasury management products; provided that in no event shall
the obligations secured by this clause (p) exceed $350,000 any one time
outstanding;


(q)    Liens securing the Indebtedness permitted under Section 7.02(p) in an
amount not to exceed 110.00% of the amount of such Indebtedness;


(r)    [reserved];


(s)    Liens in favor of customs and revenue authorities arising as a matter of
law to secure payment of customs duties in connection with the importation of
goods; and


(t)    other Liens securing Indebtedness outstanding in an aggregate principal
amount not to exceed $250,000.


7.02    Indebtedness.


Create, incur, assume or suffer to exist any Indebtedness, except:
(a)    Indebtedness under the Loan Documents;


(b)    the Indebtedness listed on Schedule 7.02 and Permitted Refinancing
thereof;


(c)    Indebtedness in respect of Capitalized Leases, Synthetic Lease
Obligations and purchase money obligations for fixed or capital assets within
the limitations set forth in Section 7.01(i); provided, however, that the
aggregate amount of all such Indebtedness at any one time outstanding shall not
exceed $3,000,000 (inclusive of Indebtedness in respect of Capitalized Leases,
Synthetic Lease Obligations and purchase money obligations listed on Schedule
7.02);


(d)    unsecured Indebtedness of the Borrower or a Subsidiary of the Borrower
owed to the Borrower or a Subsidiary of the Borrower, which Indebtedness shall
(i) to the extent required by the Lender, be evidenced by promissory notes which
shall be pledged to the Lender as Collateral for the Secured Obligations in
accordance with the terms of the Security Agreement, (ii) be on terms (including
subordination terms) reasonably acceptable to the Lender and (iii) be otherwise
permitted under the provisions of Section 7.03 (“Intercompany Debt”);


(e)    Guarantees of the Borrower or any Guarantor in respect of Indebtedness
otherwise permitted hereunder of the Borrower or any other Guarantor;


(f)    Indebtedness of any Person that becomes a Subsidiary of the Borrower
after the date hereof in a transaction permitted hereunder in an aggregate
principal amount not to exceed $750,000; provided that such Indebtedness is
existing at the time such Person becomes a





--------------------------------------------------------------------------------







Subsidiary of the Borrower and was not incurred solely in contemplation of such
Person’s becoming a Subsidiary of the Borrower);


(g)    obligations (contingent or otherwise) existing or arising under any Swap
Contract, provided that (i) such obligations are (or were) entered into by such
Person in the ordinary course of business for the purpose of directly mitigating
risks associated with fluctuations in interest rates or foreign exchange rates
and (ii) such Swap Contract does not contain any provision exonerating the
non-defaulting party from its obligation to make payments on outstanding
transactions to the defaulting party; provided that the aggregate Swap
Termination Value thereof shall not exceed $500,000 at any time outstanding;


(h)    Subordinated Indebtedness incurred in the ordinary course of business for
borrowed money, maturing on or after December 15, 2020 not to exceed $250,000 at
any time outstanding;


(i)    Indebtedness incurred by Subsidiaries not to exceed $250,000 at any one
time outstanding;


(j)    obligations under corporate credit cards, netting services and similar
services incurred in the ordinary course of business;


(k)    unsecured Indebtedness (including, but not limited to, earnouts) of the
Borrower that is incurred on the date of the consummation of a Permitted
Acquisition solely for the purpose of consummating such Permitted Acquisition so
long as (i) no Event of Default has occurred and is continuing or would result
therefrom, (ii) such unsecured Indebtedness is not incurred for working capital
purposes, (iii) such unsecured Indebtedness does not mature prior to December
15, 2020, and (iv) such Indebtedness is subordinated in right of payment to the
Obligations on terms and conditions reasonably satisfactory to the Lender;


(l)    Indebtedness evidenced by the Convertible Senior Notes in an aggregate
principal amount at any time outstanding not to exceed $119,750,000;


(m)    Indebtedness evidenced by the Novatel Convertible Senior Notes in an
aggregate principal amount at any time outstanding not to exceed $250,000;


(n)    other unsecured Indebtedness in an aggregate principal amount not to
exceed
$250,000 at any time outstanding;


(o)    the Feeney Earnout; and


(p)    letters of credit outstanding in an amount at any one time outstanding
not to exceed $3,000,000, including any Permitted Refinancing thereof.


7.03    Investments.


Make or hold any Investments, except:


(a)    Investments held by the Borrower and its Subsidiaries in the form of cash
or Cash Equivalents, bank deposits in the ordinary course of business,
negotiable instruments deposited in the ordinary course of business, ;





--------------------------------------------------------------------------------







(b)    advances made in connection with the purchase of goods or services in the
ordinary course of business;


(c)    (i) Investments by the Borrower and its Subsidiaries in their respective
Subsidiaries outstanding on the date hereof, (ii) additional Investments by the
Borrower and its Subsidiaries in Loan Parties, (iii) additional Investments by
Subsidiaries of the Borrower that are not Loan Parties in other Subsidiaries
that are not Loan Parties and (iv) so long as no Default has occurred and is
continuing or would result from such Investment, additional Investments by the
Loan Parties in Subsidiaries that are not Loan Parties in an aggregate amount
invested after the date hereof not to exceed $2,000,000;


(d)    [reserved];


(e)    Guarantees permitted by Section 7.02 and Liens permitted by Section 7.01
to the extent constituting an Investment;


(f)    [reserved];


(g)    Permitted Acquisitions and Investments held by the target of any
Permitted Acquisition (other than of CFCs and Subsidiaries held directly or
indirectly by a CFC which Investments are covered by Section 7.03(c)(iv));


(h)    Investments (including debt obligations) received in connection with the
bankruptcy or reorganization of suppliers and customers and in settlement of
delinquent obligations of, and other disputes with, customers and suppliers
arising in the ordinary course of business; and


(i)    other Investments in an aggregate principal amount not to exceed $250,000
at any time outstanding.


7.04    Fundamental Changes.


Merge, dissolve, liquidate, consolidate with or into another Person, or Dispose
of (whether in one transaction or in a series of transactions) all or
substantially all of its assets (whether now owned or hereafter acquired) to or
in favor of any Person, except that, so long as no Default exists or would
result therefrom:


(a)    any Subsidiary may merge, dissolve or liquidate into or consolidate with
(i) the Borrower; provided that the Borrower shall be the continuing or
surviving Person, or (ii) any one or more other Subsidiaries, provided that when
any Loan Party is merging with another Subsidiary, such Loan Party shall be the
continuing or surviving Person;


(b)    any Loan Party may Dispose of any of its assets (upon voluntary
liquidation or otherwise) to the Borrower or to another Loan Party;


(c)    any Subsidiary that is not a Loan Party may dispose any of its assets
(including any Disposition that is in the nature of a liquidation) to (i)
another Subsidiary that is not a Loan Party or (ii) to a Loan Party;





--------------------------------------------------------------------------------







(d)    in connection with any Permitted Acquisition, any Subsidiary of the
Borrower may merge, dissolve or liquidate into or consolidate with any other
Person or permit any other Person to merge, liquidate or dissolve into or
consolidate with it; provided that (i) the Person surviving such merger shall be
a wholly-owned Subsidiary of the Borrower and (ii) in the case of any such
merger, dissolution, liquidation or consolidation to which any Loan Party (other
than the Borrower) is a party, such Loan Party is the surviving Person; and


(e)    so long as no Default has occurred and is continuing or would result
therefrom, each of the Borrower and any of its Subsidiaries may merge into or
consolidate with any other Person or permit any other Person to merge into or
consolidate with it; provided, however, that in each case, immediately after
giving effect thereto (i) in the case of any such merger to which the Borrower
is a party, the Borrower is the surviving Person and (ii) in the case of any
such merger to which any Loan Party (other than the Borrower) is a party, such
Loan Party is the surviving Person.


7.05    Dispositions.


Make any Disposition or enter into any agreement to make any Disposition,
except:


(a)    Permitted Transfers;


(b)    Dispositions of obsolete, damaged or worn out property, whether now owned
or hereafter acquired, in the ordinary course of business;


(c)    Dispositions of equipment or real property to the extent that (i) such
property is exchanged for credit against the purchase price of similar
replacement property or (ii) the proceeds of such Disposition are reasonably
promptly applied to the purchase price of such replacement property;


(d)    licenses, sublicenses, leases or subleases granted to third parties in
the ordinary course of business;


(e)    the lapse, abandonment or other dispositions of intellectual property
that is, in the reasonable good faith judgment of a Loan Party, no longer
economically practicable or commercially desirable to maintain or necessary for
the conduct of the business of the Loan Parties or any of their Subsidiaries;


(f)     Dispositions permitted by Sections 7.01, 7.03, 7.04 or 7.06;


(g)    a Disposition of all or a portion of the MiFi Business;


(h)    the sale or issuance of Equity Interests; and


(i)    other Dispositions so long as (i) at least seventy-five percent (75%) of
the consideration paid in connection therewith shall be cash or Cash Equivalents
paid contemporaneously with consummation of the transaction and shall be in an
amount not less than the fair market value of the property disposed of, (ii)
such transaction does not involve the sale or other disposition of a minority
Equity Interests in any Subsidiary, and (iii) the aggregate net book value of
all of the assets sold or otherwise disposed of by the Loan Parties and their
Subsidiaries shall not exceed $1,000,000 in all such transactions in any fiscal
year of the Borrower.





--------------------------------------------------------------------------------







7.06    Restricted Payments.


Declare or make, directly or indirectly, any Restricted Payment, or incur any
obligation (contingent or otherwise) to do so, except that, so long as no
Default shall have occurred and be continuing at the time of any action
described below or would result therefrom:


(a)    each Subsidiary may make Restricted Payments to any Person that owns
Equity Interests in such Subsidiary, ratably according to their respective
holdings of the type of Equity Interest in respect of which such Restricted
Payment is being made;


(b)    the Borrower and each Subsidiary may declare and make dividend payments
or other distributions payable solely in common Equity Interests of such Person;


(c)    payments to redeem or otherwise acquire existing stock of the Borrower so
long as any consideration used to makes such payments is derived solely from the
issuance of new Equity Interests by the Borrower after the Closing Date;


(d)    payments of interest on the Convertible Senior Notes and the Novatel
Convertible Senior Notes;


(e)    Borrower may issue Equity Interests in connection with the conversion of
the Convertible Senior Notes and Novatel Convertible Senior Notes and make
payment of cash in lieu of fractional shares in connection therewith; and


(e)    any Loan Party may make distributions to any direct or indirect owner
thereof to pay taxes attributable to such entity for any period in which such
Loan Party is a member of a consolidated, combined, affiliated, or other similar
group for income tax purposes, is treated for tax purposes as an entity
disregarded from any direct or indirect owner, or is treated as a partnership
for tax purposes; provided that if the Loan Party is treated for tax purposes as
an entity disregarded from any direct or indirect owner, or is treated as a
partnership for tax purposes, the amount of any such distribution shall not be
greater than the amount of taxes of such direct or indirect owner that are
actually due with respect to income attributable to the Loan Party that is taken
into account by such direct or indirect owner in the taxable year in question
(taking into account any net operating losses or other tax attributes that are
available to such direct or indirect owner in such taxable year to reduce such
direct or indirect owner’s income); and provided further that if a Loan Party is
a member of a consolidated, combined, affiliated, or other similar group for
income tax purposes, the amount of such distributions shall not be greater than
(i) they would have been had the Loan Party not been part of such group in the
taxable year in question (taking into account any net operating losses or other
tax attributes that would have been available in such taxable year to reduce the
income of the Loan Party), or if less, (ii) such Loan Party’s pro rata share of
such group’s tax liability for such taxable year, determined on the basis of the
Loan Party’s standalone positive taxable income for such taxable year as a
proportion of the sum of the taxable income amounts of all members of the group
having positive taxable income in such taxable year.





--------------------------------------------------------------------------------







7.07    Change in Nature of Business.


Engage in any material line of business substantially different from those lines
of business conducted by the Borrower and its Subsidiaries on the date hereof or
any business substantially related or incidental thereto.


7.08    Transactions with Affiliates.


Enter into or permit to exist any transaction or series of transactions with any
officer, director or Affiliate of such Person other than (a) advances of working
capital to any Loan Party, (b) transfers of cash and assets to any Loan Party,
(c) intercompany transactions expressly permitted by this Agreement, (d)
reasonable compensation and reimbursement of expenses of officers and directors
and (e) except as otherwise specifically limited in this Agreement, other
transactions which are entered into in the ordinary course of such Person’s
business on fair and reasonable terms and conditions substantially as favorable
to such Person as would be obtainable by it in a comparable arms-length
transaction with a Person other than an officer, director or Affiliate.


7.09    Burdensome Agreements.


With respect to the Loan Parties, enter into, or permit to exist, any
Contractual Obligation (except for this Agreement and the other Loan Documents)
that (a) encumbers or restricts the ability of any such Person to (i) to act as
a Loan Party; (ii) make Restricted Payments to any Loan Party, (iii) pay any
Indebtedness or other obligation owed to any Loan Party, (iv) make loans or
advances to any Loan Party, or (v) create any Lien upon any of their properties
or assets, whether now owned or hereafter acquired, except, in the case of any
of the foregoing, for (A) any document or instrument governing Indebtedness
incurred pursuant to Section 7.02(c), provided that any such restriction
contained therein relates only to the asset or assets constructed or acquired in
connection therewith, (B) any Permitted Lien, (C) customary restrictions and
conditions contained in any agreement related to a disposition permitted by this
Agreement, (D) applicable Laws, or (E) customary provisions in contracts
prohibiting assignment or (b) requires the grant of any Lien on property for any
obligation if a Lien on such property is given as security for the Secured
Obligations.


7.10    Use of Proceeds.


Use the proceeds of the Loan, whether directly or indirectly, and whether
immediately, incidentally or ultimately, to purchase or carry margin stock
(within the meaning of Regulation U of the FRB) or to extend credit to others
for the purpose of purchasing or carrying margin stock or to refund indebtedness
originally incurred for such purpose.


7.11    Financial Covenants.


(a)    Minimum Liquidity: At any time, permit the Liquidity of the Borrower and
its
Subsidiaries, on a consolidated basis, to be less than $1,000,000.


(b)    Minimum Consolidated EBITDA: Permit the Consolidated EBITDA as of the
last day of any fiscal quarter for the Measurement Period then ended, beginning
with the fiscal quarter ending June 30, 2017, to be less than negative
$3,500,000 for such fiscal quarter.


(c)    Fleet Subscriber: Permit the number of Ctrack fleet subscribers to be
less than
170,000 as of the last day of any fiscal month.





--------------------------------------------------------------------------------







7.12    Capital Expenditures.


Make Capital Expenditures (inclusive of capitalized software development
expenses) in excess of $2,000,000, in the aggregate, during any fiscal quarter.


7.13
Amendments of Organization Documents; Fiscal Year; Legal Name, State of
Formation; Form of Entity and Accounting Changes.



(a)    Amend any of its Organization Documents in a manner materially adverse to
the Lender;


(b)    change its fiscal year;


(c)    without providing ten (10) days prior written notice to the Lender (or
such extended period of time as agreed to by the Lender), change its name, state
of formation, form of organization or principal place of business; or


(d)    make any change in accounting policies or reporting practices, except as
required by GAAP.


7.14    Sale and Leaseback Transactions.


Enter into any Sale and Leaseback Transaction.


7.15    Payments, Etc. of Indebtedness.


Prepay, redeem, purchase, pay, defease or otherwise satisfy or obligate itself
to do so (x) any Indebtedness existing and/or incurred pursuant to clause
7.02(o) or (y) any other Indebtedness prior to the scheduled maturity thereof in
any manner (including by the exercise of any right of setoff), or make any
payment in violation of any subordination, standstill or collateral sharing
terms of or governing, such Indebtedness except in the case of this clause (y),
(a) the prepayment of the Loan in accordance with the terms of this Agreement
and (b) regularly scheduled or required repayments or redemptions of
Indebtedness under the Indebtedness set forth in Schedule 7.02 and Permitted
Refinancing thereof.


7.16    Amendment, Etc. of Indebtedness.


(a)    Amend, modify or change in any manner any term or condition of any
Convertible Notes Document or give any consent, waiver or approval thereunder;
provided that the Convertible Notes Documents and the Convertible Senior Notes
may be amended or modified to extend the amortization or maturity of the
indebtedness evidenced thereby, reduce the interest rate thereon, or otherwise
amend or modify the terms thereof so long as the terms of any such amendment or
modification are no more restrictive on the Loan Parties than the terms of such
documents as in effect on the date hereof;


(b)    take any other action in connection with any Convertible Notes Document
that would impair the value of the interest or rights of any Loan Party
thereunder or that would impair the rights or interests of the Lender; or


(c)    amend, modify or change in any manner any term or condition of any
Indebtedness (other than Indebtedness arising under the Loan Documents) if such
amendment or





--------------------------------------------------------------------------------







modification would add or change any terms in a manner adverse to any Loan Party
or any Subsidiary, or shorten the final maturity or average life to maturity or
require any payment to be made sooner than originally scheduled or increase the
interest rate applicable thereto.


7.17    [Reserved].


7.18    Sanctions.


Directly or indirectly, use the Loan or the proceeds of the Loan, or lend,
contribute or otherwise make available such Loan or the proceeds of the Loan to
any Person, to fund any activities of or business with any Person, or in any
Designated Jurisdiction, that, at the time of such funding, is the subject of
Sanctions, or in any other manner that will result in a violation by any Person
of Sanctions.


7.19    Anti-Corruption Laws.


Directly or indirectly, use any proceeds of the Loan for any purpose which would
breach the United States Foreign Corrupt Practices Act of 1977, the UK Bribery
Act 2010 and other similar anti- corruption legislation in other jurisdictions.


ARTICLE VIII


EVENTS OF DEFAULT AND REMEDIES


8.01    Events of Default.


Any of the following shall constitute an Event of Default:


(a)    Non-Payment. The Borrower or any other Loan Party fails to pay (i) when
and as required to be paid herein, any amount of principal of any Loan, or (ii)
within five (5) days after the same becomes due, any interest on any Loan, or
any fee due hereunder or any other amount payable hereunder or any amount
payable under any other Loan Document; or


(b)    Specific Covenants. Any Loan Party fails to perform or observe any term,
covenant or agreement contained in any of Section 6.01, 6.02, 6.03, 6.05, 6.10,
6.11, 6.12 or Article VII; or


(c)    Other Defaults. Any Loan Party fails to perform or observe any other
covenant or agreement (not specified in Section 8.01(a) or (b) above) contained
in any Loan Document on its part to be performed or observed and such failure
continues for thirty (30) days; or


(d)    Representations and Warranties. Any representation, warranty,
certification or statement of fact made or deemed made by or on behalf of the
Borrower or any other Loan Party herein, in any other Loan Document, or in any
document delivered in connection herewith or therewith shall be incorrect in any
material respect when made or deemed made; or


(e)    Cross-Default. (i) Any Loan Party or any Subsidiary thereof (A) fails to
make any payment when due (whether by scheduled maturity, required prepayment,
acceleration, demand, or otherwise) in respect of any Indebtedness or Guarantee
(other than Indebtedness hereunder and Indebtedness under Swap Contracts) having
an aggregate principal amount (including undrawn committed or available amounts
and including amounts owing to all creditors





--------------------------------------------------------------------------------







under any combined or syndicated credit arrangement) of more than the Threshold
Amount, or (B) fails to observe or perform any other agreement or condition
relating to any such Indebtedness or Guarantee or contained in any instrument or
agreement evidencing, securing or relating thereto, or any other event occurs,
the effect of which default or other event is to cause, or to permit the holder
or holders of such Indebtedness or the beneficiary or beneficiaries of such
Guarantee (or a trustee or agent on behalf of such holder or holders or
beneficiary or beneficiaries) to cause, with the giving of notice if required,
such Indebtedness to be demanded or to become due or to be repurchased, prepaid,
defeased or redeemed (automatically or otherwise), or required a Loan Party or
any Subsidiary thereof to make an offer to repurchase, prepay, defease or redeem
such Indebtedness to be made, prior to its stated maturity, or such Guarantee to
become payable or cash collateral in respect thereof to be demanded; (ii) there
occurs under any Swap Contract an Early Termination Date (as defined in such
Swap Contract) resulting from (A) any event of default under such Swap Contract
as to which a Loan Party or any Subsidiary thereof is the Defaulting Party (as
defined in such Swap Contract) or (B) any Termination Event (as so defined)
under such Swap Contract as to which a Loan Party or any Subsidiary thereof is
an Affected Party (as so defined) and, in either event, the Swap Termination
Value owed by such Loan Party or Subsidiary thereof as a result thereof is
greater than the Threshold Amount; provided that with respect to a default under
clause (i)(B), notwithstanding anything to the contrary herein, if such default
is cured or waived prior to the Lender exercising any remedies under Section
8.02, and such third party no longer has any right to exercise any rights or
remedies in connection with such default, then there shall be no Event of
Default under such clause (i)(B) with respect to such default; or


(f)    Insolvency Proceedings, Etc. Any Loan Party or any Subsidiary thereof
institutes or consents to the institution of any proceeding under any Debtor
Relief Law, or makes an assignment for the benefit of creditors; or applies for
or consents to the appointment of any receiver, trustee, custodian, conservator,
liquidator, rehabilitator or similar officer for it or for all or any material
part of its property; or any receiver, trustee, custodian, conservator,
liquidator, rehabilitator or similar officer is appointed without the
application or consent of such Person and the appointment continues undischarged
or unstayed for sixty (60) calendar days; or any proceeding under any Debtor
Relief Law relating to any such Person or to all or any material part of its
property is instituted without the consent of such Person and continues
undismissed or unstayed for sixty (60) calendar days, or an order for relief is
entered in any such proceeding; or


(g)    Inability to Pay Debts; Attachment. Any writ or warrant of attachment or
execution or similar process is issued or levied against all or any material
part of the property of any Loan Party or any of its Subsidiaries and is not
released, vacated or fully bonded within thirty (30) days after its issue or
levy; or


(h)    Judgments. There is entered against any Loan Party or any Subsidiary
thereof (i) one or more final judgments or orders for the payment of money in an
aggregate amount (as to all such judgments and orders) exceeding $500,000 (to
the extent not covered by independent third-party insurance as to which the
insurer has been notified of the potential claim and does not dispute coverage),
or (ii) any one or more non-monetary final judgments that have, or could
reasonably be expected to have, individually or in the aggregate, a Material
Adverse Effect and, in either case, (A) enforcement proceedings are commenced by
any creditor upon such judgment or order, or (B) there is a period of ten (10)
consecutive days during which a stay of enforcement of such judgment, by reason
of a pending appeal or otherwise, is not in effect; or





--------------------------------------------------------------------------------







(i)    ERISA. (i) An ERISA Event occurs with respect to a Pension Plan or
Multiemployer Plan which has resulted or could reasonably be expected to result
in liability of any Loan Party under Title IV of ERISA to the Pension Plan,
Multiemployer Plan or the PBGC in an aggregate amount in excess of the Threshold
Amount, or (ii) the Borrower or any ERISA Affiliate fails to pay when due, after
the expiration of any applicable grace period, any installment payment with
respect to its withdrawal liability under Section 4201 of ERISA under a
Multiemployer Plan in an aggregate amount in excess of the Threshold Amount; or


(j)    Invalidity of Loan Documents. Any material provision of any Loan
Document, at any time after its execution and delivery and for any reason other
than as expressly permitted hereunder or thereunder or satisfaction in full of
all Obligations arising under the Loan Documents, ceases to be in full force and
effect; or any Loan Party contests in any manner the validity or enforceability
of any provision of any Loan Document; or any Loan Party denies that it has any
or further liability or obligation under any provision of any Loan Document, or
purports to revoke, terminate or rescind any provision of any Loan Document or
it is or becomes unlawful for a Loan Party to perform any of its obligations
under the Loan Documents; or


(k)    Collateral Documents. Any Collateral Document after delivery thereof
pursuant to the terms of the Loan Documents shall for any reason cease to create
a valid and perfected first priority Lien (subject to Permitted Liens) on the
Collateral purported to be covered thereby, or any Loan Party shall assert the
invalidity of such Liens; or


(l)    Change of Control. There occurs any Change of Control; or


(n)    Material Adverse Effect. There occurs a Material Adverse Effect.


If a Default shall have occurred under the Loan Documents, then such Default
will continue to exist until it either is cured (to the extent specifically
permitted) in accordance with the Loan Documents or is otherwise expressly
waived by Lender as determined in accordance with Section 10.01; and once an
Event of Default occurs under the Loan Documents, then such Event of Default
will continue to exist until it is expressly waived by the Lender, as required
hereunder in Section 10.01.


8.02    Remedies upon Event of Default.


If any Event of Default occurs and is continuing, the Lender may take any or all
of the following actions:


(a)    declare the unpaid principal amount of all outstanding Loans, all
interest accrued and unpaid thereon, and all other amounts owing or payable
hereunder or under any other Loan Document to be immediately due and payable,
without presentment, demand, protest or other notice of any kind, all of which
are hereby expressly waived by the Borrower; and


(b)    exercise all rights and remedies available to it under the Loan Documents
or applicable Law or equity;


provided, however, that upon the occurrence of an actual or deemed entry of an
order for relief with respect to the Borrower under the Bankruptcy Code of the
United States the unpaid principal amount of the Loan and all interest and other
amounts as aforesaid shall automatically become due and payable without further
act of the Lender.





--------------------------------------------------------------------------------







8.03    Application of Funds.


After the exercise of remedies provided for in Section 8.02 (or after the Loan
has automatically become immediately due and payable) or if at any time
insufficient funds are received by and available to the Lender to pay fully all
Secured Obligations then due hereunder, any amounts received on account of the
Secured Obligations shall be applied by the Lender in its sole discretion.


ARTICLE IX


CONTINUING GUARANTY


9.01    Guaranty.


Each Guarantor hereby absolutely and unconditionally, jointly and severally,
guarantees, as primary obligor and as a guaranty of payment and performance and
not merely as a guaranty of collection, prompt payment when due, whether at
stated maturity, by required prepayment, upon acceleration, demand or otherwise,
and at all times thereafter, of any and all of the Secured Obligations, whether
for principal, interest, premiums, fees, indemnities, damages, costs, expenses
or otherwise, of the Borrower to the Secured Parties, arising hereunder or under
any other Loan Document (including all renewals, extensions, amendments,
refinancings and other modifications thereof and all costs, attorneys’ fees and
expenses incurred by the Secured Parties in connection with the collection or
enforcement thereof to the extent not the result of any dispute among the
parties hereto in which the Loan Parties are the prevailing party) (for each
Guarantor, subject to the proviso in this sentence, its “Guaranteed
Obligations”); provided that the liability of each Guarantor individually with
respect to this Guaranty shall be limited to an aggregate amount equal to the
largest amount that would not render its obligations hereunder subject to
avoidance under Section 548 of the Bankruptcy Code of the United States or any
comparable provisions of any applicable state law or other applicable Law. The
Lender’s books and records showing the amount of the Obligations shall be
admissible in evidence in any action or proceeding, and shall be binding upon
each Guarantor, and conclusive, absent manifest error, for the purpose of
establishing the amount of the Secured Obligations. This Guaranty shall not be
affected by the genuineness, validity, regularity or enforceability of the
Secured Obligations or any instrument or agreement evidencing any Secured
Obligations, or by the existence, validity, enforceability, perfection,
non-perfection or extent of any collateral therefor, or by any fact or
circumstance relating to the Secured Obligations which might otherwise
constitute a defense to the obligations of the Guarantors, or any of them, under
this Guaranty, and each Guarantor hereby irrevocably waives any defenses it may
now have or hereafter acquire in any way relating to any or all of the
foregoing.


9.02    Rights of Lender.


Each Guarantor consents and agrees that the Secured Parties may, at any time and
from time to time, without notice or demand, and without affecting the
enforceability or continuing effectiveness hereof: (a) amend, extend, renew,
compromise, discharge, accelerate or otherwise change the time for payment or
the terms of the Secured Obligations or any part thereof; (b) take, hold,
exchange, enforce, waive, release, fail to perfect, sell, or otherwise dispose
of any security for the payment of this Guaranty or any Secured Obligations; (c)
apply such security and direct the order or manner of sale thereof as the Lender
in its sole discretion may determine; and (d) release or substitute one or more
of any endorsers or other guarantors of any of the Secured Obligations. Without
limiting the generality of the foregoing, each Guarantor consents to the taking
of, or failure to take, any action which might in any manner or to any extent
vary the risks of such Guarantor under this Guaranty or which, but for this
provision, might operate as a discharge of such Guarantor.





--------------------------------------------------------------------------------







9.03    Certain Waivers.


Each Guarantor waives (a) any defense arising by reason of any disability or
other defense of the Borrower or any other guarantor, or the cessation from any
cause whatsoever (including any act or omission of any Secured Party) of the
liability of the Borrower or any other Loan Party; (b) any defense based on any
claim that such Guarantor’s obligations exceed or are more burdensome than those
of the Borrower or any other Loan Party; (c) the benefit of any statute of
limitations affecting any Guarantor’s liability hereunder; (d) any right to
proceed against the Borrower or any other Loan Party, proceed against or exhaust
any security for the Secured Obligations, or pursue any other remedy in the
power of any Secured Party whatsoever; (e) any benefit of and any right to
participate in any security now or hereafter held by any Secured Party; and (f)
to the fullest extent permitted by law, any and all other defenses or benefits
that may be derived from or afforded by applicable Law limiting the liability of
or exonerating guarantors or sureties. Each Guarantor expressly waives all
setoffs and counterclaims and all presentments, demands for payment or
performance, notices of nonpayment or nonperformance, protests, notices of
protest, notices of dishonor and all other notices or demands of any kind or
nature whatsoever with respect to the Secured Obligations, and all notices of
acceptance of this Guaranty or of the existence, creation or incurrence of new
or additional Secured Obligations.


9.04    Obligations Independent.


The obligations of each Guarantor hereunder are those of primary obligor, and
not merely as surety, and are independent of the Secured Obligations and the
obligations of any other guarantor, and a separate action may be brought against
each Guarantor to enforce this Guaranty whether or not the Borrower or any other
person or entity is joined as a party.


9.05    Subrogation.


No Guarantor shall exercise any right of subrogation, contribution, indemnity,
reimbursement or similar rights with respect to any payments it makes under this
Guaranty until all of the Secured Obligations and any amounts payable under this
Guaranty have been indefeasibly paid and performed in full and the Facility is
terminated. If any amounts are paid to a Guarantor in violation of the foregoing
limitation, then such amounts shall be held in trust for the benefit of the
Secured Parties and shall forthwith be paid to the Secured Parties to reduce the
amount of the Secured Obligations, whether matured or unmatured.


9.06    Termination; Reinstatement.


This Guaranty is a continuing and irrevocable guaranty of all Secured
Obligations now or hereafter existing and shall remain in full force and effect
until the Facility Termination Date. Notwithstanding the foregoing, this
Guaranty shall continue in full force and effect or be revived, as the case may
be, if any payment by or on behalf of the Borrower or a Guarantor is made, or
any of the Secured Parties exercises its right of setoff, if any, in respect of
the Secured Obligations and such payment or the proceeds of such setoff or any
part thereof is subsequently invalidated, declared to be fraudulent or
preferential, set aside or required (including pursuant to any settlement
entered into by any of the Secured Parties in their discretion) to be repaid to
a trustee, receiver or any other party, in connection with any proceeding under
any Debtor Relief Laws or otherwise, all as if such payment had not been made or
such setoff had not occurred and whether or not the Secured Parties are in
possession of or have released this Guaranty and regardless of any prior
revocation, rescission, termination or reduction. The obligations of each
Guarantor under this paragraph shall survive termination of this Guaranty.





--------------------------------------------------------------------------------







9.07    Stay of Acceleration.


If acceleration of the time for payment of any of the Secured Obligations is
stayed, in connection with any case commenced by or against a Guarantor or the
Borrower under any Debtor Relief Laws, or otherwise, all such amounts shall
nonetheless be payable by each Guarantor, jointly and severally, immediately
upon demand by the Secured Parties.


9.08    Condition of Borrower.


Each Guarantor acknowledges and agrees that it has the sole responsibility for,
and has adequate means of, obtaining from the Borrower and any other guarantor
such information concerning the financial condition, business and operations of
the Borrower and any such other guarantor as such Guarantor requires, and that
none of the Secured Parties has any duty, and such Guarantor is not relying on
the Secured Parties at any time, to disclose to it any information relating to
the business, operations or financial condition of the Borrower or any other
guarantor (each Guarantor waiving any duty on the part of the Secured Parties to
disclose such information and any defense relating to the failure to provide the
same).


9.09    Appointment of Borrower.


Each of the Loan Parties hereby appoints the Borrower to act as its agent for
all purposes of this Agreement, the other Loan Documents and all other documents
and electronic platforms entered into in connection herewith and agrees that (a)
the Borrower may execute such documents and provided such authorizations on
behalf of such Loan Parties as the Borrower deems appropriate in its sole
discretion and each Loan Party shall be obligated by all of the terms of any
such document and/or authorization executed on its behalf, (b) any notice or
communication delivered by the Lender to the Borrower shall be deemed delivered
to each Loan Party and (c) the Lender may accept, and be permitted to rely on,
any document, authorization, instrument or agreement executed by the Borrower on
behalf of each of the Loan Parties.


9.10    Right of Contribution.


The Guarantors agree among themselves that, in connection with payments made
hereunder, each
Guarantor shall have contribution rights against the other Guarantors as
permitted under applicable Law.


ARTICLE X


MISCELLANEOUS


10.01    Amendments, Etc.


No amendment or waiver of any provision of this Agreement or any other Loan
Document, and no consent to any departure by the Borrower or any other Loan
Party therefrom, shall be effective unless in writing signed by the Lender and
the Borrower or the applicable Loan Party, as the case may be, and each such
waiver or consent shall be effective only in the specific instance and for the
specific purpose for which given.


10.02    Notices; Effectiveness; Electronic Communications.


(a)    Notices Generally. Except in the case of notices and other communications
expressly permitted to be given by telephone (and except as provided in
subsection (b) below), all notices and other





--------------------------------------------------------------------------------







communications provided for herein shall be in writing and shall be delivered by
hand or overnight courier service, mailed by certified or registered mail or
sent by fax transmission or e-mail transmission as follows, and all notices and
other communications expressly permitted hereunder to be given by telephone
shall be made to the applicable telephone number, to the address, fax number,
e-mail address or telephone number specified for the Borrower or any other Loan
Party or the Lender on Schedule 1.01(a).


Notices and other communications sent by hand or overnight courier service, or
mailed by certified or registered mail, shall be deemed to have been given when
received; notices and other communications sent by fax transmission or e-mail
transmission shall be deemed to have been received upon the sender’s receipt of
an acknowledgement from the intended recipient (such as by the “return receipt
requested” function, as available, return e-mail or other written
acknowledgement).


(c)    Change of Address, Etc. Each of the Borrower and the Lender may change
its address, fax number or telephone number or e-mail address for notices and
other communications hereunder by notice to the other parties hereto.


10.03    No Waiver; Cumulative Remedies; Enforcement.


No failure by the Lender to exercise, and no delay by any such Person in
exercising, any right, remedy, power or privilege hereunder or under any other
Loan Document shall operate as a waiver thereof; nor shall any single or partial
exercise of any right, remedy, power or privilege hereunder or under any other
Loan Document preclude any other or further exercise thereof or the exercise of
any other right, remedy, power or privilege. The rights, remedies, powers and
privileges herein provided, and provided under each other Loan Document, are
cumulative and not exclusive of any rights, remedies, powers and privileges
provided by law.


10.04    Expenses; Indemnity; Damage Waiver.


(a)    Costs and Expenses. The Loan Parties shall pay (i) all reasonable
out-of-pocket expenses incurred by the Lender (including the reasonable fees,
charges and disbursements of counsel for the Lender), in connection with the
preparation, negotiation, execution and delivery of this Agreement and the other
Loan Documents or any amendments, modifications or waivers of the provisions
hereof or thereof (whether or not the transactions contemplated hereby or
thereby shall be consummated) and (ii) all out-of-pocket expenses incurred by
the Lender (including the fees, charges and disbursements of any counsel for the
Lender), in connection with the enforcement or protection of its rights (A) in
connection with this Agreement and the other Loan Documents, including its
rights under this Section, or (B) in connection with the Loan made hereunder,
including all such out-of-pocket expenses incurred during any workout,
restructuring or negotiations in respect of the Loan; provided that nothing
herein shall require any Loan Party to pay any of the foregoing in connection
with a dispute among one or more of the Loan Parties and the Lender if the Loan
Parties are the prevailing party in connection therewith.


(b)    Indemnification by the Loan Parties. The Loan Parties shall indemnify the
Lender and each Related Party (each such Person being called an “Indemnitee”)
against, and hold each Indemnitee harmless from, any and all losses, claims,
damages, liabilities and related expenses (including the fees, charges and
disbursements of any counsel for any Indemnitee), incurred by any Indemnitee or
asserted against any Indemnitee by any Person (including the Borrower or any
other Loan Party) arising out of, in connection with, or as a result of (i) the
execution or delivery of this Agreement, any other Loan Document or any
agreement or instrument executed in connection herewith, the performance by the
parties hereto of their respective obligations hereunder or thereunder or the
consummation of the transactions contemplated hereby or thereby, or the
administration of this Agreement and the other Loan





--------------------------------------------------------------------------------







Documents (including in respect of any matters addressed in Section 3.01), (ii)
the Loan or the use or proposed use of the proceeds therefrom, (iii) any actual
or alleged presence or release of Hazardous Materials on or from any property
owned or operated by a Loan Party or any of its Subsidiaries, or any
Environmental Liability related in any way to a Loan Party or any of its
Subsidiaries, or (iv) any actual or prospective claim, litigation, investigation
or proceeding relating to any of the foregoing, whether based on contract, tort
or any other theory, whether brought by a third party or by the Borrower or any
other Loan Party, and regardless of whether any Indemnitee is a party thereto;
provided that such indemnity shall not, as to any Indemnitee, be available to
the extent that such losses, claims, damages, liabilities or related expenses
(x) are determined by a court of competent jurisdiction by final and
nonappealable judgment to have resulted from the gross negligence or willful
misconduct of such Indemnitee or (y) arise from a dispute between such
Indemnified Party and the Loan Parties and the Loan Parties are the prevailing
party in such dispute. This Section 10.04(b) shall not apply with respect to
taxes other than any taxes that represent losses, claims, damages, etc. arising
from any non-tax claim.


(c)    Waiver of Consequential Damages, Etc. To the fullest extent permitted by
applicable Law, no party to this Agreement shall assert, and each such party
hereby waives, and acknowledges that no other Person shall have, any claim
against any other party to this Agreement, on any theory of liability, for
special, indirect, consequential or punitive damages (as opposed to direct or
actual damages) arising out of, in connection with, or as a result of, this
Agreement, any other Loan Document or any agreement or instrument contemplated
hereby, the transactions contemplated hereby or thereby, the Loan or the use of
the proceeds thereof.


(d)    Payments. All amounts due under this Section shall be payable not later
than ten (10) Business Days after demand therefor.


(e)    Survival. The agreements in this Section shall survive the termination of
the Commitments and the repayment, satisfaction or discharge of all the other
Secured Obligations.


10.05    Payments Set Aside.


To the extent that any payment by or on behalf of the Borrower is made to the
Lender, or the Lender exercises its right of setoff, if any, and such payment or
the proceeds of such setoff or any part thereof is subsequently invalidated,
declared to be fraudulent or preferential, set aside or required (including
pursuant to any settlement entered into by the Lender in its discretion) to be
repaid to a trustee, receiver or any other party, in connection with any
proceeding under any Debtor Relief Law or otherwise, then to the extent of such
recovery, the obligation or part thereof originally intended to be satisfied
shall be revived and continued in full force and effect as if such payment had
not been made or such setoff had not occurred.


10.06    Successors and Assigns.


(a)    This Agreement is binding on each Loan Party’s and the Lender’s
successors and assignees. Each Loan Party agrees that it may not assign this
Agreement without the Lender’s prior consent. The Lender may at any time assign
to one or more assignees all or a portion of its rights and obligations under
this Agreement and the other Loan Documents and the Loan at the time owing to it
to another Person; provided that the consent of the Borrower (such consent not
to be unreasonably withheld or delayed) shall be required unless (1) an Event of
Default has occurred and is continuing at the time of such assignment or (2)
such assignment is to an Affiliate of the Lender or an Approved Fund; provided
further that the Borrower shall be deemed to have consented to any such
assignment unless it shall object





--------------------------------------------------------------------------------







thereto by written notice to the Lender within five (5) Business Days after
having received written notice thereof.


(b)    The Lender may at any time, without the consent of, or notice to, the
Borrower, sell participations to any Person (other than a natural Person, or a
holding company, investment vehicle or trust for, or owned and operated for the
primary benefit of a natural Person in all or a portion of the Lender’s rights
and/or obligations under this Agreement (including all or a portion of its
Loans); provided that (i) the Lender’s obligations under this Agreement shall
remain unchanged, (ii) the Lender shall remain solely responsible to the other
parties hereto for the performance of such obligations and (iii) the Borrower
shall continue to deal solely and directly with the Lender in connection with
the Lender’s rights and obligations under this Agreement.


(c)    Lakestar Semi Inc., acting solely for this purpose as a non-fiduciary
agent of the Borrower, shall maintain at one of its offices in the United States
a register for the recordation of the names and addresses of the Lenders, and
the Commitments of, and principal amounts (and stated interest) of the Loans
owing to, each Lender pursuant to the terms hereof from time to time (the
“Register”). The entries in the Register shall be conclusive absent manifest
error, and the Borrower and Lenders shall treat each Person whose name is
recorded in the Register pursuant to the terms hereof as a Lender hereunder for
all purposes of this Agreement. The Register shall be available for inspection
by the Borrower and any Lender, at any reasonable time and from time to time
upon reasonable prior notice. Each Lender that sells a participation shall,
acting solely for this purpose as a non-fiduciary agent of the Borrower,
maintain a register on which it enters the name and address of each participant
and the principal amounts (and stated interest) of each participant’s interest
in the Loans or other obligations under the Loan Documents (the “Participant
Register”). The entries in the Participant Register shall be conclusive absent
manifest error, and such Lender shall treat each Person whose name is recorded
in the Participant Register as the owner of such participation for all purposes
of this Agreement notwithstanding any notice to the contrary. This Section
10.06(b) shall be construed so that the Commitment and/or Loans are at all times
maintained in “registered form” within the meanings of Sections 163(f),
871(h)(2) and 881(c)(2) of the Code and any Treasury Regulations (and any
successor provisions) promulgated thereunder, including, without limitation,
Treasury Regulations Sections 5f.103-1(c) and 1.871-14.


10.07    Treatment of Certain Information; Confidentiality.


(a)    Treatment of Certain Information. The Lender agrees to maintain the
confidentiality of the Information (as defined below), except that Information
may be disclosed (i) to its Affiliates, its auditors and to its Related Parties
on a “need to know” basis (it being understood that the Persons to whom such
disclosure is made will be informed of the confidential nature of such
Information and instructed to keep such Information confidential), (ii) to the
extent required or requested by any regulatory authority purporting to have
jurisdiction over such Person or its Related Parties (including any self-
regulatory authority, such as the National Association of Insurance
Commissioners) (in which case such parties agree, to the extent practicable and
not prohibited by applicable law, to inform the Borrower promptly thereof prior
to disclosure), (iii) to the extent required by applicable Laws or regulations
or by any subpoena or similar legal process (in which case such parties agree,
to the extent practicable and not prohibited by applicable law, to inform the
Borrower promptly thereof prior to disclosure), (iv) to any other party to this
Agreement, (v) in connection with the exercise of any remedies hereunder or
under any other Loan Document or any action or proceeding relating to this
Agreement or any other Loan Document or the enforcement of rights hereunder or
thereunder, (vi) subject to an agreement containing provisions substantially the
same as those of this Section, to any assignee of or participant in, or any
prospective assignee of or participant in, any of its rights and obligations
under this Agreement, (vii) on a confidential basis to any rating agency in
connection with rating any Loan Party or its Subsidiaries or the credit





--------------------------------------------------------------------------------







facilities provided hereunder, (viii) with the written consent of the Borrower
or to the extent such Information (1) becomes publicly available other than as a
result of a breach of this Section or (2) becomes available to the Lender or any
of its Affiliates on a nonconfidential basis from a source other than the
Borrower. For purposes of this Section, “Information” means all information
received from any Loan Party or any Subsidiary relating to any Loan Party or any
Subsidiary or any of their respective businesses, other than any such
information that is available to the Lender on a nonconfidential basis prior to
disclosure by any Loan Party or any Subsidiary.


(b)    Reserved.


10.08    Right of Setoff.


If an Event of Default shall have occurred and be continuing, the Lender is
hereby authorized at any time and from time to time, to the fullest extent
permitted by applicable Law, to set off and apply any and all deposits (general
or special, time or demand, provisional or final, in whatever currency) at any
time held (in whatever currency) against any and all of the obligations of the
Borrower or such Loan Party now or hereafter existing under this Agreement or
any other Loan Document to the Lender. The rights of the Lender under this
Section are in addition to other rights and remedies (including other rights of
setoff) that the Lender may have. The Lender agrees to notify the Borrower
promptly after any such setoff and application, provided that the failure to
give such notice shall not affect the validity of such setoff and application.


10.09    Interest Rate Limitation.


Notwithstanding anything to the contrary contained in any Loan Document, the
interest paid or agreed to be paid under the Loan Documents shall not exceed the
maximum rate of non-usurious interest permitted by applicable Law (the “Maximum
Rate”). If the Lender shall receive interest in an amount that exceeds the
Maximum Rate, the excess interest shall be applied to the principal of the Loans
or, if it exceeds such unpaid principal, refunded to the Borrower. In
determining whether the interest contracted for, charged, or received by the
Lender exceeds the Maximum Rate, the Lender may, to the extent permitted by
applicable Law, (a) characterize any payment that is not principal as an
expense, fee, or premium rather than interest, (b) exclude voluntary prepayments
and the effects thereof, and (c) amortize, prorate, allocate, and spread in
equal or unequal parts the total amount of interest throughout the contemplated
term of the Obligations hereunder.


10.10    Counterparts; Integration; Effectiveness.


This Agreement and each of the other Loan Documents may be executed in
counterparts (and by different parties hereto in different counterparts), each
of which shall constitute an original, but all of which when taken together
shall constitute a single contract. This Agreement, the other Loan Documents,
and any separate letter agreements with respect to fees payable to the Lender,
constitute the entire contract among the parties relating to the subject matter
hereof and supersede any and all previous agreements and understandings, oral or
written, relating to the subject matter hereof. Except as provided in Article
IV, this Agreement shall become effective when it shall have been executed by
the Lender and when the Lender shall have received counterparts hereof that,
when taken together, bear the signatures of each of the other parties hereto.
Delivery of an executed counterpart of a signature page of this Agreement or any
other Loan Document, or any certificate delivered thereunder, by fax
transmission or e- mail transmission (e.g. “pdf” or “tif”) shall be effective as
delivery of a manually executed counterpart of this Agreement or such other Loan
Document or certificate. Without limiting the foregoing, to the extent a
manually executed counterpart is not specifically required to be delivered under
the terms of any Loan





--------------------------------------------------------------------------------







Document, upon the request of any party, such fax transmission or e-mail
transmission shall be promptly followed by such manually executed counterpart.


10.11    Survival of Representations and Warranties.


All representations and warranties made hereunder and in any other Loan Document
or other document delivered pursuant hereto or thereto or in connection herewith
or therewith shall survive the execution and delivery hereof and thereof. Such
representations and warranties have been or will be relied upon by the Lender,
regardless of any investigation made by the Lender or on its behalf, and shall
continue in full force until the Facility Termination Date.


10.12    Severability.


If any provision of this Agreement or the other Loan Documents is held to be
illegal, invalid or unenforceable, (a) the legality, validity and enforceability
of the remaining provisions of this Agreement and the other Loan Documents shall
not be affected or impaired thereby and (b) the parties shall endeavor in good
faith negotiations to replace the illegal, invalid or unenforceable provisions
with valid provisions the economic effect of which comes as close as possible to
that of the illegal, invalid or unenforceable provisions. The invalidity of a
provision in a particular jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction.


10.13    Governing Law; Jurisdiction; Etc.


(a)    GOVERNING LAW. THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS (EXCEPT, AS TO
ANY OTHER LOAN DOCUMENT, AS EXPRESSLY SET FORTH THEREIN) AND ANY CLAIMS,
CONTROVERSY, DISPUTE OR CAUSE OF ACTION (WHETHER IN CONTRACT OR TORT OR
OTHERWISE) BASED UPON, ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER
LOAN DOCUMENT (EXCEPT, AS TO ANY OTHER LOAN DOCUMENT, AS EXPRESSLY SET FORTH
THEREIN) AND THE TRANSACTIONS CONTEMPLATED HEREBY AND THEREBY SHALL BE GOVERNED
BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.


(b)    SUBMISSION TO JURISDICTION. THE BORROWER AND EACH OTHER LOAN PARTY
IRREVOCABLY AND UNCONDITIONALLY AGREES THAT IT WILL NOT COMMENCE ANY ACTION,
LITIGATION OR PROCEEDING OF ANY KIND OR DESCRIPTION, WHETHER IN LAW OR EQUITY,
WHETHER IN CONTRACT OR IN TORT OR OTHERWISE, AGAINST THE LENDER OR ANY RELATED
PARTY IN ANY WAY RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE
TRANSACTIONS RELATING HERETO OR THERETO, IN ANY FORUM OTHER THAN THE COURTS OF
THE STATE OF NEW YORK SITTING IN NEW YORK COUNTY AND OF THE UNITED STATES
DISTRICT COURT OF THE SOUTHERN DISTRICT OF NEW YORK, AND ANY APPELLATE COURT
FROM ANY THEREOF, AND EACH OF THE PARTIES HERETO IRREVOCABLY AND UNCONDITIONALLY
SUBMITS TO THE JURISDICTION OF SUCH COURTS AND AGREES THAT ALL CLAIMS IN RESPECT
OF ANY SUCH ACTION, LITIGATION OR PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH
NEW YORK STATE COURT OR, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, IN
SUCH FEDERAL COURT. EACH OF THE PARTIES HERETO AGREES THAT A FINAL JUDGMENT IN
ANY SUCH ACTION, LITIGATION OR PROCEEDING SHALL BE CONCLUSIVE AND MAY BE
ENFORCED IN





--------------------------------------------------------------------------------







OTHER JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY
LAW. NOTHING IN THIS AGREEMENT OR IN ANY OTHER LOAN DOCUMENT SHALL AFFECT ANY
RIGHT THAT THE LENDER MAY OTHERWISE HAVE TO BRING ANY ACTION OR PROCEEDING
RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT AGAINST THE BORROWER OR
ANY OTHER LOAN PARTY OR ITS PROPERTIES IN THE COURTS OF ANY JURISDICTION.


(c)    WAIVER OF VENUE. THE BORROWER AND EACH OTHER LOAN PARTY IRREVOCABLY AND
UNCONDITIONALLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY
OBJECTION THAT IT MAY NOW OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY ACTION
OR PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN
DOCUMENT IN ANY COURT REFERRED TO IN PARAGRAPH (b) OF THIS SECTION. THE BORROWER
AND EACH OTHER LOAN PARTY IRREVOCABLY AND UNCONDITIONALLY WAIVES, TO THE FULLEST
EXTENT PERMITTED BY APPLICABLE LAW, THE DEFENSE OF AN INCONVENIENT FORUM TO THE
MAINTENANCE OF SUCH ACTION OR PROCEEDING IN ANY SUCH COURT.


(d)    SERVICE OF PROCESS. EACH PARTY HERETO IRREVOCABLY CONSENTS TO SERVICE OF
PROCESS IN THE MANNER PROVIDED FOR NOTICES IN SECTION 10.02. NOTHING IN THIS
AGREEMENT WILL AFFECT THE RIGHT OF ANY PARTY HERETO TO SERVE PROCESS IN ANY
OTHER MANNER PERMITTED BY APPLICABLE LAW.


10.14    Waiver of Jury Trial.


EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING
DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER
LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED
ON CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY HERETO (a) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVER AND (b) ACKNOWLEDGES THAT IT AND THE OTHER
PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER LOAN
DOCUMENTS BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS
SECTION.


10.15    Subordination.


Each Loan Party (a “Subordinating Loan Party”) hereby subordinates the payment
of all obligations and indebtedness of any other Loan Party owing to it, whether
now existing or hereafter arising, including but not limited to any obligation
of any such other Loan Party to the Subordinating Loan Party as subrogee of the
Secured Parties or resulting from such Subordinating Loan Party’s performance
under the Guaranty, to the indefeasible payment in full in cash of all Secured
Obligations. If the Secured Parties so request, any such obligation or
indebtedness of any such other Loan Party to the Subordinating Loan Party shall
be enforced and performance received by the Subordinating Loan Party as trustee
for the Secured Parties and the proceeds thereof shall be paid over to the
Secured Parties on account of the Secured Obligations, but without reducing or
affecting in any manner the liability of the





--------------------------------------------------------------------------------







Subordinating Loan Party under this Agreement. Without limitation of the
foregoing, so long as no Default has occurred and is continuing, the Loan
Parties may make and receive payments with respect to Intercompany Debt;
provided, that in the event that any Loan Party receives any payment of any
Intercompany Debt at a time when such payment is prohibited by this Section,
such payment shall be held by such Loan Party in trust for the benefit of, and
shall be paid forthwith over and delivered, upon written request to, the Lender.


10.16    No Advisory or Fiduciary Responsibility.


In connection with all aspects of each transaction contemplated hereby
(including in connection with any amendment, waiver or other modification hereof
or of any other Loan Document), the Borrower and each other Loan Party
acknowledges and agrees that: (a) (i) the services regarding this Agreement
provided by the Lender and any Affiliate thereof are arm’s-length commercial
transactions between the Borrower, each other Loan Party, on the one hand, and
the Lender and its Affiliates, on the other hand, (ii) each of the Borrower and
the other Loan Parties has consulted its own legal, accounting, regulatory and
tax advisors to the extent it has deemed appropriate, and (iii) the Borrower and
each other Loan Party is capable of evaluating, and understands and accepts, the
terms, risks and conditions of the transactions contemplated hereby and by the
other Loan Documents; (b) (i) the Lender and its Affiliates each is and has been
acting solely as a principal and, except as expressly agreed in writing by the
relevant parties, has not been, is not, and will not be acting as an advisor,
agent or fiduciary, for Borrower, any other Loan Party and (ii) neither the
Lender nor any of its Affiliates has any obligation to the Borrower, any other
Loan Party with respect to the transactions contemplated hereby except those
obligations expressly set forth herein and in the other Loan Documents; and (c)
the Lender and its Affiliates may be engaged in a broad range of transactions
that involve interests that differ from those of the Borrower, the other Loan
Parties, and neither the Lender nor any of its Affiliates has any obligation to
disclose any of such interests to the Borrower, any other Loan Party. To the
fullest extent permitted by law, each of the Borrower and each other Loan Party
hereby waives and releases any claims that it may have against the Lender or any
of its Affiliates with respect to any breach or alleged breach of agency or
fiduciary duty in connection with any aspect of any transactions contemplated
hereby.


10.17    Electronic Execution.


The words “delivery,” “execute,” “execution,” “signed,” “signature,” and words
of like import in any Loan Document or any other document executed in connection
herewith shall be deemed to include electronic signatures, or the keeping of
records in electronic form, each of which shall be of the same legal effect,
validity or enforceability as a manually executed signature, physical delivery
thereof or the use of a paper-based recordkeeping system, as the case may be, to
the extent and as provided for in any applicable Law, including the Federal
Electronic Signatures in Global and National Commerce Act, the New York State
Electronic Signatures and Records Act, or any other similar state laws based on
the Uniform Electronic Transactions Act; provided that notwithstanding anything
contained herein to the contrary, the Lender is under no obligation to agree to
accept electronic signatures in any form or in any format unless expressly
agreed to by the Lender pursuant to procedures approved by it; provided further
without limiting the foregoing, upon the request of the Lender, any electronic
signature shall be promptly followed by such manually executed counterpart.


10.18    USA PATRIOT Act Notice.




The Lender hereby notifies the Borrower and the other Loan Parties that pursuant
to the requirements of the USA PATRIOT Act (Title III of Pub. L. 107-56 (signed
into law October 26, 2001))





--------------------------------------------------------------------------------







(the “Act”), it may be required to obtain, verify and record information that
identifies each Loan Party, which information includes the name and address of
each Loan Party and other information that will allow the Lender to identify
each Loan Party in accordance with the Act. The Borrower and the Loan Parties
agree to, promptly following a request by the Lender, provide all such other
documentation and information that the Lender requests in order to comply with
its ongoing obligations under applicable “know your customer” and anti-money
laundering rules and regulations, including the Act.


10.19    Acknowledgement and Consent to Bail-In of EEA Financial Institutions.


Solely to the extent the Lender is an EEA Financial Institution is a party to
this Agreement and notwithstanding anything to the contrary in any Loan Document
or in any other agreement, arrangement or understanding among any such parties,
each party hereto acknowledges that any liability of the Lender that is an EEA
Financial Institution arising under any Loan Document, to the extent such
liability is unsecured, may be subject to the write-down and conversion powers
of an EEA Resolution Authority and agrees and consents to, and acknowledges and
agrees to be bound by:


(a)    the application of any Write-Down and Conversion Powers by an EEA
Resolution Authority to any such liabilities arising hereunder which may be
payable to it by the Lender if it is an EEA Financial Institution; and


(b)
the effects of any Bail-In Action on any such liability, including, if
applicable:



(i)    a reduction in full or in part or cancellation of any such liability;


(ii)    a conversion of all, or a portion of, such liability into shares or
other instruments of ownership in such EEA Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any other Loan Document; or


(iii)    the variation of the terms of such liability in connection with the
exercise of the write-down and conversion powers of any EEA Resolution
Authority.




[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK.]





--------------------------------------------------------------------------------







IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date first above written.




BORROWER:
INSEEGO CORP.



By:    /s/ Michael Newman        
Name: Michael Newman
Title:    Chief Financial Officer





--------------------------------------------------------------------------------







GUARANTORS:
NOVATEL WIRELESS, INC.



By:    /s/ Michael Newman        
Name:    Michael Newman
Title:    Chief Financial Officer




ENFORA, INC.


By:    /s/ Michael Newman        
Name:    Michael Newman
Title:    Chief Financial Officer




R.E.R. ENTERPRISES, INC.


By:    /s/ Michael Newman            
Name:    Michael Newman
Title:    Chief Financial Officer




INSEEGO NORTH AMERICA, LLC


By:    /s/ Michael Newman            
Name:    Michael Newman
Title:    Chief Financial Officer




NOVATEL WIRELESS SOLUTIONS, INC.


By:    /s/ Michael Newman            
Name:    Michael Newman
Title:    Chief Financial Officer




FEENEY WIRELESS IC-DISC, INC.
By:    /s/ Michael Newman            
Name:    Michael Newman
Title:    Chief Financial Officer







--------------------------------------------------------------------------------







LAKESTAR SEMI INC.,
as Lender


By:    /s/ Thomas O’Grady            
Name:    Thomas O’Grady
Title:    Attorney-in-Fact













